Exhibit 10.1
 
EXECUTION VERSION
 


 


 
$80,000,000 SENIOR SECURED CREDIT FACILITIES
 
CREDIT AGREEMENT
 
dated as of February 2, 2015,
 
among
 
ULTRA CLEAN HOLDINGS, INC.,
 
as Borrower,
 
EAST WEST BANK
 
and
 
CITY NATIONAL BANK,
 
as Lenders and Joint Bookrunners,
 
EAST WEST BANK
 
as Administrative Agent, Issuing Lender and Swingline Lender,
 
and
 
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

 
Page
   
SECTION 1 DEFINITIONS
1
   
1.1
Defined Terms
1
1.2
Other Definitional Provisions
29
   
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
30
   
2.1
Term Commitments
30
2.2
Procedure for Term Loan Borrowing
30
2.3
Repayment of Term Loans
30
2.4
Revolving Commitments
31
2.5
Procedure for Revolving Loan Borrowing
31
2.6
Swingline Commitment
32
2.7
Procedure for Swingline Borrowing; Refunding of Swingline Loans
32
2.8
Overadvances
33
2.9
Fees
33
2.10
Termination or Reduction of Revolving Commitments, L/C Commitments
34
2.11
Additional Incremental Facility
34
2.12
Optional Term Loan Prepayments
34
2.13
Mandatory Prepayments
35
2.14
Conversion and Continuation Options
35
2.15
Limitations on Eurodollar Tranches
36
2.16
Interest Rates
36
2.17
Computation of Interest and Fees
36
2.18
Inability to Determine Interest Rate
36
2.19
Pro Rata Treatment and Payments
37
2.20
Illegality; Requirements of Law
39
2.21
Taxes
41
2.22
Indemnity
44
2.23
Change of Lending Office
44
2.24
Substitution of Lenders
44
2.25
Defaulting Lenders
45
2.26
Notes
47
   
SECTION 3 LETTERS OF CREDIT
47
   
3.1
L/C Commitment
47
3.2
Procedure for Issuance of Letters of Credit
48
3.3
Fees and Other Charges
48
3.4
L/C Participations
49
3.5
Reimbursement
49
3.6
Obligations Absolute
50
3.7
Letter of Credit Payments
50
3.8
Applications
50
3.9
Interim Interest
50
3.10
Cash Collateral
51
3.11
Additional Issuing Lenders
51
3.12
Resignation of the Issuing Lender
52
3.13
Applicability of ISP
52
   
SECTION 4 REPRESENTATIONS AND WARRANTIES
52
   
4.1
Financial Condition
52
4.2
No Change
53
4.3
Existence; Compliance with Law
53
4.4
Power, Authorization; Enforceable Obligations
53

 
 
 
i

--------------------------------------------------------------------------------

 
 
4.5
No Legal Bar
53
4.6
Litigation
53
4.7
No Default
54
4.8
Ownership of Property; Liens; Investments
54
4.9
Intellectual Property
54
4.10
Taxes
54
4.11
Federal Regulations
54
4.12
Labor Matters
54
4.13
ERISA
54
4.14
Investment Company Act; Other Regulations
55
4.15
Subsidiaries
55
4.16
Use of Proceeds
55
4.17
Environmental Matters
55
4.18
Accuracy of Information, Etc.
56
4.19
Security Documents
56
4.20
Solvency
57
4.21
Designated Senior Indebtedness
57
4.22
Insurance
57
4.23
No Casualty
57
4.24
Accounts Receivable
57
4.25
Capitalization
57
   
SECTION 5 CONDITIONS PRECEDENT
57
   

5.1
Conditions to Initial Extension of Credit
57
5.2
Conditions to Each Extension of Credit
61
     

SECTION 6 AFFIRMATIVE COVENANTS
61
   
6.1
Financial Statements
61
6.2
Certificates; Reports; Other Information
62
6.3
Accounts Receivable
64
6.4
Payment of Obligations; Taxes
65
6.5
Maintenance of Existence; Compliance
65
6.6
Maintenance of Property; Insurance
65
6.7
Inspection of Property; Books and Records; Discussions
65
6.8
Notices
65
6.9
Environmental Laws
66
6.10
Deposit and Securities Accounts
67
6.11
Audits
67
6.12
Additional Collateral, Etc.
67
6.13
Insider Subordinated Indebtedness
68
6.14
Use of Proceeds
68
6.15
Designated Senior Indebtedness
68
6.16
Further Assurances
68
   
SECTION 7 NEGATIVE COVENANTS
68
   
7.1
Financial Condition Covenants
69
7.2
Indebtedness
69
7.3
Liens
70
7.4
Fundamental Changes
71
7.5
Disposition of Property
71
7.6
Restricted Payments
72
7.7
Investments
 

 
 
 
ii

--------------------------------------------------------------------------------

 
 
7.8
ERISA
74
7.9
Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments
75
7.10
Transactions with Affiliates
75
7.11
Sale Leaseback Transactions
75
7.12
Swap Agreements
75
7.13
Accounting Changes
75
7.14
Negative Pledge Clauses
75
7.15
Clauses Restricting Subsidiary Distributions
75
7.16
Lines of Business
76
7.17
Designation of other Indebtedness
76
7.18
Prohibited Document Amendments; Certification of Certain Equity Interests
76
7.19
Amendments to Organizational Agreements and Material Contracts
76
7.20
Use of Proceeds
76
7.21
Subordinated Debt
76
     
SECTION 8 EVENTS OF DEFAULT
     

8.1
Events of Default
77
8.2
Remedies upon Event of Default
79
8.3
Application of Funds
   

SECTION 9 THE ADMINISTRATIVE AGENT
80
     
9.1
Appointment and Authority
80
9.2
Delegation of Duties
81
9.3
Exculpatory Provisions
81
9.4
Reliance by Administrative Agent
82
9.5
Notice of Default
82
9.6
Non-Reliance on Administrative Agent and Other Lenders
82
9.7
Indemnification
83
9.8
Agent in Its Individual Capacity
83
9.9
Successor Administrative Agent
83
9.10
Collateral and Guaranty Matters
84
9.11
Administrative Agent May File Proofs of Claim
85
9.12
No Other Duties, Etc.
85
   

SECTION 10 MISCELLANEOUS
85
   
10.1
Amendments and Waivers
85
10.2
Notices
87
10.3
No Waiver; Cumulative Remedies
88
10.4
Survival of Representations and Warranties
89
10.5
Expenses; Indemnity; Damage Waiver
89
10.6
Successors and Assigns; Participations and Assignments
90
10.7
Adjustments; Set-off
93
10.8
Payments Set Aside
94
10.9
Interest Rate Limitation
94
10.10
Counterparts; Electronic Execution of Assignments
94
10.11
Severability
95
10.12
Integration
95
10.13
GOVERNING LAW
95
10.14
Submission to Jurisdiction; Waivers
95
10.15
Acknowledgements
96
10.16
Releases of Guarantees and Liens
96
10.17
Treatment of Certain Information; Confidentiality
96



 
 
iii

--------------------------------------------------------------------------------

 
 
10.18
Automatic Debits
97
10.19
Judgment Currency
97
10.20
Patriot Act
98

 
 
 
iv

--------------------------------------------------------------------------------

 
 
 
SCHEDULES
 
Schedule 1.1A:
Commitments
Schedule 1.1B:
Existing Letters of Credit
Schedule 4.4:
Governmental Approvals, Consents, Authorizations, Filings and Notices
Schedule 4.5:
Requirements of Law
Schedule 4.15:
Subsidiaries
Schedule 4.17:
Environmental Matters
Schedule 4.19(a):
Financing Statements and Other Filings
Schedule 4.25:
Capitalization
Schedule 7.2(d):
Existing Indebtedness
Schedule 7.3(f):
Existing Liens
 
EXHIBITS
 
Exhibit A:
Form of Guarantee and Collateral Agreement
Exhibit B:
Form of Compliance Certificate
Exhibit C:
Form of Closing Date Solvency Certificate
Exhibit D:
Form of Assignment and Assumption
Exhibit E:
Form of Addendum
Exhibit F-1:
Form of Revolving Loan Note
Exhibit F-2:
Form of Swingline Loan Note
Exhibit F-3:
Form of Term Loan Note
Exhibit G:
Form of Borrowing Base Certificate
Exhibit H:
Form of Notice of Borrowing
Exhibit I:
Form of Notice of Conversion/Continuation
Exhibits J-1 – J-4:
Forms of U.S. Tax Compliance Certificate

 
 
 
v

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Agreement”), dated as of February 2, 2015, is
entered into by and among ULTRA CLEAN HOLDINGS, INC., a Delaware corporation
(“Borrower”), EAST WEST BANK (“EWB”), as the Swingline Lender, the Issuing
Lender, the administrative agent and collateral agent for the Lenders (in such
capacity, the “Swingline Lender”, the “Issuing Lender” or “Administrative Agent”
as the context may require), and the banks and other financial institutions or
entities from time to time parties to this Agreement as Lenders, including CITY
NATIONAL BANK (“CNB”) and EWB (each a “Lender” and collectively, the “Lenders”),
 
WITNESSETH:
 
WHEREAS, Borrower and Silicon Valley Bank (“SVB”) are currently party to the
Credit Agreement, dated as of July 3, 2012 (as amended, supplemented or
otherwise modified from time to time, in accordance with the provisions thereof,
the “Existing Credit Agreement”), pursuant to which SVB has made certain loans
to Borrower and certain other Persons specified therein (the credit facility
related to the Existing Credit Agreement pursuant to which SVB has made such
loans to Borrower, the “Existing Credit Facility”);
 
WHEREAS, Borrower desires to obtain financing (a) in order to repay in full the
existing indebtedness of Borrower under the Existing Credit Facility, (b) in
order to facilitate the payment of transactional fees, costs, and expenses
incurred in connection with the Loan Documents and the transactions contemplated
hereby and thereby, and (c) for working capital financing, letter of credit
facilities and other general corporate purposes;
 
WHEREAS, the Lenders have agreed to extend certain credit facilities to
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate principal amount not to exceed Eighty Million Dollars ($80,000,000),
consisting of a Term Facility in the aggregate principal amount of Forty Million
Dollars ($40,000,000), a Revolving Facility in an aggregate principal amount of
up to Forty Million Dollars ($40,000,000), a L/C Facility in the aggregate
availability amount of Twenty Million Dollars ($20,000,000) (as a sublimit of
such Revolving Facility); and a swingline sub-facility in the aggregate
availability amount of Five Million Dollars ($5,000,000) (as a sublimit of such
Revolving Facility);
 
WHEREAS, Borrower has agreed to secure all of its Obligations by granting to the
Administrative Agent, for the ratable benefit of the Secured Parties, a first
priority lien (subject to Liens permitted by the Loan Documents) in
substantially all of its assets, including Intellectual Property (other than any
Excluded Assets), and pledge sixty-six percent (66%) of its Equity Interests in
any First-Tier Foreign Subsidiary pursuant to the terms of the Guarantee and
Collateral Agreement and the other Security Documents; and
 
WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of
Borrower and to secure its respective guarantee Obligations by granting to the
Administrative Agent, for the ratable benefit of the Secured Parties, a first
priority lien (subject to Liens permitted by the Loan Documents) in
substantially all of such Guarantor’s assets, including Intellectual Property,
(other than any Excluded Assets), and pledge sixty-six percent (66%) of its
respective Equity Interests in any First-Tier Foreign Subsidiary, pursuant to
the terms of the Guarantee and Collateral Agreement and the other Security
Documents.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1
DEFINITIONS
 
1.1           Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.
 
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the highest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect for such day plus one half of one
percent (0.50%), and (c) the Eurodollar Rate plus one percent (1.00%). Any
change in the ABR due to a change in any of the Prime Rate, the Federal Funds
Rate or the Eurodollar Rate, as the case may be, shall be effective as of the
opening of business on the effective day of such change.
 


 
1

--------------------------------------------------------------------------------

 


“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.
 
“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of Borrower.
 
“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of Borrower.
 
“Addendum”: an instrument, substantially in the form of Exhibit E, by which a
Lender becomes a party to this Agreement.
 
“Administrative Agent”: as defined in the recitals to this Agreement.
 
“Affected Lender”: as defined in Section 2.24.
 
“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
 
“Agent Parties”: as defined in Section 10.2(d)(ii).
 
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Revolving Commitment then in effect or,
if the Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, and (c) without duplication of
clause (b), the L/C Commitment of such Lender then in effect (as a sublimit of
the Revolving Commitment).
 
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”: as defined in the preamble to this Agreement.
 
“Applicable Margin”: commencing on the date on which the Administrative Agent
receives copies of the consolidated financial statements of Borrower and its
consolidated Subsidiaries in respect of the Fiscal Quarter ended December 31,
2014, together with a Compliance Certificate in respect thereof as contemplated
by Section 6.2(b), the rate per annum set forth under the relevant column
heading below:
 
Consolidated Leverage Ratio
Eurodollar Loans
ABR Loans
Letters of Credit
> 2.50:1.00
2.75%
0.00%
2.75%
> 1.50:1.00 but ≤ 2.50
2.50%
-0.25%
2.50%
> 1.00:1.00 but ≤ 1.50:1.00
2.25%
-0.50%
2.25%
≤ 1.00
2.00%
-0.75%
2.00%
     



Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by Borrower of the consolidated financial statements required
to be delivered to the Administrative Agent pursuant to Section 6.1(b) in
respect of the Fiscal Quarter ended December 31, 2014, and the related
Compliance Certificate required by Section 6.2(b), the Applicable Margin shall
be the rates corresponding to a Consolidated Leverage Ratio of > 2.50:1.00 or
more in the foregoing table, (b) if Borrower fails to deliver the financial
statements required by Section 6.1(a) and the related
 


 
2

--------------------------------------------------------------------------------

 


Compliance Certificate required by Section 6.2(b), by the respective date
required thereunder after the end of any related Fiscal Quarter, the Applicable
Margin shall be the rates corresponding to the Consolidated Leverage Ratio of >
2.50:1.00 or more in the foregoing table until such financial statements and
Compliance Certificate are delivered, and (c) no reduction to the Applicable
Margin shall become effective at any time when an Event of Default has occurred
and is continuing.
 
If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by Borrower as
of any applicable date was inaccurate and (y) a proper calculation of the
Consolidated Leverage Ratio would have resulted in different pricing for any
period, then (i) if the proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, Borrower shall
automatically and retroactively be obligated to pay to the Administrative Agent,
for the benefit of the applicable Lenders, promptly on demand by the
Administrative Agent, an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period; and (ii) if the proper calculation of
the Consolidated Leverage Ratio would have resulted in lower pricing for such
period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to Borrower.
 
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
 
“Applied Materials Account”: is an Account as to which Applied Materials is the
Account Debtor.
 
“Approved Fund”: any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“ASM-Epsilon Research Account”: is an Account as to which ASM-Epsilon is the
Account Debtor.
 
“Asset Acquisition Agreement”:  the Asset Acquisition Agreement, dated on or
around the Closing Date, by and among Borrower, Drake Acquisition Subsidiary,
Inc. and Marchi Thermal Systems, Inc.
 
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses (a)
through (l) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of (a) Two Hundred Fifty Thousand
Dollars ($250,000), for purposes of Section 2.13(c) and (b) One Hundred Thousand
Dollars ($100,000), for purposes of Section 6.8(e).
 
“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.
 
“Available Revolving Commitments”: at any time, an amount equal to (a) the
lesser of (i) the aggregate Total Revolving Commitments of all Lenders in effect
at such time, and (ii) the Borrowing Base in effect at such time, minus (b) the
aggregate undrawn amount of all outstanding Letters of Credit at such time,
minus (c) the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time, minus (d) the
aggregate principal balance of any Revolving Loans outstanding at such time;
provided that for purposes of calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s pro rata share of the
Available Revolving Commitment pursuant to Section 2.9(b), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.
 
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”
 
“BBA LIBOR”: as defined in the definition of “Eurodollar Base Rate.”
 


 
3

--------------------------------------------------------------------------------

 


“Benefitted Lender”: as defined in Section 10.7(a).
 
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”: as defined in the preamble to this Agreement.
 
“Borrower Designated Deposit Account”: is the Deposit Account of Borrower
designated as the “Borrower Designated Deposit Account” for purposes of Section
6.3(c). For the avoidance of doubt, the “Borrower Designated Deposit Account”
shall be _____________ Bank Deposit Account number ___________.
 
“Borrowing Base”: as of any date of determination by the Administrative Agent,
from time to time, an amount equal to the sum of up to (a) eighty-five percent
(85%) of the book value of Eligible Accounts as of such date, plus (b) thirty
percent (30%) of Eligible Inventory as of such date, valued at the lower of cost
(determined on a first in, first out basis) or market (provided that the
aggregate amount of availability under this clause (b) shall not exceed at any
time the lesser of (x) Fifteen Million Dollars ($15,000,000), and (y) an amount
equal to fifty percent (50%) of the aggregate amount of all Eligible Accounts
included in the Borrowing Base at such time), plus (c) the lesser of (x) Ten
Million Dollars ($10,000,000) or (y) thirty percent (30%) of non-U.S. cash and
cash equivalents held in a Deposit Account of a Lender or an Affiliate of a
Lender as of such date.
 
“Borrowing Base Certificate”: a certificate to be executed and delivered from
time to time by Borrower in substantially the form of Exhibit G, or in such
other form as shall be acceptable to the Administrative Agent in form and
substance.
 
“Borrowing Date”: any Business Day specified by Borrower in a Notice of
Borrowing as a date on which Borrower requests the relevant Lenders to make
Loans to Borrower hereunder.
 
“Business”: as defined in Section 4.17(b).
 
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”: all shares, interests, participations or other equivalents
(however designated) of capital stock of a corporation, all equivalent ownership
interests in a Person (other than a corporation) and all warrants, rights or
options to purchase any of the foregoing.
 
“Cash Collateralize”: to deposit in a Controlled Account or to pledge and
deposit with or deliver to (a) with respect to Obligations in respect of Letters
of Credit, the Administrative Agent, for the benefit of one or more of the
Lenders, as collateral for the L/C Exposure or obligations of the Lenders to
fund participations in respect thereof, cash or Deposit Account balances or, if
the Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Lender;
or (b) with respect to Obligations in respect of any Specified Swap Agreements,
the applicable Qualified Counterparty, as Collateral for such Obligations, cash
or Deposit Account balances or, if such Qualified Counterparty shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to such Qualified Counterparty.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
 


 
4

--------------------------------------------------------------------------------

 


“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six (6) months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than Two Hundred Fifty Million Dollars ($250,000,000); (c)
commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within six (6) months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than thirty (30) days, with respect to securities issued or fully
guaranteed or insured by the United States government; (e) securities with
maturities of one (1) year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of six (6) months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least Five Billion
Dollars ($5,000,000,000).
 
“Casualty Event”: means any damage to or any destruction of, or any condemnation
or other taking by any Governmental Authority of any property of the Loan
Parties.
 
“Certificated Securities”: as defined in Section 4.19(a).
 
“Change of Control”: the occurrence of one of the following: (a) at any time,
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act) that is or are not stockholders of Borrower as of the Closing
Date, becomes, or obtains rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of thirty-five percent
(35%) or more of the ordinary voting power for the election of directors of
Borrower (determined on a fully-diluted basis); (b) during any period of
twenty-four (24) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of Borrower cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors);
(c) at any time, Borrower ceases to own and control, of record and beneficially,
directly or indirectly, one hundred percent (100%) of each class of outstanding
Capital Stock of each Guarantor free and clear of all Liens (except Liens
created by the Security Documents); or (e) at any time, any Loan Party suffers a
material change in management.
 
“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and the Lenders.
 
“Closing Date Solvency Certificate”: a solvency certificate in substantially the
form of Exhibit C.
 
“CNB”: as defined in the preamble to this Agreement.
 
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 


 
5

--------------------------------------------------------------------------------

 


“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as such term is defined in the Guarantee
and Collateral Agreement) shall constitute “Collateral.”
 
“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Loan Parties in existence as of the Closing
Date pursuant to Section 5.1, which certificate shall be in form and substance
satisfactory to the Administrative Agent.
 
“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable fees to the Administrative
Agent and its agents and counsel, and reimbursement for all other costs,
expenses and liabilities and advances made or incurred by the Administrative
Agent in connection therewith (including as described in Section 6.6 of the
Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.
 
“Commitment”: as to any Lender, the sum of its Term Commitment and its Revolving
Commitment.
 
“Commitment Fee Rate”: initially, half of one percent (0.50%) per annum;
provided that commencing on the date on which the Administrative Agent receives
copies of the consolidated financial statements of Borrower and its Subsidiaries
in respect of the Fiscal Quarter ended December 31, 2014, together with a
Compliance Certificate in respect thereof as contemplated by Section 6.2(b), the
“Commitment Fee Rate” shall mean the rate per annum set forth under the relevant
column heading below:
 
Consolidated Leverage Ratio
Commitment Fee Rate
> 2.50:1.00
0.50%
> 1.50:1.00 but ≤ 2.50
0.40%
> 1.00:1.00 but ≤ 1.50:1.00
0.30%
≤ 1.00
0.25%
   



“Communications”: as defined in Section 10.2(d)(ii).
 
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of Borrower in substantially the form of Exhibit B.
 
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Adjusted EBITDA”: with respect to Borrower and its consolidated
Subsidiaries for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense, plus (iii) provisions for taxes based on income, plus (iv) total
depreciation expense, plus (v) total amortization expense, plus (vi) other
non-cash items reducing Consolidated Net Income (excluding any such non-cash
item to the extent that it represents an accrual or reserve for a potential cash
items in any future period or amortization of a prepaid cash item that was paid
in a prior period), plus (vii) other one-time and non-recurring items (provided
that all such charges taken pursuant to this clause (vii) during the term of
this Agreement shall not exceed Seven Million Dollars ($7,000,000)); minus (b)
the sum, without duplication of the amounts for such period, of (i) other
non-cash items increasing Consolidated Net Income for such period (excluding any
such non-cash item to the extent it represents the reversal of an accrual or
reserve for a potential cash item in any prior period), plus (ii) interest
income; provided that Consolidated Adjusted EBITDA for any period (except for
purposes of its use in the definition of Excess Cash Flow) shall be determined
on a Pro Forma Basis to give effect to any Permitted Acquisitions or any
disposition of any business or assets consummated during such period, in each
case as if such transaction occurred on the first day of such period and in
accordance with Regulation S-X promulgated by the SEC.
 
“Consolidated Capital Expenditures”: for any period, with respect to Borrower
and its consolidated Subsidiaries, the aggregate of all expenditures (whether
paid in cash or other consideration or accrued as a liability and including that
portion of Capital Lease Obligations which is capitalized on the consolidated
balance sheet of
 


 
6

--------------------------------------------------------------------------------

 


Borrower) by such Group Members during such period for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that, in conformity with GAAP, are included in “additions to
property, plant or equipment” or comparable items reflected in the consolidated
statement of cash flows of Borrower; provided that “Consolidated Capital
Expenditures” shall not include (a) expenditures in respect of normal
replacements and maintenance which are properly charged to current operations,
(b) expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, or (c) expenditures made as a tenant
as leasehold improvements during such period to the extent reimbursed by the
landlord during such period.
 
“Consolidated Fixed Charge Coverage Ratio”: with respect to Borrower and its
consolidated Subsidiaries for any period, the ratio of (a) the sum of (i)
Consolidated Adjusted EBITDA for such period minus (ii) the portion of taxes
based on income actually paid in cash (net of any cash refunds received) during
such period, minus (iii) Consolidated Capital Expenditures (excluding the
principal amount funded with the Loans incurred in connection with such
expenditures) for such period to (b) Consolidated Fixed Charges for such period.
 
“Consolidated Fixed Charges”: with respect to Borrower and its consolidated
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Interest Expense for such period, plus (b) scheduled payments made during such
period on account of principal of the Term Loans.
 
“Consolidated Interest Expense”: for any period, total cash interest expense
(including non-cash interest expense and expense attributable to Capital Lease
Obligations but excluding amortization of Capital Lease Obligations) of Borrower
and its consolidated Subsidiaries for such period with respect to all
outstanding Indebtedness of such Persons (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).
 
“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Indebtedness on such day, to (b) Consolidated Adjusted
EBITDA for such period; provided that for purposes of this definition,
Consolidated Adjusted EBITDA for any period shall be determined on a Pro Forma
Basis to give effect to any Permitted Acquisitions or any disposition of any
business or assets consummated during such period, in each case as if such
transaction occurred on the first day of such period and in accordance with
Regulation S-X promulgated by the SEC.
 
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Borrower and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with any such Person, (b) the income (or deficit) of any such
Person in which Borrower or one of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by Borrower or
such Subsidiary in the form of dividends or similar distributions, and (c) the
undistributed earnings of any Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or any Requirement of Law (other than any such
Requirement of Law imposed by The People’s Republic of China which may prevent
the payment of any dividends or distributions by any Subsidiary of a Loan Party
to such Loan Party) applicable to such Subsidiary or any owner of Capital Stock
of such Subsidiary.
 
“Consolidated Total Indebtedness”: at any date, the aggregate principal amount
of all Indebtedness of Borrower and its consolidated Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP, but excluding any
liabilities referred to in clauses (f) and (g) of the definition of
“Indebtedness”.
 
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
 


 
7

--------------------------------------------------------------------------------

 


“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
 
“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.
 
“Controlled Account” means each Deposit Account and Securities Account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent.
 
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Declined Amount”: as defined in Section 2.13(b).
 
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Default Rate”: as defined in Section 2.16(c).
 
“Defaulting Lender”: subject to Section 2.25(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and Borrower in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified Borrower, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or Borrower, to confirm in
writing to the Administrative Agent and Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Borrower), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.25(b)) upon delivery of written notice of such determination to Borrower, the
Issuing Lender, the Swingline Lender and each Lender.
 
“Deferred Revenue”: all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
 


 
8

--------------------------------------------------------------------------------

 


“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.
 
“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.
 
“Determination Date”: as defined in the definition of “Pro Forma Basis”.
 
“Disposition”: with respect to any property of any Person (including, without
limitation, Capital Stock of any such Person or any of their respective
Subsidiaries), any sale, lease, Sale Leaseback Transaction, assignment,
conveyance, transfer, encumbrance or other disposition thereof and any issuance
of Capital Stock of any such Person or any of their respective Subsidiaries. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$”: dollars in lawful currency of the United States.
 
“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction within the United States.
 
“Eligible Accounts”: Accounts owned by Loan Parties and reflected in the most
recent Borrowing Base Certificate delivered by Borrower to the Administrative
Agent, except any such Account as to which any of the exclusionary criteria set
forth below applies, which such criteria have not been waived by the
Administrative Agent. The Administrative Agent shall have the right, at any time
and from time to time after the Closing Date, to establish, modify or eliminate
Reserves against Eligible Accounts, or to adjust or supplement any of the
criteria set forth below and to establish new criteria, and to adjust advance
rates with respect to Eligible Accounts, acting in its commercially reasonable
judgment, exercised in good faith in accordance with customary business
practices for comparable asset-based lending transactions.   Eligible Accounts
shall not include any Account of a Loan Party:
 
(a)           that does not arise from the sale of goods or the performance of
services by a Loan Party in the ordinary course of its business;
 
(b)           (i) upon which a Loan Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which a Loan Party is not able to bring suit or otherwise enforce its
remedies against the applicable Account Debtor through judicial process or (iii)
if the Account represents a progress billing consisting of an invoice for goods
sold or services rendered pursuant to a contract under which the applicable
Account Debtor’s obligation to pay is subject to a Loan Party’s completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;
 
(c)           to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account (but only to the extent of the amount subject to
such defense, counterclaim, setoff or dispute);
 
(d)           that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;
 
(e)           that (i) is not owned by a Loan Party or (ii) is subject to any
Lien of any other Person, other than Liens in favor of the Administrative Agent
(held for the ratable benefit of the Secured Parties);
 
(f)           that arises from a sale to any director, officer, other employee
or Affiliate of any Loan Party, or to any Person that has any common officer or
director with any Loan Party;
 
(g)           that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless the
Administrative Agent, in its sole discretion, has agreed to the contrary in
writing and Borrower, if necessary or desirable in the reasonable determination
of the Administrative Agent, has complied with respect to such obligation with
the Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting assignment thereof;
 


 
9

--------------------------------------------------------------------------------

 


(h)           that is the obligation of an Account Debtor located in country
other than the United States, other than as determined on a case-by-case basis
by the Administrative Agent;
 
(i)           to the extent any Group Member is liable to the applicable Account
Debtor related to such Account for goods sold or services rendered or to be
rendered by such Group Member, but only to the extent of the potential offset;
 
(j)           that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the applicable Account Debtor
is or may be conditional;
 
(k)           that is in default; provided that, without limiting the generality
of the foregoing, an Account shall be deemed in default upon the occurrence of
any of the following:
 
(i)           such Account is not paid within ninety (90) days following its
original invoice date (irrespective of whether the payment terms related to such
Account permit payment after the ninetieth (90th) day following such original
invoice date);
 
(ii)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or
 
(iii)           a petition is filed by or against the Account Debtor obligated
upon such Account under any Debtor Relief Law;
 
(l)           that is owed by an Account Debtor where fifty percent (50%) or
more of the aggregate Dollar amount of all Accounts owing by such Account Debtor
to Loan Parties are ineligible under one or more of the other criteria set forth
in this definition;
 
(m)           as to which the Administrative Agent’s Lien is not a first
priority perfected Lien;
 
(n)           as to which any of the representations or warranties in the Loan
Documents are untrue in any material respect;
 
(o)           (i) to the extent that the amount of any such Account not
constituting an Applied Materials Account, a Lam Research Account or an
ASM-Epsilon Account, together with the aggregate amount of all other Accounts
owing by the related Account Debtor and its Affiliates to Loan Parties as of any
date of determination exceeds thirty-five percent (35%) of all Eligible
Accounts, (ii) to the extent that the amount of any such Account constituting an
Applied Materials Account, together with the aggregate amount of all other
Accounts owing by the related Account Debtor and its Affiliates to Loan Parties
as of any date of determination exceeds sixty percent (60%) of all Eligible
Accounts, (iii) to the extent that the amount of any such Account constituting a
Lam Research Account, together with the aggregate amount of all other Accounts
owing by the related Account Debtor and its Affiliates to Loan Parties as of any
date of determination exceeds fifty percent (50%) of all Eligible Accounts, and
(iv) to the extent that the amount of any such Account constituting an
ASM-Epsilon Account, together with the aggregate amount of all other Accounts
owing by the related Account Debtor and its Affiliates to Loan Parties as of any
date of determination exceeds sixty percent (60%) of all Eligible Accounts;
 
(p)           that is an Account which is payable by an applicable Account
Debtor in any currency other than Dollars;
 
(q)           owing from an Account Debtor the amount of which may be subject to
trust provisions, subrogation rights of a bonding company or a statutory trust;
 
(r)           owing from an Account Debtor with respect to whom a Loan Party has
received Deferred Revenue (but only to the extent of such Deferred Revenue); or
 
(s)           for which the Administrative Agent, acting in its commercially
reasonable judgment, exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, determines
collection to be doubtful.
 


 
10

--------------------------------------------------------------------------------

 


Any Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing eligibility requirements, shall forthwith
cease to be an Eligible Account until such time as such Account shall again meet
all of the foregoing requirements.
 
“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).
 
“Eligible Inventory”: Inventory of Loan Parties subject to the Lien in favor of
the Administrative Agent (held for the ratable benefit of the Secured Parties)
created by the Security Documents; provided that the Administrative Agent shall
have the right, at any time and from time to time after the Closing Date, acting
in its commercially reasonable judgment, exercised in good faith in accordance
with customary business practices for comparable asset-based lending
transactions, to establish, modify or eliminate Reserves against Eligible
Inventory, or to adjust or supplement any of the criteria set forth below and to
establish new criteria, and to adjust advance rates with respect to Eligible
Inventory; provided further that none of the following classes of Inventory
shall be deemed to be Eligible Inventory:
 
(a)           Inventory which is not owned by a Loan Party free and clear of all
Liens and rights of others (other than Liens granted in favor of the
Administrative Agent for the ratable benefit of the Secured Parties), including
Inventory located on leaseholds as to which the lessor has not entered into a
consent and agreement providing the Administrative Agent with the right to
receive notices of default, the right to repossess such Inventory at any time
and such other rights as may be requested by the Administrative Agent;
 
(b)           Inventory that is obsolete, spoiled, damaged, unusable or
otherwise unavailable for sale;
 
(c)           Inventory consisting of promotional, marketing, packaging or
shipping materials and supplies;
 
(d)           Inventory that fails to meet all standards imposed by any
Governmental Authority having regulatory authority over such Inventory or its
use or sale;
 
(e)           Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which a
Loan Party has received notice of a dispute in respect of any such agreement;
 
(f)           Inventory located outside the United States;
 
(g)           Inventory that is not in the possession of or under the sole
control of a Loan Party;
 
(h)           Inventory with respect to which the representations and warranties
set forth in Section 4 of the Guarantee and Collateral Agreement applicable to
Inventory are not correct in any material respect;
 
(i)           Inventory in respect of which the Guarantee and Collateral
Agreement, after giving effect to the related filings of financing statements
that have then been made, if any, does not or has ceased to create a valid and
perfected first priority Lien or security interest in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, securing
the Obligations;
 
(j)           Inventory which is comingled with property of a Person other than
a Loan Party; and
 
(k)           Inventory which, in the Administrative Agent’s reasonable good
faith discretion (from the perspective of a secured asset-based lender), is
unacceptable due to age, type, category or quantity or is otherwise ineligible.
 
Any Inventory which is at any time Eligible Inventory, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be
Eligible Inventory until such time as such Inventory shall meet all of the
foregoing requirements.
 
“Eligible Syndication Transferee”: is any of (a) a commercial bank organized
under the laws of the United States, or any state thereof, and having total
assets in excess of Two Hundred Fifty Million Dollars ($250,000,000),
 


 
11

--------------------------------------------------------------------------------

 


(b) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development or a
political subdivision of any such country and which has total assets in excess
of Two Hundred Fifty Million Dollars ($250,000,000), provided that such bank is
acting through a branch or agency located in the United States, (c) a finance
company, insurance company, or other financial institution that is engaged in
making, purchasing, or otherwise investing in commercial loans in the ordinary
course of its business, that has (together with its Affiliates) total assets in
excess of Two Hundred Fifty Million Dollars ($250,000,000) and that is regulated
by the Federal Reserve Bank, the Office of the Comptroller of the Currency, the
Federal Deposit Insurance Corporation or the Office of Thrift Supervision, and
(d) any Affiliate (other than individuals) of a pre-existing Lender.
 
“Environmental Laws”: all foreign, Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority or other Requirements of Law (including common
law) regulating, relating to or imposing liability or standards of conduct
concerning protection of human health or the environment, as now or may at any
time hereafter be in effect.
 
“Environmental Liability: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern, (c)
exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.
 
“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.
 
“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within thirty (30) days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following thirty (30) days; (c) a withdrawal by any Loan Party
or any ERISA Affiliate thereof from a Pension Plan or the termination of any
Pension Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d)
the withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make
 


 
12

--------------------------------------------------------------------------------

 


any required contribution to a Pension Plan, or the failure to meet the minimum
funding standard of Section 412 of the Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code) or the
failure to make by its due date a required installment under Section 430 of the
Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (h) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered to critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; (i) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(j) the imposition of any liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate thereof; (k) an application for a funding
waiver under Section 303 of ERISA or an extension of any amortization period
pursuant to Section 412 of the Code with respect to any Pension Plan; (l) the
occurrence of a non-exempt prohibited transaction under Sections 406 or 407 of
ERISA for which any Loan Party or any Subsidiary thereof may be directly or
indirectly liable; (m) the occurrence of an act or omission which could give
rise to the imposition on any Loan Party or any ERISA Affiliate thereof of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (n) the assertion of a
material claim (other than routine claims for benefits) against any Pension Plan
or the assets thereof, or against any Loan Party or any Subsidiary thereof in
connection with any such Pension Plan; (o) receipt from the IRS of notice of the
failure of any Pension Plan to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to fail to qualify for
exemption from taxation under Section 501(a) of the Code; or (p) the imposition
of any lien (or the fulfillment of the conditions for the imposition of any
lien) on any of the rights, properties or assets of any Loan Party or any ERISA
Affiliate thereof, in either case pursuant to Title I or IV, including Section
302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the Code.
 
“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
 
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
 
“Eurodollar Base Rate”: (a) with respect to the Interest Period pertaining to a
Eurodollar Loan, the rate per annum determined by the Administrative Agent to be
a rate equal to the British Bankers’ Association LIBOR Rate (“BBA LIBOR”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 A.M. (London, England time) two (2) Business Days prior to the beginning
of such Interest Period (as set forth by Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying BBA LIBOR); and (b) with
respect to an ABR Loan for any day, the rate per annum determined by the
Administrative Agent to be BBA LIBOR for deposits with a term of one (1) month
in Dollars, determined as of approximately 11:00 A.M. (London, England time) two
(2) Business Days prior to such day (as set forth by Bloomberg Information
Service or any successor thereto or any other service selected by the
Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
BBA LIBOR). If the Administrative Agent determines that BBA LIBOR is not
available, the “Eurodollar Base Rate” shall be determined by reference to the
rate per annum equal to the offered quotation rate to first class banks in the
London interbank market by EWB for deposits (for delivery on the first day of
the relevant Interest Period) in Dollars of amounts in same day funds comparable
to the principal amount of the applicable Loan of the Administrative Agent, in
its capacity as a Lender, for which the Eurodollar Base Rate is then being
determined with maturities comparable to such period, in the case of a
Eurodollar Loan, and of one (1) month, in the case of an ABR Loan, as of
approximately 11:00 A.M. (London, England time) two (2) Business Days prior to
the beginning of such Interest Period.
 


 
13

--------------------------------------------------------------------------------

 


“Eurodollar Loans”: Loans, the rate of interest applicable to which is based
upon clause (a) of the definition of “Eurodollar Base Rate”.
 
“Eurodollar Rate”: with respect to the Interest Period pertaining to a
Eurodollar Loan, a rate per annum determined as of the first day of such
Interest Period in accordance with the following formula:
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements



“Eurodollar Tranche”: the collective reference to Eurodollar Loans under the
Revolving Facility, the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”: any of the events specified in Section 8.1.
 
“EWB”: as defined in the preamble to this Agreement.
 
“Excess Cash Flow”: for any Fiscal Year, the excess, if any, of Consolidated
Adjusted EBITDA for such Fiscal Year minus the sum, without duplication, of (a)
Consolidated Interest Expense for such Fiscal Year, plus (b) provisions for
current taxes based on income of Borrower and its consolidated Subsidiaries and
payable in cash with respect to such Fiscal Year, plus (c) the aggregate amount
actually paid by Borrower and its consolidated Subsidiaries in cash during such
Fiscal Year (or other period) on account of Consolidated Capital Expenditures
(excluding the principal amount of Loans incurred in connection with such
expenditures, and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), plus (d) the aggregate amount of all optional
prepayments by Borrower of the Term Loans during such Fiscal Year (excluding, in
each case, prepayments to the extent financed with proceeds of other
Indebtedness), plus (e) the aggregate amount of all regularly scheduled
principal payments by Borrower and its consolidated Subsidiaries of Funded Debt
(including the Term Loans) made during such Fiscal Year (other than in respect
of any revolving credit facility to the extent there is not an equivalent
permanent reduction in commitments thereunder), plus (f) other one-time and
non-recurring cash items during such Fiscal Year, plus (g) extraordinary cash
charges which are approved by the Administrative Agent in writing as an
“add-back” to Consolidated Adjusted EBITDA for such Fiscal Year; provided that
any of the foregoing items specified in clauses (f) and (g) may only be included
in the calculation of “Excess Cash Flow” to the extent such items are
permissibly “added-back” to Consolidated Net Income for purposes of calculating
Consolidated Adjusted EBITDA.
 
“Excess Cash Flow Application Date”: as defined in Section 2.13(d).
 
“Exchange Act”: the Securities Exchange Act of 1934.
 
“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.
 
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), (b) Other Connection Taxes; (c) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 2.24) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.21, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office; (d) Taxes attributable to such Recipient’s failure
to comply with Section 2.21(f); and (e) any U.S. federal withholding Taxes
imposed under FATCA.
 
“Existing Credit Agreement”: as defined in the recitals to this Agreement.
 


 
14

--------------------------------------------------------------------------------

 


“Existing Credit Facility”: as defined in the recitals to this Agreement.
 
“Existing Lender”: is SVB.
 
“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.
 
“Facility”: each of (a) the Term Facility, (b) the L/C Facility (which is a
subfacility of the Revolving Facility), (c) the Revolving Facility and (d) as
applicable, the Incremental Facility.
 
“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.
 
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by EWB from three (3) federal funds
brokers of recognized standing that it selects.
 
“First Tier Foreign Subsidiary”: at any date of determination with respect to a
Loan Party, each Foreign Subsidiary in which such Loan Party owns directly more
than fifty percent (50%), in the aggregate, of the Voting Stock of such Foreign
Subsidiary.
 
“Fiscal Quarter”: each quarter of a Fiscal Year.
 
“Fiscal Year”: each fiscal year of Borrower.
 
“Foreign Currency”: lawful money of a country other than the United States.
 
“Foreign Law Pledge Agreement”: in respect of the grant by any Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of a Lien
on certain of the Equity Interests in any First-Tier Foreign Subsidiary owned by
such Loan Party, any pledge agreement (however designated) reasonably required
by the Administrative Agent to be prepared under the laws of the foreign
jurisdiction in which such First-Tier Foreign Subsidiary is organized and
executed by such Loan Party (and, as applicable, such First-Tier Foreign
Subsidiary) for the purpose of creating, perfecting and otherwise protecting
such Lien to the maximum extent possible under the laws of such foreign
jurisdiction.
 
“Foreign Lender”: a Lender that is not a U.S. Person.
 
“Foreign Pledge Documents”: collectively, in respect of the grant by any Loan
Party to the Administrative Agent (for the ratable benefit of the Secured
Parties) of a Lien on certain of the Equity Interests in any First-Tier Foreign
Subsidiary owned by such Loan Party, any related Foreign Law Pledge Agreement,
any related filings, an opinion delivered by local counsel in the foreign
jurisdiction in which such First-Tier Foreign Subsidiary is organized and
addressing the effectiveness of the pledge by such Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of the
pledged Equity Interests in such First Tier-Foreign Subsidiary having been
issued to such Loan Party, any related authorizing resolutions adopted by the
Board of Directors (or equivalent) of such Loan Party in connection with such
pledge, any amendments to the organizational documents of such First-Tier
Foreign Subsidiary required by the Administrative Agent to facilitate the pledge
by such Loan Party to the Administrative Agent (for the ratable benefit of the
Secured Parties) of such pledged Equity Interests, and any other agreements,
documents, instruments, notices, filings or other items reasonably required by
the Administrative Agent to be executed and/or delivered in connection with any
of the foregoing.
 
“Foreign Subsidiary”: in respect of Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.
 


 
15

--------------------------------------------------------------------------------

 


“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
 
“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
 
“Funded Debt”: as to any Person, all Indebtedness of such Person which matures
more than one (1) year from the date of its creation or matures within one (1)
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one (1) year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one (1) year from such date,
including all current maturities and current sinking fund payments in respect of
such Indebtedness whether or not required to be paid within one (1) year from
the date of its creation and, in the case of Borrower, Indebtedness of Borrower
in respect of the Loans made to Borrower hereunder.
 
“Funding Office”: the Revolving Loan Funding Office or the Term Loan Funding
Office, as the context requires.
 
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). If any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then each party to this Agreement agrees to enter into negotiations to amend
such provisions of this Agreement so as to reflect equitably such Accounting
Changes with the desired result that the criteria for evaluating Borrower’s
consolidated financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by Borrower, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.
 
“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority”: the government of the United States of America, or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
“Group Members”: the collective reference to Borrower and each of its
Subsidiaries.
 
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by each Loan Party, substantially in the form of
Exhibit A.
 
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of such Person that guarantees or in effect guarantees, or which is given to
induce the creation of a separate obligation by another Person (including any
bank under any letter of credit) that guarantees or in effect guarantees, any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or
 


 
16

--------------------------------------------------------------------------------

 


indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by Borrower in good
faith.
 
“Guarantors”: as defined in the Guarantee and Collateral Agreement.
 
“Immaterial Subsidiary”: at any date of determination, any Subsidiary of any
Loan Party designated as such by such Loan Party in writing and which as of such
date holds assets representing five percent (5%) or less of such Loan Party’s
consolidated total assets as of such date (determined in accordance with GAAP),
and which has generated less than five percent (5%) of such Loan Party’s
consolidated total revenues determined in accordance with GAAP for the four (4)
Fiscal Quarter period ending on the last day of the most recent period for which
financial statements have been delivered after the Closing Date pursuant to
Section 6.1(b); provided that all Subsidiaries of any Loan Party that are
individually “Immaterial Subsidiaries” shall not have aggregate consolidated
total assets that would represent five percent (5%) or more of such Loan Party’s
consolidated total assets as of such date or have generated five percent (5%) or
more of such Loan Party’s consolidated total revenues for such four (4) Fiscal
Quarter period, in each case determined in accordance with GAAP.
 
“Incremental Facility”: as defined in Section 2.11.
 
“Incurred”: as defined in the definition of “Pro Forma Basis”.
 
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above, (h) all obligations of the
kind referred to in clauses (a) through (g) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (i) the net obligations of such Person in
respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such Person,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
 
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document, and (b) to the extent not otherwise described in (a),
Other Taxes.
 
“Indemnitee”: as defined in Section 10.5(b).
 


 
17

--------------------------------------------------------------------------------

 


“Initial Loan Proceeds”: is the aggregate amount of Term Loans, Revolving Loans
and Swingline Loans, as applicable, made by the Lenders to Borrower on the
Closing Date.
 
“Initial Term Loan”: as defined in Section 2.1(a).
 
“Insider Indebtedness”: is any Indebtedness owed by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.
 
“Insider Subordinated Indebtedness”: is any Insider Indebtedness which is also
Subordinated Indebtedness.
 
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
 
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement, together with
each other intellectual property security agreement and supplement thereto
delivered pursuant to Section 6.12, in each case as amended, restated,
supplemented or otherwise modified from time to time.
 
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), two (2), three (3) or six (6) months
thereafter, as selected by Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one (1), two (2),
three (3) or six (6) months thereafter, as selected by Borrower by irrevocable
notice to the Administrative Agent in a Notice of Conversion/Continuation not
later than 10:00 A.M., Pacific Time, on the date that is three (3) Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the immediately preceding Business Day;
 
(ii)           Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Maturity Date (in the case of Revolving
Facility) or the date final payment is due on the Term Loans (in the case of
Term Loans);
 
(iii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)           Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 


 
18

--------------------------------------------------------------------------------

 


“Interest Rate Agreement”: with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.
 
“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.
 
“Investments”: as defined in Section 7.7.
 
“IRS”: the Internal Revenue Service, or any successor thereto.
 
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuing Lender”: as the context may require, (a) EWB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit, and (b) any other Lender that
may become an Issuing Lender pursuant to Section 3.11 or Section 3.12, with
respect to Letters of Credit issued by such Lender. The Issuing Lender may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Issuing Lender or other financial institutions, in which case
the term “Issuing Lender” shall include any such Affiliate or other financial
institution with respect to Letters of Credit issued by such Affiliate or other
financial institution.
 
“Issuing Lender Fees”: as defined in Section 3.3(a).
 
“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
 
“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to Section
3.5(b)) in an aggregate principal amount not to exceed the amount set forth
under the heading “L/C Commitment” opposite such L/C Lender’s name on Schedule
1.1A or in the Assignment and Assumption pursuant to which such L/C Lender
becomes a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The L/C Commitment is a sublimit of the Revolving Commitment
and the aggregate amount of the L/C Commitments shall not exceed the amount of
the Total L/C Commitments at any time.
 
“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
 
“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
 
“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.
 
“L/C Fee Payment Date”: as defined in Section 3.3(a).
 
“L/C Lender”: a Lender with an L/C Commitment.
 
“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.24.
 


 
19

--------------------------------------------------------------------------------

 


“L/C-Related Documents”: collectively, each Letter of Credit, all applications
for any Letter of Credit (and applications for the amendment of any Letter of
Credit) submitted by Borrower to the Issuing Lender and any other document,
agreement and instrument relating to any Letter of Credit, including any of the
Issuing Lender’s standard form documents for letter of credit issuances.
 
“Lam Research Account”: is an Account as to which Lam Research Corporation is
the Account Debtor.
 
“Lenders”: as defined in the preamble to this Agreement; provided that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include the Issuing Lender and the Swingline Lender.
 
“Letter of Credit”: as defined in Section 3.1(a).
 
“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Maturity Date.
 
“Letter of Credit Fees”: as defined in Section 3.3(a).
 
“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
 
“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.
 
“Loan Documents”: this Agreement, the Security Documents, the Notes, the Closing
Date Solvency Certificate, the Collateral Information Certificate, the Payoff
Letter, each L/C-Related Document, each Compliance Certificate, each Borrowing
Base Certificate, each Notice of Borrowing, each Notice of
Conversion/Continuation and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 3.10, and any amendment,
waiver, supplement or other modification to any of the foregoing.
 
“Loan Parties”: each Group Member that is a party to a Loan Document.
 
“Majority Revolving Lenders”: at any time, (a) if only one Revolving Lender
holds the Total Revolving Commitment at such time, such Revolving Lender, both
before and after the termination of such Revolving Commitment; (b) if only two
Revolving Lenders hold the Total Revolving Commitment at such time, both
Revolving Lenders, both before and after the termination of such Revolving
Commitment, provided that the Revolving Commitments of, and the portion of the
Revolving Loans and participations in L/C Exposure and Swingline Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Revolving Lenders under this clause (b); and (c) if
more than two Revolving Lenders hold the Total Revolving Commitment, at least
two Revolving Lenders who hold more than fifty percent (50%) of the Total
Revolving Commitments (including, without duplication, the L/C Commitments) or,
at any time after the termination of the Revolving Commitments when such
Revolving Commitments were held by more than one Revolving Lender, at least two
Revolving Lenders who hold more than fifty percent (50%) of the Total Revolving
Extensions of Credit then outstanding (including, without duplication, any L/C
Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time)); provided that the Revolving Commitments of, and the
portion of the Revolving Loans and participations in L/C Exposure and Swingline
Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Revolving Lenders under this
clause (c).
 
“Majority Term Lenders”: at any time, (a) if only one Term Lender holds the Term
Loan, such Term Lender; (b) if only two Term Lenders hold the Term Loan, both
Term Lenders; provided that the portion of the Term Loans held or deemed held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Majority Term Lenders under this clause (b); and (c) if more than two Term
Lenders hold the Term Loan, at least two Term Lenders who hold more than fifty
percent (50%) of the principal sum of all Term Loans outstanding; provided that
the portion of the Term Loans held or deemed held by any Defaulting Lender shall
be excluded for purposes of making a determination of Majority Term Lenders
under this clause (c).
 


 
20

--------------------------------------------------------------------------------

 


“Mandatory Prepayment Date”: as defined in Section 2.13(b).
 
“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of Borrower, individually, or
Borrower and its Subsidiaries, taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or the Lenders under any
Loan Document, or of the ability of any Loan Party to perform its respective
Obligations under any Loan Document to which it is a party; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party; or (d) a
material impairment in the value of the Collateral pledged by any Loan Party
pursuant to any Loan Document.
 
“Material Domestic Subsidiary”: any Material Subsidiary which is also a Domestic
Subsidiary, including any Domestic Subsidiary which becomes a Loan Party
pursuant to Section 6.12(b).
 
“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.
 
“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
 
“Maturity Date”: is the date occurring on the four (4) year anniversary of the
Closing Date.
 
“Minority Lender”: as defined in Section 10.1(b).
 
“Moody’s”: Moody’s Investors Service, Inc.
 
“Multiemployer Plan”: a “multiemployer plan” (within the meaning of Section
3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof makes, is
making, or is obligated or has ever been obligated to make, contributions.
 
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary costs, fees and expenses
actually incurred in connection therewith and net of taxes paid and the
applicable Person’s reasonable and good faith estimate of income, franchise,
sales, and other applicable taxes required to be paid by such Person in
connection with such Asset Sale or Recovery Event in the taxable year that such
Asset Sale or Recovery Event is consummated, the computation of which shall, in
each such case, take into account the reduction in tax liability resulting from
any available operating losses and net operating loss carryovers, tax credits,
and tax credit carry forwards, and similar tax attributes and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary costs, fees and expenses actually incurred in
connection therewith.
 
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all affected Lenders in accordance
with the terms of Section 10.1 and (ii) has been approved by the Required
Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Note”: a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.
 
“Notice of Borrowing”: means a notice substantially in the form of Exhibit H.
 


 
21

--------------------------------------------------------------------------------

 


“Notice of Conversion/Continuation”: means a notice substantially in the form of
Exhibit I.
 
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, the Issuing Lender, any Lender and any Qualified
Counterparty party to a Specified Swap Agreement, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, arising under, out of, or in connection with, this Agreement, any
other Loan Document, the Letters of Credit, any Specified Swap Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent, the Issuing
Lender, any Lender, and any Qualified Counterparty party to a Specified Swap
Agreement that are required to be paid by any Loan Party pursuant any Loan
Document) or otherwise.
 
“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and (c)
if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.
 
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.24).
 
“Overadvance”: as defined in Section 2.8.
 
“Participant”: as defined in Section 10.6(d).
 
“Participant Register”: as defined in Section 10.6(d).
 
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
 
“Payoff Letter”: a letter in form and substance reasonably satisfactory to the
Administrative Agent and the Existing Lender, dated as of a date prior to the
Closing Date and executed by the Existing Lender and Borrower, to the effect
that upon receipt by the Existing Lender of the “payoff amount” (however
designated) referenced therein, (a) the obligations under the Existing Credit
Facility shall be satisfied in full, (b) the Liens held by the Existing Lender
to secure such obligations shall terminate without any further action, and (c)
Borrower and the Administrative Agent (and their respective counsel and such
counsels’ agents) shall be entitled to file UCC-3 amendment statements, USPTO
releases, USCRO releases and any other releases reasonably necessary to further
evidence the termination of such Liens.
 
“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.
 


 
22

--------------------------------------------------------------------------------

 


“Pension Plan”: an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.
 
“Permitted Acquisition”: as defined in Section 7.7(m).
 
“Permitted Refinancing Indebtedness”: Indebtedness (“Refinancing Indebtedness”)
issued or incurred (including by means of the extension or renewal of existing
Indebtedness) to refinance, refund, extend, renew or replace existing
Indebtedness (“Refinanced Indebtedness”); provided that (a) the principal amount
of such Refinancing Indebtedness is not greater than the principal amount of
such Refinanced Indebtedness plus the amount of any premiums or penalties and
accrued and unpaid interest paid thereon and reasonable fees and expenses, in
each case associated with such Refinancing Indebtedness, (b) such Refinancing
Indebtedness has a final maturity that is no sooner than, and a weighted average
life to maturity that is no shorter than, such Refinanced Indebtedness, (c) if
such Refinanced Indebtedness or any Guarantee Obligation thereof or any security
therefor are subordinated to the Obligations, such Refinancing Indebtedness and
any Guarantee Obligations thereof and any security therefor remain so
subordinated on terms no less favorable to the Lenders and the other Secured
Parties, (d) the obligors in respect of such Refinanced Indebtedness immediately
prior to such refinancing, refunding extension, renewal or replacement are the
only obligors on such Refinancing Indebtedness and (e) such Guarantee
Obligations, if any, which, taken as a whole, are determined in good faith by a
Responsible Officer of the applicable Group Member to be no less favorable to
such Group Member and the Lenders and the other Secured Parties in any material
respect than the covenants and events of default or Guarantee Obligations, if
any, in respect of such Refinanced Indebtedness.
 
“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
 
“Platform”: as defined in Section 10.2(d)(i).
 
“Preferred Stock”: the preferred Capital Stock of any Loan Party.
 
“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by EWB as its prime rate in effect at its principal office in the
State of California (such EWB announced Prime Rate not being intended to be the
lowest rate of interest charged by EWB in connection with extensions of credit
to debtors).
 
“Pro Forma Basis”: with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means:
 
(a)           pro forma effect will be given to any Indebtedness incurred
(“Incurred”) by such Loan Party or any of its Subsidiaries, including by
assumption of then outstanding Indebtedness or by a Person becoming a Subsidiary
after the beginning of the applicable period and on or before the Determination
Date to the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;
 
(b)           pro forma calculations of interest on Indebtedness bearing a
floating interest rate will be made as if the rate in effect on the
Determination Date (taking into account any Swap Agreement applicable to the
Indebtedness) had been the applicable rate for the entire reference period;
 
(c)           Consolidated Fixed Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date, except for
Consolidated Interest Expense accrued during the reference period under a
revolving credit to the extent of the commitment thereunder (or under any
successor revolving credit) in effect on the Determination Date, will be
excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of such period; and
 


 
23

--------------------------------------------------------------------------------

 


(d)           pro forma effect will be given to: (A) the acquisition or
disposition of companies, divisions or lines of businesses by such Loan Party
and its Subsidiaries, including any acquisition or disposition of a company,
division or line of business since the beginning of the reference period by a
Person that became a Subsidiary after the beginning of the applicable period;
and (B) the discontinuation of any discontinued operations but, in the case of
Consolidated Fixed Charges, only to the extent that the obligations giving rise
to Consolidated Fixed Charges will not be obligations of such Loan Party or any
of its Subsidiaries following the Determination Date; in each case of clauses
(A) and (B), that have occurred since the beginning of the applicable period and
before the Determination Date as if such events had occurred, and, in the case
of any disposition, the proceeds thereof applied, on the first day of such
period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of such Loan Party in accordance with Regulation S-X under
the Securities Act of 1933, based upon the most recent four (4) full Fiscal
Quarters for which the relevant financial information is available.
 
“Pro Forma Financial Statements”: balance sheets, income statements and cash
flow statements prepared by Borrower and its consolidated Subsidiaries that give
effect (as if such events had occurred on such date) to (a) the Loans to be made
on the Closing Date and the use of proceeds thereof, (b) the payment of fees and
expenses in connection with the foregoing and (c) the transactions described in
the Asset Purchase Agreement, in each case prepared for (i) the most recently
ended Fiscal Quarter as if such transactions had occurred on such date and (ii)
on a quarterly basis through the first full Fiscal Year after the Closing Date
or subsequent Borrowing Date, as applicable, and on an annual basis for each
Fiscal Year thereafter through the Maturity Date, in each case demonstrating pro
forma compliance with the covenants set forth in Section 7.1.
 
“Projections”: as defined in Section 6.2(c).
 
“Properties”: as defined in Section 4.17(a).
 
“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
 
“Recipient”: the Administrative Agent or a Lender, as applicable.
 
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
 
“Refunded Swingline Loans”: as defined in Section 2.7(b).
 
“Register”: as defined in Section 10.6(c).
 
“Regulation U”: Regulation U of the Board as in effect from time to time.
 
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Loans or other amounts pursuant to
Section 2.13(e) as a result of the delivery of a Reinvestment Notice.
 
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”: a written notice executed by a Responsible Officer of
Borrower stating that no Event of Default has occurred and that Borrower
(directly or indirectly through a Guarantor) intends and expects to use all or a
specified portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to
acquire or repair assets useful in its business.
 
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
Borrower’s business.
 


 
24

--------------------------------------------------------------------------------

 


“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six (6) months after such Reinvestment Event,
and (b) the date on which Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in Borrower’s business with
all or any portion of the relevant Reinvestment Deferred Amount.
 
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, members, managers, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
 
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Replacement Lender”: as defined in Section 2.24.
 
“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Term Loans and the Revolving Commitments, such Lender; (b) if only two Lenders
hold the outstanding Term Loans and the Revolving Commitments, both Lenders,
provided that for the purposes of this clause (b), the outstanding principal
amount of the Term Loans held by any Defaulting Lender and the Revolving
Commitments of, and the portion of the Revolving Loans and participations in L/C
Exposure and Swingline Loans held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders; and (c)
if more than two Lender hold the outstanding Term Loans and Revolving
Commitments, then at least two Lenders who hold more than fifty percent (50%) of
the sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding, and (ii) the Total Revolving Commitments (including, without
duplication, the L/C Commitments) then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that for the purposes of this clause (c), the outstanding
principal amount of the Term Loans held by any Defaulting Lender and the
Revolving Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
 
“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
 
“Reserves”: with respect to any of the Borrowing Base, reserves against Eligible
Accounts and/or Eligible Inventory, as applicable, that the Administrative Agent
may, in its reasonable credit judgment, establish from time to time to (a)
reflect events, conditions, contingencies or risks which do or may adversely
affect (i) the Collateral, (ii) the assets of the Loan Parties, (iii) the Liens
(held by the Administrative Agent for the ratable benefit of the Lenders) and
other rights of the Administrative Agent in the Collateral, (b) reserve against
any Accounts of Loan Parties payable in foreign currencies, or (c) address any
state of facts which the Administrative Agent determines in good faith
constitutes or with the passage of time may constitute an Event of Default.
 
“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of an applicable
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of such Loan Party.
 
“Restricted Payments”: as defined in Section 7.6.
 
“Revolving Commitment”: as to any Revolving Lender, the obligation of such
Lender, if any, to make Revolving Loans and to participate in Swingline Loans
and Letters of Credit in an aggregate principal amount not to exceed the amount
set forth under the heading “Revolving Commitment” opposite such Lender’s name
on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments permitted
hereunder). The original amount of the Total Revolving Commitments is Forty
Million Dollars ($40,000,000). The L/C Commitment and the Swingline Commitment
are each sublimits of the Total Revolving Commitments.
 
“Revolving Commitment Period”: the period from and including the Closing Date to
the Maturity Date.
 


 
25

--------------------------------------------------------------------------------

 


“Revolving Extension of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
at such time, plus (c) such Lender’s L/C Percentage of the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time, plus (d) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.
 
“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.
 
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loan”: is any Loan made by the Revolving Lenders to Borrower pursuant
to Section 2.4.
 
“Revolving Loan Conversion”: as defined in Section 3.5(b).
 
“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to
Borrower and the Lenders.
 
“Revolving Loan Note”: a promissory note in the form of Exhibit F-1, as it may
be amended, supplemented or otherwise modified from time to time.
 
“Revolving Loan Register”: as defined in Section 10.6(b)(v).
 
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that if the Revolving
Loans are paid in full prior to the reduction to zero of the Total Revolving
Commitments, the Revolving Percentages shall be determined in a manner designed
to ensure that the other outstanding Revolving Extensions of Credit shall be
held by the Revolving Lenders on a comparable basis.
 
“S&P”: Standard & Poor’s Ratings Services.
 
“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
 
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), and any Qualified
Counterparties.
 
“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.
 
“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.
 
“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.
 
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, each Intellectual Property Security Agreement, each Deposit Account
Control Agreement, each Securities Account Control Agreement, each Foreign
Pledge Document, all other security documents hereafter delivered to the
 


 
26

--------------------------------------------------------------------------------

 


Administrative Agent granting a Lien on any property of any Person to secure the
Obligations of any Loan Party under any Loan Document and all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant thereto.
 
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Swap Agreement”: any Swap Agreement entered into by Borrower and any
Qualified Counterparty (or any Person who was a Qualified Counterparty as of the
Closing Date or as of the date such Swap Agreement was entered into) in respect
of interest rates to the extent permitted under Section 7.12.
 
“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by a Loan Party and evidencing Indebtedness of such Loan
Party which is subordinated to the payment of the Obligations in a manner
approved in writing by the Administrative Agent and the Required Lenders, and
any renewals, modifications, or amendments thereof which are approved in writing
by the Administrative Agent and the Required Lenders.
 
“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.
 
“Subsequent Term Loan”: as defined in Section 2.1(b).
 
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Borrower.
 
“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its Subsidiaries as support for, among other things, their
contracts with customers, whether such indebtedness is owing directly or
indirectly by such Loan Party or any such Subsidiary.
 
“SVB”: as defined in the recitals to this Agreement.
 
“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of Borrower and its Subsidiaries
shall be deemed to be a “Swap Agreement.”
 


 
27

--------------------------------------------------------------------------------

 


“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed Five Million Dollars ($5,000,000).
 
“Swingline Lender”: EWB, in its capacity as the lender of Swingline Loans.
 
“Swingline Loan Note”: a promissory note in the form of Exhibit F-2, as it may
be amended, supplemented or otherwise modified from time to time.
 
“Swingline Loans”: as defined in Section 2.6.
 
“Swingline Participation Amount”: as defined in Section 2.7(c).
 
“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
 
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to Borrower in an aggregate principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1A. The original aggregate amount of the Term Commitments is Forty
Million Dollars ($40,000,000).
 
“Term Facility”: the Term Commitments and the Term Loans made thereunder.
 
“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.
 
“Term Loan”: the Initial Term Loans and the Subsequent Term Loans made by the
Lenders pursuant to Section 2.1.
 
“Term Loan Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to Borrower and the
Lenders.
 
“Term Loan Note”: a promissory note in the form of Exhibit F-3, as it may be
amended, supplemented or otherwise modified from time to time.
 
“Term Loan Register”: as defined in Section 10.6(b)(v).
 
“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).
 
“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments, the Total Revolving Extensions of Credit and the outstanding Term
Loans of such Lender at such time.
 
“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
Twenty Million Dollars ($20,000,000).
 
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
 


 
28

--------------------------------------------------------------------------------

 


“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
 
“Trade Date”: as defined in Section 10.6(b)(i)(B).
 
“Transferee”: any Eligible Assignee or Participant.
 
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate”: as defined in Section 2.21(f).
 
“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.
 
“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of
California, or as the context may require, any other applicable jurisdiction.
 
“United States” and “U.S.”: the United States of America.
 
“USCRO”: the United States Copyright Office.
 
“USPTO”: the United States Patent and Trademark Office.
 
“Voting Stock”: as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) of such Person having ordinary voting power for the
election of directors or similar governing body of such Person.
 
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Wholly Owned Subsidiary Guarantor”: any Guarantor that is a Wholly Owned
Subsidiary of a Loan Party.
 
“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.
 
1.2           Other Definitional Provisions.
 
(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b)           As used herein and in the other Loan Documents, and in any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements (including this
 


 
29

--------------------------------------------------------------------------------

 


Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time. Notwithstanding the foregoing clause (i), for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Group Member shall be deemed to
be carried at one hundred percent (100%) of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (ii)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.
 
SECTION 2
AMOUNT AND TERMS OF COMMITMENTS
 
2.1           Term Commitments. Subject to the terms and conditions hereof, each
Term Lender severally agrees to make Term Loans to Borrower as follows:
 
(a)           on the Closing Date in an amount equal to any amounts outstanding
under the Existing Credit Facility including the Existing Letters of Credit (the
“Initial Term Loan”); and
 
(b)           on or after the Closing Date until the one (1) year anniversary of
such date, Borrower may request additional Term Loans from time to time, to the
extent that a requested Term Loan, when aggregated with the original principal
amount of the Initial Term Loan and any prior Term Loans extended under this
Section 2.1(b) does not exceed the Term Commitment (each such Term Loan, a
“Subsequent Term Loan”).
 
The Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by Borrower and notified to the Administrative Agent in accordance
with Sections 2.2 and 2.13.
 
2.2           Procedure for Term Loan Borrowing. Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing (which must be received
by the Administrative Agent prior to 10:00 A.M., Pacific Time, (a) three (3)
Business Days prior to the requested Borrowing Date, including the Closing Date,
in the case of Eurodollar Loans, or (b) one (1) Business Day prior to the
requested Borrowing Date, including the Closing Date, in the case of ABR Loans
(in each case, with originals to follow within three (3) Business Days))
requesting that the Term Lenders make the Term Loans on the Borrowing Date and
specifying the amount to be borrowed. Upon receipt of such Notice of Borrowing,
the Administrative Agent shall promptly notify each Term Lender thereof. Not
later than 12:00 P.M., Pacific Time, on the Borrowing Date, including the
Closing Date, each Term Lender shall make available to the Administrative Agent
at the Term Loan Funding Office an amount in immediately available funds equal
to the Term Loan or Term Loans to be made by such Lender. The Administrative
Agent shall fund the proceeds of the Term Loans to be made on each Borrowing
Date, including the Closing Date, in accordance with the terms of this
Agreement.
 
2.3           Repayment of Term Loans.
 
(a)           Borrower shall repay the Initial Term Loan principal in sixteen
(16) equal consecutive quarterly installments due and payable on the last
Business Day of each calendar quarter, beginning on March 31, 2015.  Each Term
Lender shall be repaid in an amount equal to such Lender’s Term Percentage of
the Initial Term Loan.
 


 
30

--------------------------------------------------------------------------------

 


(b)           Borrower shall repay the Subsequent Term principal in twelve (12)
equal consecutive quarterly installments due and payable on the last Business
Day of each calendar quarter beginning on March 31, 2016.  Each Term Lender
shall be repaid in an amount equal to such Lender’s Term Percentage of the
Subsequent Term Loan.
 
(c)           Borrower shall pay all accrued but unpaid interest on each Term
Loan on the last Business Day of each month.
 
(d)           To the extent not previously paid, all then outstanding Term Loans
shall be due and payable on the Maturity Date, together with all accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
payment.
 
2.4           Revolving Commitments.
 
(a)           Subject to the terms and conditions hereof, the Revolving Lenders
severally agree to make Revolving Loans to Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount with respect to all
such Revolving Loans at any one time outstanding which does not exceed an amount
equal to the difference between (A) the Total Revolving Commitments, and (B) the
sum of (1) the aggregate principal amount of all Swingline Loans outstanding at
such time, (2) the aggregate amount of all Revolving Loans outstanding at such
time, (3) the aggregate undrawn amount of all Letters of Credit outstanding at
such time, and (4) the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time. In addition,
after giving effect to any requested borrowing of Revolving Loans, (x) the
amount of the Total Revolving Extensions of Credit then outstanding shall not
exceed the lesser of (I) the Total Revolving Commitments at such time, and (II)
the Borrowing Base at such time, and (y) the aggregate amount of the Revolving
Extensions of Credit of each such Revolving Lender shall not exceed the
respective Revolving Commitment of such Revolving Lender. During the Revolving
Commitment Period, Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. Each Revolving Loan may from
time to time be a Eurodollar Loan or an ABR Loan, as determined by Borrower and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.13.
 
(b)           Borrower shall repay all outstanding Revolving Loans on the
Maturity Date.  Borrower shall pay all accrued but unpaid interest on any
outstanding Revolving Loans on the last Business Day of each month.
 
2.5           Procedure for Revolving Loan Borrowing. Borrower may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that Borrower shall give the Administrative Agent an irrevocable
Notice of Borrowing (which must be received by the Administrative Agent prior to
10:00 A.M., Pacific Time, (a) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one (1) Business Day
prior to the requested Borrowing Date, in the case of ABR Loans (in each case,
with originals to follow within three (3) Business Days)) (provided that any
such Notice of Borrowing of ABR Loans under the Revolving Facility, as
applicable, to finance payments under Section 3.5(a) may be given not later than
10:00 A.M., Pacific Time, on the date of the proposed borrowing), in each such
case specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii)
the requested Borrowing Date, (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor, and (iv) instructions for remittance of the
proceeds of the applicable Loans to be borrowed. Unless otherwise agreed by the
Administrative Agent in its sole discretion, no Revolving Loan may be made as,
converted into or continued as a Eurodollar Loan having an Interest Period in
excess of one month prior to the date that is thirty (30) days after the Closing
Date. Each borrowing of, conversion to or continuation of a Eurodollar Loan
shall be in a principal amount of Five Million Dollars ($5,000,000) or a whole
multiple of One Million Dollars ($1,000,000) in excess thereof. Except as
provided in Sections 3.5(b) and 2.7(b), each borrowing of or conversion to ABR
Loans shall be in a principal amount of $500,000 or a whole multiple of One
Hundred Thousand Dollars ($100,000) in excess thereof (or, if the then Available
Revolving Commitments are less than $500,000, such lesser amount). The Notice of
Borrowing shall be accompanied by a Borrowing Base Certificate and such
supporting detail and documentation as shall be reasonably requested by the
Administrative Agent.  Upon receipt of any such Notice of Borrowing and
Borrowing Base Certificate from Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof. Each Revolving Lender will make
the amount of its pro rata share of each such borrowing available to the
Administrative Agent for the account of Borrower at the Revolving Loan Funding
Office
 


 
31

--------------------------------------------------------------------------------

 


prior to 12:00 P.M., Pacific Time, on the Borrowing Date requested by Borrower
in funds immediately available to the Administrative Agent. Such borrowing will
then be made available to Borrower by the Administrative Agent crediting such
account as is designated in writing to the Administrative Agent by Borrower with
the aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent;
provided that the Administrative Agent shall distribute the proceeds of the
Revolving Loans to be made on the Closing Date in accordance with the terms and
conditions of this Agreement.
 
2.6           Swingline Commitment. Subject to the terms and conditions hereof,
the Swingline Lender agrees to make available a portion of the credit
accommodations otherwise available to Borrower under the Revolving Commitments
from time to time during the Revolving Commitment Period by making swing line
loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”) to
Borrower; provided that (a) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in
effect, (b) Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero, and (c) Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan. During the Revolving Commitment
Period, Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only. To the extent not required by the terms hereof to
be repaid prior thereto, Borrower shall repay to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the Maturity Date.
 
2.7           Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
(a)           Whenever Borrower desires that the Swingline Lender make Swingline
Loans, Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M., Pacific Time, on the proposed Borrowing Date) confirmed promptly in
writing by a Notice of Borrowing, specifying (i) the amount to be borrowed, (ii)
the requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period), and (iii) instructions for the remittance of the proceeds of
such Loan. Each borrowing under the Swingline Commitment shall be in an amount
equal to Five Hundred Thousand Dollars ($500,000) or a whole multiple of One
Hundred Thousand Dollars ($100,000) in excess thereof. On the Borrowing Date
specified in a notice in respect of a Swingline Loan, the Swingline Lender shall
make available to Borrower an amount in immediately available funds equal to the
amount of the Swingline Loan to be made by depositing such amount in the account
designated in writing to the Administrative Agent by Borrower. Unless a
Swingline Loan is sooner refinanced by the advance of a Revolving Loan pursuant
to Section 2.7(b), such Swingline Loan shall be repaid by Borrower no later than
five (5) Business Days after the advance of such Swingline Loan.
 
(b)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion, may, on behalf of Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), upon one (1)
Business Day’s telephonic notice given by the Swingline Lender no later than
12:00 P.M., Pacific Time, and promptly confirmed in writing, request each
Revolving Lender to make, and each Revolving Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of such Swingline Loan (each a “Refunded
Swingline Loan”) outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Lender shall make the amount of such Revolving Loan
available to the Administrative Agent at the Revolving Loan Funding Office in
immediately available funds, not later than 12:00 P.M., Pacific Time, one (1)
Business Day after the date of such notice. The proceeds of such Revolving Loan
shall immediately be made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loan. Borrower irrevocably authorizes the Swingline Lender to charge
Borrower’s accounts with the Administrative Agent (up to the amount available in
each such account) immediately to pay the amount of any Refunded Swingline Loan
to the extent amounts received from the Revolving Lenders are not sufficient to
repay in full such Refunded Swingline Loan.
 
(c)           If prior to the time that Borrower has repaid the Swingline Loans
made to Borrower pursuant to Section 2.7(a) or a Revolving Loan has been made
pursuant to Section 2.7(b), one of the events described in Section 8.1(f) shall
have occurred or if for any other reason, as determined by the Swingline Lender
in its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Day’s
notice to the Revolving
 


 
32

--------------------------------------------------------------------------------

 


Lenders), purchase for cash an undivided participating interest in the then
outstanding Swingline Loans by paying to the Swingline Lender an amount (the
“Swingline Participation Amount”) equal to (i) such Revolving Lender’s Revolving
Percentage times (ii) the aggregate principal amount of the outstanding
Swingline Loans that were to have been repaid with such Revolving Loans.
 
(d)           Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that if such payment received by the Swingline Lender is required to be
returned, such Revolving Lender will return to the Swingline Lender any portion
thereof previously distributed to it by the Swingline Lender.
 
(e)           Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or Borrower may have against the
Swingline Lender, Borrower or any other Person for any reason whatsoever, (ii)
the occurrence of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of Borrower or any other Loan Party, (iv) any
breach of this Agreement or any other Loan Document by Borrower, any other Loan
Party or any other Revolving Lender, or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
 
(f)           The Swingline Lender may resign at any time by giving thirty (30)
days’ prior notice to the Administrative Agent, the Lenders and Borrower. After
the resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans.
 
2.8           Overadvances. If at any time or for any reason the amount of the
Total Revolving Extensions of Credit exceeds the lesser of (x) the amount of the
Total Revolving Commitments then in effect, and (y) the amount of the Borrowing
Base then in effect (any such excess, a “Overadvance”), Borrower shall promptly
pay the full amount of such Overadvance to the Administrative Agent, upon the
earlier of knowledge or notice thereof, for application against the Revolving
Extensions of Credit then outstanding in accordance with the terms hereof. Any
prepayment of any Revolving Loan that is a Eurodollar Loan hereunder shall be
subject to Borrower’s obligation to pay any amounts owing pursuant to Section
2.22.
 
2.9           Fees.
 
(a)           Facility Fee.  On the Closing Date, Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders, a Facility Fee equal to
half of one percent (0.50%) of the Facility.
 
(b)           Commitment Fee. As additional compensation for the Revolving
Commitment, Borrower shall pay to the Administrative Agent for the account of
the Lenders, a fee (the “Commitment Fee”) for Borrower’s non-use of available
funds under the Revolving Commitment (including any available funds under an
Incremental Facility), payable quarterly in arrears on the last day of each
calendar quarter with respect to such calendar quarter, commencing as of March
31, 2015, and on the Maturity Date, with respect to the period from the
immediately preceding Fiscal Quarter to the Maturity Date (such period or such
Fiscal Quarter, as applicable, a “Measurement Period”), in an amount equal to
the Commitment Fee Rate times the average unused portion of the Revolving
Commitment during such Measurement Period, as reasonably determined by the
Administrative Agent. The unused portion of the Revolving Commitment, for
purposes of this calculation, shall equal the Total Revolving Commitments (as
reduced from time to time) less the sum of (A) the average for the Measurement
Period of the daily closing balance of the Revolving Loans outstanding, (B) the
average for the Measurement Period of the daily closing balance of the aggregate
undrawn amount of all Letters of Credit outstanding at such time, and (C) the
average for the Measurement Period of the daily closing balance of the aggregate
amount of all L/C Disbursements
 


 
33

--------------------------------------------------------------------------------

 


that have not yet been reimbursed or converted into Revolving Loans. For the
avoidance of doubt, the outstanding amount of any Swingline Loans shall not be
counted towards or considered usage of the Total Revolving Commitments for
purposes of determining the Commitment Fee.
 
(c)           Fees Nonrefundable. All fees payable under this Section 2.9 shall
be fully earned on the date paid and nonrefundable.
 
2.10           Termination or Reduction of Revolving Commitments, L/C
Commitments. Borrower shall have the right, upon not less than three (3)
Business Days’ written notice delivered to the Administrative Agent, to
terminate the Total Revolving Commitments or, from time to time, to reduce the
amount of the Total Revolving Commitments; provided no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans to be made on the
effective date thereof (a) the amount of the Total Revolving Extensions of
Credit then outstanding would exceed the lesser of (i) the Total Revolving
Commitments then in effect, and (ii) the Borrowing Base then in effect; and (b)
the amount of the Total Revolving Extensions of Credit then outstanding would
exceed the amount of the Total Revolving Commitments then in effect. Any such
reduction shall be in an amount equal to One Million Dollars ($1,000,000), or a
whole multiple in excess thereof, and shall reduce permanently the Total
Revolving Commitments then in effect; provided that, if in connection with any
such reduction or termination of the Total Revolving Commitments a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, Borrower shall also pay any amounts owing pursuant to
Section 2.22. Borrower shall have the right, upon not less than three (3)
Business Days’ written notice delivered to the Administrative Agent, to
terminate the Total L/C Commitments available to Borrower or, from time to time,
to reduce the amount of the Total L/C Commitments available to Borrower;
provided that, in any such case, no such termination or reduction of the Total
L/C Commitments shall be permitted if, after giving effect thereto, the Total
L/C Commitments shall be reduced to an amount that would result in the aggregate
L/C Exposure exceeding the Total L/C Commitments (as so reduced). Any such
reduction shall be in an amount equal to One Million Dollars ($1,000,000), or a
whole multiple in excess thereof, and shall reduce permanently the Total L/C
Commitments then in effect.
 
2.11           Additional Incremental Facility.  Borrower may, at any time and
from time to time, request an increase to the Term Facility or the Revolving
Facility in an aggregate amount of up to Twenty Million Dollars ($20,000,000)
(such increase, an “Incremental Facility”), provided:
 
(a)           all such Incremental Facilities shall be subject to Lenders’
approval;
 
(b)           no Lender will be required to increase its Commitment;
 
(c)           after giving effect to such Incremental Facility, (i) no Default
or Event of Default shall exist and (ii) Borrower shall be in compliance with
the financial covenants set forth in the Loan Documents; and
 
(d)           any Loan made under any Incremental Facility shall be on the same
terms as the Loans made hereunder with respect to the portion of the Facility to
which the Incremental Facility relates and subject to the conditions applicable
to all Loans pursuant to the Loan Documents.
 
2.12           Optional Term Loan Prepayments. Borrower may at any time and from
time to time prepay the Term Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 12:00 P.M., Pacific Time, three (3) Business Days prior thereto, in the
case of Eurodollar Loans, and no later than 12:00 P.M., Pacific Time, one (1)
Business Day prior thereto, in the case of ABR Loans, which notice shall specify
the date and amount of the proposed prepayment; provided that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, Borrower shall also pay any amounts owing pursuant to
Section 2.22; provided further that if such notice of prepayment indicates that
such prepayment is to be funded with the proceeds of a refinancing, such notice
of prepayment may be revoked if the financing is not consummated. Upon receipt
of any such notice the Administrative Agent shall promptly notify each Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid. Partial prepayments of Term Loans shall be
in an aggregate principal amount of One Million Dollars ($1,000,000) or a whole
multiple thereof.  Prepayments of the Term Loans made pursuant to this Section
2.12 shall be applied to the
 


 
34

--------------------------------------------------------------------------------

 


prepayment of installments due in respect of the Term Loans in reverse order of
maturity and in accordance with Section 2.3 and 2.19(b).
 
2.13           Mandatory Prepayments.
 
(a)           (i) If there shall be Excess Cash Flow for any Fiscal Year as of
the last day of which the aggregate outstanding principal amount of the Term
Loans equals or exceeds Twenty Million Dollars ($20,000,000), Borrower shall, on
the relevant Excess Cash Flow Application Date, apply thirty-three percent (33%)
of such Excess Cash Flow toward the prepayment of the Term Loans and other
amounts as set forth in Section 2.13(b), and (ii) if there shall be Excess Cash
Flow for any Fiscal Year as of the last day of which the aggregate outstanding
principal amount of the Term Loans equals or exceeds Ten Million Dollars
($10,000,000) but is less than Twenty Million Dollars ($20,000,000), Borrower
shall, on the relevant Excess Cash Flow Application Date, apply twenty-five
percent (25%) of such Excess Cash Flow toward the prepayment of the Term Loans
and other amounts as set forth in Section 2.13(b). Each such prepayment shall be
made on a date (each an “Excess Cash Flow Application Date”) occurring no later
than the earliest of (x) the date on which the financial statements of Borrower
referred to in Section 6.1(a), for the Fiscal Year with respect to which such
prepayment is made, are required to be delivered to the Administrative Agent,
(y) the date such financial statements are actually delivered and (z) March 31st
of such year.
 
(b)           Amounts to be applied in connection with prepayments made pursuant
to this Section 2.13 shall be applied to the prepayment of installments due in
respect of the Term Loans in reverse order of maturity and in accordance with
Sections 2.3 and 2.19(b) (provided that any Term Lender may decline any such
prepayment (the aggregate amount of all such prepayments declined in connection
with any particular prepayment, collectively, the “Declined Amount”), in which
case the Declined Amount shall be distributed to the prepayment, on a pro rata
basis, of the Term Loans held by Term Lenders that have elected to accept such
Declined Amounts. Each prepayment of the Loans under this Section 2.13 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid. Borrower shall deliver to the Administrative Agent and each Term Lender
notice of each prepayment of Term Loans in whole or in part pursuant to this
Section 2.13 not less than five (5) Business Days prior to the date such
prepayment shall be made (each, a “Mandatory Prepayment Date”). Such notice
shall set forth (i) the Mandatory Prepayment Date, (ii) the aggregate amount of
such prepayment, and (iii) the options of each Term Lender to (x) decline or
accept its share of such prepayment and (y) to accept Declined Amounts. Any Term
Lender that wishes to exercise its option to decline such prepayment or to
accept Declined Amounts shall notify the Administrative Agent by facsimile not
later than three (3) Business Days prior to the Mandatory Prepayment Date.
 
(c)           Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.13, (i) a certificate signed by a
Responsible Officer of Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least ten (10) days’ prior written notice of such prepayment (and the
Administrative Agent shall promptly provide the same to each Lender). Each
notice of prepayment shall specify the prepayment and the principal amount of
the Term Loan to be prepaid.
 
(d)           No prepayment fee shall be payable in respect of any mandatory
prepayments made pursuant to this Section 2.13.
 
2.14           Conversion and Continuation Options.
 
(a)           Borrower may elect from time to time to convert Eurodollar Loans
to ABR Loans by giving the Administrative Agent prior irrevocable notice in a
Notice of Conversion/Continuation of such election no later than 10:00 A.M.,
Pacific Time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. Subject to Section 2.18,
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 12:00 P.M., Pacific Time,
on the third (3rd) Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan may be converted into a Eurodollar Loan when an Event
of Default has occurred and is continuing. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender thereof.
 


 
35

--------------------------------------------------------------------------------

 


(b)           Subject to Section 2.18, any Eurodollar Loan may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by Borrower’s giving irrevocable notice in a Notice of
Conversion/Continuation to the Administrative Agent by no later than 12:00 P.M.,
Pacific Time, on the date occurring three (3) Business Days preceding the
proposed continuation date and otherwise in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loans; provided that no
Eurodollar Loan may be continued as such when an Event of Default has occurred
and is continuing; provided further that if Borrower shall fail to give any
required notice as described above in this Section 2.14(b) or if such
continuation is not permitted pursuant to the preceding proviso, such Loans
shall automatically be converted to ABR Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.
 
2.15           Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to One Million Dollars ($1,000,000) or a whole
multiple of One Hundred Thousand Dollars ($100,000) in excess thereof, and (b)
no more than seven  (7) Eurodollar Tranches shall be outstanding at any one
time.
 
2.16           Interest Rates.
 
(a)           Each Eurodollar Loan shall bear interest during the Interest
Period with respect thereto at a rate per annum equal to (i) the Eurodollar Rate
plus (ii) the Applicable Margin.
 
(b)           Each ABR Loan (including any Swingline Loan) shall bear interest
at a rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.
 
(c)           During the continuance of an Event of Default, at the request of
the Required Lenders, all outstanding Loans shall bear interest at a rate per
annum equal to the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section 2.16 plus 2.00% (the “Default Rate”);
provided that the Default Rate shall apply to all outstanding Loans
automatically and without any Required Lenders consent therefor upon the
occurrence of any Event of Default arising under Section 8.1(a).  Interest
accruing pursuant to this Section 2.16(c) shall be payable from time to time on
demand.
 
2.17           Computation of Interest and Fees.
 
(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify Borrower and the relevant Lenders of
each determination of a Eurodollar Rate (and, as applicable, of the
determination of the Eurodollar Rate applicable to an ABR Loan). Any change in
the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify Borrower and the Lenders of the
effective date and the amount of each such change in interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding upon
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of Borrower, deliver to Borrower a statement showing
the quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.17(a).
 
2.18           Inability to Determine Interest Rate. If prior to the first day
of any Interest Period, or as applicable, on any day on which an ABR Loan
bearing interest determined by reference to the Eurodollar Rate is outstanding,
the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon Borrower) in connection with any request for a
Eurodollar Loan, a request for an ABR Loan to bear interest with reference to
the Eurodollar Rate, or a conversion to or a continuation of either of the
foregoing that, by reason of circumstances affecting the relevant market, (a)
Dollar deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or (c)
the Eurodollar Rate determined or to be determined for such Interest Period will
not adequately and
 


 
36

--------------------------------------------------------------------------------

 


fairly reflect the cost to the Lenders (as conclusively certified by the
Lenders) of making or maintaining their affected Loans during such Interest
Period, then, in any such case (a), (b) or (c), the Administrative Agent shall
promptly notify Borrower and the Lenders thereof as soon as practicable
thereafter. Any such determination shall specify the basis for such
determination and shall, in the absence of manifest error, be conclusive and
binding for all purposes. Thereafter, (w) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (x)
any such requested ABR Loans which were to have utilized a Eurodollar Rate
component in determining the ABR shall not utilize a Eurodollar Rate component
in determining the ABR applicable to such requested ABR Loan, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as ABR Loans, and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then-current
Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall Borrower have the right to convert Loans to Eurodollar Loans,
and the utilization of the Eurodollar Rate component in determining the ABR
shall be suspended.
 
2.19           Pro Rata Treatment and Payments.
 
(a)           Each borrowing by Borrower from the Lenders hereunder, each
payment by Borrower on account of any facility or commitment fee and any
reduction of the Commitments shall be made pro rata according to the respective
Term Percentages, L/C Percentages or Revolving Percentages, as the case may be,
of the relevant Lenders.
 
(b)           Except as otherwise provided herein, each payment (including each
prepayment) by Borrower on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders. The amount of each
principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Term Loans pro rata based upon the respective then
remaining principal amounts thereof. Except as otherwise may be agreed by
Borrower and the Required Lenders, any prepayment of Term Loans shall be applied
to the then outstanding Term Loans on a pro rata basis regardless of type.
Amounts prepaid on account of the Term Loans may not be reborrowed.
 
(c)           Each payment (including each prepayment) by Borrower on account of
principal of and interest on its Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
made to Borrower and then held by the Revolving Lenders.
 
(d)           All payments (including prepayments) to be made by Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 12:00 P.M., Pacific Time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. Any payment received by the Administrative
Agent after 12:00 P.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the date of any borrowing that such Lender will
not make the amount that would constitute its share of such borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent on such date
in accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and Borrower severally agree to
pay to the Administrative Agent, on demand, such corresponding amount with
interest thereon, for each day from and including the date on which such amount
is made
 


 
37

--------------------------------------------------------------------------------

 


available to Borrower but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, a rate equal
to the greater of (A) the Federal Funds Effective Rate and (B) a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, and (ii) in the case of a payment to be made by
Borrower, the rate per annum applicable to ABR Loans.  If Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to Borrower
the amount of such interest paid by Borrower for such period. If such Lender
pays its share of the applicable borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such borrowing.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(f)           Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that
Borrower will not make such payment, the Administrative Agent may assume that
Borrower is making such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Lender, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.
 
(g)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Section 2, and such funds are not made available to Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(h)           A Lender’s obligations hereunder to (i) make Term Loans, (ii) make
Revolving Loans, (iii) to fund its participations in L/C Disbursements in
accordance with its respective L/C Percentage, (iv) to fund its respective
Swingline Participation Amount of any Swingline Loan, and (v) to make payments
pursuant to Section 9.7, as applicable, are several and not joint. The failure
of any Lender to make any such Loan, to fund any such participation or to make
any such payment under Section 9.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.7.
 
(i)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(j)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
(k)           If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it, its
participation in the L/C Exposure or other obligations hereunder, as applicable
(other than pursuant to a provision hereof providing for non-pro rata
treatment), in excess of its Term Percentage, Revolving Percentage or L/C
Percentage, as applicable, of such payment on account of the Loans or
participations obtained by all of the Lenders, such Lender shall forthwith
advise the Administrative Agent of the receipt of such payment, and within five
(5) Business Days of such receipt purchase (for cash at face value) from the
other Term Lenders, Revolving Lenders or L/C Lenders, as applicable (through the
Administrative Agent), without recourse, such participations in the Term
 


 
38

--------------------------------------------------------------------------------

 


Loans or Revolving Loans made by them and/or participations in the L/C Exposure
held by them, as applicable, or make such other adjustments as shall be
equitable, as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of the other Lenders in accordance with their
respective Term Percentages, Revolving Percentages or L/C Percentages, as
applicable; provided, however, that if all or any portion of such excess payment
is thereafter recovered by or on behalf of Borrower from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest. Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.19(k)
may exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation. No documentation other
than notices and the like referred to in this Section 2.19(k) shall be required
to implement the terms of this Section 2.19(k). The Administrative Agent shall
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased pursuant to this Section 2.19(k) and shall in
each case notify the Term Lenders, the Revolving Lenders or the L/C Lenders, as
applicable, following any such purchase. The provisions of this Section 2.19(k)
shall not be construed to apply to (i) any payment made by or on behalf of
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (ii) the application of Cash Collateral provided for in Section 3.10,
or (iii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to Borrower or
any Affiliate thereof (as to which the provisions of this Section shall apply).
Borrower consents on behalf of itself and each other Loan Party to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation.
 
(l)           Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without Borrower’s request and even if the conditions set forth in Section 5.2
would not be satisfied, make a Revolving Loan to Borrower in an amount equal to
the portion of the Obligations of Borrower constituting overdue interest and
fees and Swingline Loans from time to time due and payable to itself, any
Revolving Lender, the Swingline Lender or the Issuing Lender, as applicable, and
apply the proceeds of any such Revolving Loan to those Obligations; provided
that after giving effect to any such Revolving Loan, the aggregate outstanding
Revolving Loans will not exceed the Total Revolving Commitments then in effect.
 
2.20           Illegality; Requirements of Law.
 
(a)           Illegality. If any Lender determines that any Requirement of Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through the Administrative Agent, (i)
any obligation of such Lender to make or continue Eurodollar Loans or to convert
ABR Loans to Eurodollar Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the ABR, the interest on such ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the ABR, in each case,
until such Lender notifies the Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans made to Borrower by such Lender to ABR Loans (the interest rate on which
ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the ABR), either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest based upon the Eurodollar Rate, the
Administrative Agent shall, during the period of such suspension compute the ABR
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such
 


 
39

--------------------------------------------------------------------------------

 


Lender to determine or charge interest based upon the Eurodollar Rate. Upon any
such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted.
 
(b)           Requirements of Law. If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or the
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:
 
(i)           shall subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (c) through (e) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
 
(ii)           shall impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar
Rate); or
 
(iii)           impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing or participating in Letters of Credit, or to reduce
any amount receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether in respect of principal, interest or any other amount),
then, in any such case, upon the request of such Lender or other Recipient,
Borrower shall promptly pay such Lender or other Recipient, as the case may be,
any additional amounts necessary to compensate such Lender or other Recipient,
as the case may be, for such increased cost or reduced amount receivable. If any
Lender becomes entitled to claim any additional amounts pursuant to this Section
2.20(b), it shall promptly notify Borrower (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled.
 
(c)           If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
 
(d)           For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, or
directives in connection therewith are deemed to have gone into effect and been
adopted after the date of this Agreement, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a change in any Requirement of
Law, regardless of the date enacted, adopted or issued.
 
(e)           A certificate as to any additional amounts payable pursuant to
this Section 2.20 submitted by any Lender to Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section 2.20 shall not constitute
a waiver of such Lender’s right to demand such compensation. Notwithstanding
anything to the contrary in this Section 2.20, Borrower shall not be required to
compensate a Lender pursuant to this Section 2.20
 


 
40

--------------------------------------------------------------------------------

 


for any amounts incurred more than nine (9) months prior to the date that such
Lender notifies Borrower of such Lender’s intention to claim compensation
therefor; provided that if the circumstances giving rise to such claim have a
retroactive effect, then such nine-month period shall be extended to include the
period of such retroactive effect. The obligations of Borrower arising pursuant
to this Section 2.20 shall survive the termination of the Commitments, the
termination of this Agreement, the repayment of all Obligations and the
resignation of the Administrative Agent.
 
2.21           Taxes.
 
(a)           Payments Free of Taxes. All payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law,
and Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.21. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(b)           Payment of Other Taxes. Borrower shall, and shall cause each other
Loan Party to, timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes applicable to such Loan Party.
 
(c)           Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.21, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(d)           Indemnification by Loan Parties. The Loan Parties shall jointly
and severally (but subject to the proviso appearing below in this Section
2.21(d)) indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.21) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto (including any liabilities with respect to, or resulting
from, any delay in paying such Indemnified Taxes), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
 
(e)           Indemnification by Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply amounts at any time owing to such
Lender under any Loan Document or otherwise payable by the Administrative Agent
to the Lender from any other source against any amount due to the Administrative
Agent under this Section 2.21(e).
 


 
41

--------------------------------------------------------------------------------

 


(f)           Status of Lenders.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or the Administrative Agent as will enable Borrower or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if the Lender
is not legally entitled to complete, execute or deliver such documentation or,
in the Lender’s reasonable judgment, such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii)           Without limiting the generality of the foregoing,
 
(A)           any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from
 


 
42

--------------------------------------------------------------------------------

 


time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
 
(iii)           Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Lender
shall promptly notify Borrower at any time it determines that it is no longer in
a position to provide any previously delivered certificate to Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph, a Lender shall
not be required to deliver any form pursuant to this paragraph that such Lender
is not legally able to deliver.
 
(iv)           Each Lender acknowledges and agrees that certain payments made
under this Agreement to any Lender that do not comply with the information
collection and reporting obligations imposed by the United States with respect
to foreign accounts, or that fail to provide adequate certification regarding
such compliance, may become subject to withholding taxes imposed under FATCA.
Each Lender agrees to undertake commercially reasonable actions to cooperate
with the Administrative Agent and Borrower in establishing that it is in
compliance with such requirements and agrees to provide all certifications
required by the IRS or determined by the Administrative Agent, in its reasonable
discretion, to be necessary for the Administrative Agent to establish its
compliance under such provisions on or before June 30, 2015. Nothing in this
Agreement shall be interpreted to require any Lender to violate any law or
regulation applicable to such Lender in any jurisdiction in which such Lender is
formed, managed and controlled or doing business.
 
(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.21 (including by
the payment of additional amounts pursuant to this Section 2.21), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.21 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) if such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
(h)           Survival. Each party’s obligations under this Section 2.21 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the
 


 
43

--------------------------------------------------------------------------------

 


termination of the Commitments, the termination of this Agreement and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
 
2.22           Indemnity. Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) a default by Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after Borrower has given a
notice requesting the same in accordance with the provisions of this Agreement,
(b) a default by Borrower in making any prepayment of or conversion from
Eurodollar Loans after Borrower has given a notice thereof in accordance with
the provisions of this Agreement, or (c) for any reason, the making of a
prepayment of Eurodollar Loans by Borrower on a day that is not the last day of
an Interest Period with respect thereto. Such losses and expenses shall be equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, reduced, converted or continued, for
the period from the date of such prepayment or of such failure to borrow,
reduce, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, reduce, convert or continue, the Interest Period
that would have commenced on the date of such failure) in each case at the
applicable rate of interest or other return for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any), over (ii)
the amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
 
2.23           Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.20(b), Section
2.20(c), Section 2.21(a) or Section 2.21(d) with respect to such Lender, it
will, if requested by Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate a different lending office
for funding or booking its Loans affected by such event or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, in
each case, with the objective of avoiding the consequences of such event;
provided that such designation is made on terms that, in the sole judgment of
such Lender, cause such Lender and its lending office(s) to suffer no economic,
legal, regulatory or other disadvantage; provided further that nothing in this
Section shall affect or postpone any of the obligations of Borrower or the
rights of any Lender pursuant to Section 2.20(b), Section 2.20(c), Section
2.21(a) or Section 2.21(d). Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any applicable Lender in connection with any such
designation or assignment made at the request of Borrower.
 
2.24           Substitution of Lenders. Upon the receipt by Borrower of any of
the following (or in the case of clause (a) below, if Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):
 
(a)           a request from a Lender for payment of Indemnified Taxes or
additional amounts under Section 2.21 or of increased costs pursuant to Section
2.20(b) (and, in any such case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.23 or is a
Non-Consenting Lender);
 
(b)           a notice from the Administrative Agent under Section 10.1(b) that
one or more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or
 
(c)           notice from the Administrative Agent that a Lender is a Defaulting
Lender;
 
then Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitment; or (ii) designate a replacement lending institution (which shall
be an Eligible Assignee) to acquire and assume all or a ratable part of such
Affected Lender’s Loans and Commitment (the replacing Lender or lender in (i) or
(ii) being a “Replacement Lender”); provided, however, that Borrower shall be
liable for the payment upon demand of all costs and other amounts arising under
Section 2.22 that result from the acquisition of any Affected Lender’s Loan
and/or Commitment (or any portion thereof) by a Lender or Replacement Lender, as
the case may be, on a date other than the last day of the applicable Interest
Period with respect to any Eurodollar Loans then outstanding; and provided
further, however, that if Borrower elects to exercise such right with respect to
any
 


 
44

--------------------------------------------------------------------------------

 


Affected Lender under clause (a) or (b) of this Section 2.24, then Borrower
shall be obligated to replace all Affected Lenders under such clauses. The
Affected Lender replaced pursuant to this Section 2.24 shall be required to
assign and delegate, without recourse, all of its interests, rights and
obligations under this Agreement and the related Loan Documents to one or more
Replacement Lenders that so agree to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitment upon payment to such Affected Lender
of an amount (in the aggregate for all Replacement Lenders) equal to one hundred
percent (100%) of the outstanding principal of the Affected Lender’s Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from such Replacement Lenders (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts, including amounts under Section
2.22). Any such designation of a Replacement Lender shall be effected in
accordance with, and subject to the terms and conditions of, the assignment
provisions contained in Section 10.6 (with the assignment fee to be paid by
Borrower in such instance), and, if such Replacement Lender is not already a
Lender hereunder or an Affiliate of a Lender or an Approved Fund, shall be
subject to the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld). Notwithstanding the foregoing, with respect
to any assignment pursuant to this Section 2.24, (a) in the case of any such
assignment resulting from a claim for compensation under Section 2.20 or
payments required to be made pursuant to Section 2.21, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.24, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling Borrower to require such assignment and delegation
cease to apply.
 
2.25           Defaulting Lenders.
 
(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i)           Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.1 and in the definitions of
Majority Revolving Lenders, Majority Term Lenders and Required Lenders.
 
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and Borrower, to be held in a Deposit Account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans, and (y) be held as Cash
Collateral for the future funding obligations of such Defaulting Lender of any
participation in any future Letter of Credit; sixth, to the payment of any
amounts owing to any L/C Lender, the Issuing Lender or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any L/C
Lender, the Issuing Lender or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to Borrower as a result
of any judgment of a court of competent jurisdiction obtained by Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans or L/C Advances
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (B) such Loans or L/C Advances were made at a
 


 
45

--------------------------------------------------------------------------------

 


time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Advances owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Advances owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in L/C Advances
and Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to Section
2.25(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.25(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
 
(iii)           Certain Fees.
 
(A)           No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).
 
(B)           Each Defaulting Lender shall be limited in its right to receive
Letter of Credit Fees as provided in Section 3.3(d).
 
(C)           With respect to any fee or Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee or
Letter of Credit Fee otherwise payable to such Defaulting Lender with respect to
such Defaulting Lender’s participation in Letters of Credit or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the Issuing Lender and to the Swingline Lender, as applicable,
the amount of any such fee or Letter of Credit Fee, as applicable, otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing
Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee or Letter of
Credit Fee, as applicable.
 
(iv)           Reallocation of Pro Rata Share to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 3.4 or
in Swingline Loans pursuant to Section 2.7(c), the L/C Percentage of each
non-Defaulting Lender of any such Letter of Credit and the Revolving Percentage
of each non-Defaulting Lender of any such Swingline Loan, as the case may be,
shall be computed without giving effect to the Revolving Commitment of such
Defaulting Lender; provided that, (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Event of Default has occurred and is continuing; (B) the aggregate
obligations of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender plus the aggregate amount of that Lender’s L/C
Percentage of then outstanding Letters of Credit and (C) the conditions set
forth in Section 5.2 are satisfied at the time of such reallocation (and, unless
Borrower (or in the case of any such proposed risk participation in a Swingline
Loan, the Revolving Lenders) shall have otherwise notified the Administrative
Agent at such time, Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time). No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.
 
(v)           Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure, and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 3.10.
 
(b)           Defaulting Lender Cure. If Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with
 


 
46

--------------------------------------------------------------------------------

 


respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their respective Revolving Percentages, L/C Percentages and Term Percentages, as
applicable (without giving effect to Section 2.25(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while such Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.
 
(c)           New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure in respect of any Letter of
Credit after giving effect thereto.
 
(d)           Termination of Defaulting Lender. Borrower may terminate the
unused amount of the Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.25(a)(ii) will apply to all amounts
thereafter paid by Borrower for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that (i) no Default or Event of Default shall have occurred
and be continuing, and (ii) such termination shall not be deemed to be a waiver
or release of any claim of Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Bank or any other Lender may have against such Defaulting
Lender.
 
2.26           Notes. If so requested by any Lender by written notice to
Borrower (with a copy to the Administrative Agent), Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) (promptly after Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loans.
 
SECTION 3
LETTERS OF CREDIT
 
3.1           L/C Commitment.
 
(a)           Subject to the terms and conditions hereof, the Issuing Lender
agrees to issue standby letters of credit (“Letters of Credit”) for the account
of Borrower on any Business Day during the Letter of Credit Availability Period
in such form as may reasonably be approved from time to time by the Issuing
Lender; provided that the Issuing Lender shall have no obligation to issue any
Letter of Credit if, after giving effect to such issuance, the L/C Exposure
would exceed either the Total L/C Commitments or the Available Revolving
Commitment at such time. Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the Maturity Date, provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above). For the avoidance of doubt, no commercial letters of credit
shall be issued by the Issuing Lender to any Person pursuant to this Agreement.
 
(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if:
 
(i)           such issuance would conflict with, or cause the Issuing Lender or
any L/C Lender to exceed any limits imposed by, any applicable Requirement of
Law;
 
(ii)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of
 


 
47

--------------------------------------------------------------------------------

 


letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated) not in effect on the Closing Date, or shall impose upon
the Issuing Lender any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the Issuing Lender in good faith deems
material to it;
 
(iii)           the Issuing Lender has received written notice from any Lender,
the Administrative Agent or Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in Section
5.2 shall not then be satisfied;
 
(iv)           any requested Letter of Credit is not in form and substance
acceptable to the Issuing Lender, or the issuance, amendment or renewal of a
Letter of Credit shall violate any applicable laws or regulations or any
applicable policies of the Issuing Lender;
 
(v)           such Letter of Credit contains any provisions providing for
automatic reinstatement of the stated amount after any drawing thereunder;
 
(vi)           except as otherwise agreed by the Administrative Agent and the
Issuing Lender, such Letter of Credit is in an initial face amount less than
Five Hundred Thousand Dollars ($500,000); or
 
(vii)           any Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral pursuant to Section 3.10, satisfactory to the Issuing Lender (in its
sole discretion) with Borrower or such Defaulting Lender to eliminate the
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.25(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
 
3.2           Procedure for Issuance of Letters of Credit. Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit for the
account of Borrower by delivering to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three (3)
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
 
3.3           Fees and Other Charges.
 
(a)           Borrower agrees to pay, with respect to each outstanding Letter of
Credit issued for the account of (or at the request of) Borrower, (i) a fronting
fee of 0.125% per annum on the daily amount available to be drawn under each
such Letter of Credit to the Issuing Lender for its own account (a “Letter of
Credit Fronting Fee”), (ii) a letter of credit fee equal to the Applicable
Margin for Letters of Credit multiplied by the daily amount available to be
drawn under each such Letter of Credit on the drawable amount of such Letter of
Credit to the Administrative Agent for the ratable account of the L/C Lenders
(determined in accordance with their respective L/C Percentages) (a “Letter of
Credit Fee”), and (iii) the Issuing Lender’s standard and reasonable fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
issued for the account of (or at the request of) Borrower or processing of
drawings thereunder (the fees in this clause (ii), collectively, the “Issuing
Lender Fees”). The Issuing Lender Fees shall be paid when required by the
Issuing Lender, and the Letter of Credit Fronting Fee and the Letter of Credit
Fee shall be payable quarterly in arrears on the last Business Day of each
Fiscal Quarter and on the Maturity Date (each, an “L/C Fee Payment Date”) after
the issuance date of such Letter of
 


 
48

--------------------------------------------------------------------------------

 


Credit. All Letter of Credit Fronting Fees and Letter of Credit Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.
 
(b)           In addition to the foregoing fees, Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering such Letter of Credit.
 
(c)           Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
Letter of Credit issuance, amendment or renewal, including any L/C-Related
Documents, as the Issuing Lender or the Administrative Agent may require. This
Agreement shall control in the event of any conflict with any L/C-Related
Document (other than any Letter of Credit).
 
(d)           Any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.24(a)(iv), with the balance of such Letter of
Credit Fee, if any, payable to the Issuing Lender for its own account.
 
(e)           All fees payable pursuant to this Section 3.3 shall be
fully–earned on the date paid and shall not be refundable for any reason.
 
3.4           L/C Participations. The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, Borrower
or any other Person for any reason whatsoever, (ii) the occurrence of a Default
or an Event of Default or the failure to satisfy any of the other conditions
specified in Section 5.2, (iii) any adverse change in the condition (financial
or otherwise) of Borrower, (iv) any breach of this Agreement or any other Loan
Document by Borrower, any other Loan Party or any other L/C Lender, or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.
 
3.5           Reimbursement.
 
(a)           If the Issuing Lender shall make any L/C Disbursement in respect
of a Letter of Credit, the Issuing Lender shall notify Borrower and the
Administrative Agent thereof and Borrower shall pay or cause to be paid to the
Issuing Lender an amount equal to the entire amount of such L/C Disbursement not
later than the immediately following Business Day. Each such payment shall be
made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.
 
(b)           If the Issuing Lender shall not have received from Borrower the
payment that it is required to make pursuant to Section 3.5(a) with respect to a
Letter of Credit within the time specified in such Section, the Issuing Lender
will promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
 


 
49

--------------------------------------------------------------------------------

 


provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, Borrower may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and Borrower shall be deemed to have
accepted, a Revolving Loan in the aggregate principal amount of such payment
without further action on the part of any party, and the Total L/C Commitments
shall be permanently reduced by such amount; any amount so paid pursuant to this
paragraph shall, on and after the payment date thereof, be deemed to be
Revolving Loans for all purposes hereunder; provided that the Issuing Lender, at
its option, may effectuate a Revolving Loan Conversion regardless of whether the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied.
 
3.6           Obligations Absolute. Borrower’s obligations under this Section 3
shall be absolute and unconditional under all circumstances and irrespective of
any setoff, counterclaim or defense to payment that Borrower may have or have
had against the Issuing Lender, any beneficiary of a Letter of Credit or any
other Person. Borrower also agrees with the Issuing Lender that the Issuing
Lender shall not be responsible for, and that Borrower’s obligations hereunder
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of Borrower
against any beneficiary of such Letter of Credit or any such transferee. The
Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding upon Borrower and shall not result in any liability
of the Issuing Lender to Borrower.
 
In addition to amounts payable as elsewhere provided in the Agreement, Borrower
hereby agrees to pay and to protect, indemnify, and save Issuing Lender harmless
from and against all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees and allocated costs
of internal counsel) that the Issuing Lender may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit, or
(B) the failure of Issuing Lender or of any L/C Lender to honor a demand for
payment under any Letter of Credit thereof as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority, in each case other than to the extent
solely as a result of the gross negligence or willful misconduct of Issuing
Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).
 
3.7           Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
 
3.8           Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
 
3.9           Interim Interest. If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the
earlier of the date of payment by Borrower, at the rate per annum that would
apply to such amount if such amount were a Revolving Loan that is an ABR Loan;
provided that the provisions of Section 2.16(c) shall be applicable to any such
amounts not paid when due.
 


 
50

--------------------------------------------------------------------------------

 


3.10           Cash Collateral.
 
(a)           Certain Credit Support Events. Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Advance by all the L/C Lenders that is not reimbursed by
Borrower, or (ii) if, as of the Maturity Date, any L/C Exposure in respect of
any Letters of Credit issued for the account of or at the request of an Borrower
for any reason remains outstanding, Borrower shall, in each case, immediately
Cash Collateralize the then effective L/C Exposure in an amount equal to one
hundred five percent (105%) of such L/C Exposure.
 
At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover one
hundred five percent (105%)  of the Fronting Exposure related to Letters of
Credit.
 
(b)           Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing Deposit Accounts with the Administrative Agent.
Borrower, and to the extent provided by any Lender or Defaulting Lender, such
Lender or Defaulting Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than one hundred five
percent (105%)  of the applicable L/C Exposure, Fronting Exposure and other
Obligations secured thereby, Borrower or the relevant Lender or Defaulting
Lender, as applicable, will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).
 
(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 3.10, Section
2.25 or otherwise in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
 
(d)           Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure in respect of Letters of
Credit or other Obligations shall no longer be required to be held as Cash
Collateral pursuant to this Section 3.10 following (i) the elimination of the
applicable Fronting Exposure and other Obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) a determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided, however, (A) that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of an Event of Default, and (B) that, subject to Section
2.25, the Person providing such Cash Collateral and the Issuing Lender may agree
that such Cash Collateral shall not be released but instead shall be held to
support future anticipated Fronting Exposure or other obligations, and provided
further, that to the extent that such Cash Collateral was provided by Borrower
or any other Loan Party, such Cash Collateral shall remain subject to any
security interest and Lien granted pursuant to the Loan Documents.
 
3.11           Additional Issuing Lenders. Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender or Lenders, designate one or more
additional Lenders to act as a Letter of Credit issuing bank under the terms of
this Agreement. Any Lender designated as a Letter of Credit issuing bank
pursuant to this Section 3.11 shall be deemed to be an “Issuing Lender” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to the other Issuing Lender and such Lender.
 


 
51

--------------------------------------------------------------------------------

 


3.12           Resignation of the Issuing Lender. The Issuing Lender may resign
at any time by giving at least thirty (30) days’ prior written notice to the
Administrative Agent, the Lenders and Borrower. Subject to the next succeeding
paragraph, upon the acceptance of any appointment as the Issuing Lender
hereunder by a Lender that shall agree to serve as successor Issuing Lender,
such successor shall succeed to and become vested with all the interests, rights
and obligations of the retiring Issuing Lender and the retiring Issuing Lender
shall be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, Borrower shall pay all accrued and unpaid fees pursuant to Section
3.3. The acceptance of any appointment as the Issuing Lender hereunder by a
successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to Borrower and the Administrative Agent, and,
from and after the effective date of such agreement, (i) such successor Lender
shall have all the rights and obligations of the previous Issuing Lender under
this Agreement and the other Loan Documents (other than with respect to the
rights of the retiring Issuing Lender with respect to Letters of Credit issued
by such retiring Issuing Lender) and (ii) references herein and in the other
Loan Documents to the term “Issuing Lender” shall be deemed to refer to such
successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the resignation of
the Issuing Lender hereunder, the retiring Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend, renew or increase any existing
Letter of Credit.
 
3.13           Applicability of ISP. Unless otherwise expressly agreed by the
Issuing Lender and Borrower when a Letter of Credit is issued and, subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.
 
SECTION 4
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date, and to make the Loans and to
issue the Letters of Credit thereafter, Borrower hereby represents and warrants
to the Administrative Agent and each Lender, as to itself and as to each of its
Subsidiaries, that:
 
4.1           Financial Condition.
 
(a)           The Pro Forma Financial Statements have been prepared giving
effect (as if such events had occurred on such date) to (i) the Loans to be made
on the Closing Date and the use of proceeds thereof, and (ii) the payment of
fees and expenses in connection with the foregoing. The Pro Forma Financial
Statements have been prepared based on the best information available to
Borrower as of the date of delivery thereof, and present fairly in all material
respects on a pro forma basis the estimated financial position of Borrower and
its consolidated Subsidiaries as of the dates specified therein assuming that
the events specified in the preceding sentence had actually occurred at such
date.
 
(b)           The audited consolidated balance sheets of Borrower and its
consolidated Subsidiaries as of December 31, 2011, December 31, 2012, and
December 31, 2013, and the related consolidated statements of income and of cash
flows for the Fiscal Years ended on such dates, reported on by and accompanied
by an unqualified report from Deloitte & Touche LLP, present fairly in all
material respects the consolidated financial condition of Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective Fiscal Years then
ended. The unaudited consolidated balance sheet of Borrower and its consolidated
Subsidiaries as at (i) September 30, 2014, and the related unaudited
consolidated statements of income and cash flows for the three-month period
ended on such date, and (ii) December 31, 2014, and the related unaudited
consolidated statements of income and cash flows for the one-month period ended
on such date, in each case (i) and (ii), present fairly in all material respects
the consolidated financial condition of Borrower and its consolidated
Subsidiaries as at such respective date, and the consolidated results of its
operations and its consolidated cash flows for the respective period then ended
(subject to normal year-end audit adjustments). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). No Group Member has, as of the Closing Date, any material Guarantee
Obligations, material contingent liabilities and liabilities for material Taxes,
or any long-term leases or unusual
 


 
52

--------------------------------------------------------------------------------

 


forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this Section 4.1(b). During the period from December 31, 2013, to
and including the date hereof, there has been no Disposition by any Group Member
of any material part of its business or property.
 
4.2           No Change. Since December 31, 2013, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
4.3           Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect, and (d) is in material
compliance with all Requirements of Law except in such instances in which (i)
such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted and the prosecution of such contest would not
reasonably be expected to result in a Material Adverse Effect, or (ii) the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
4.4           Power, Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of Borrower, to
authorize the extensions of credit to be requested by and made to Borrower
pursuant to the terms and conditions of this Agreement. No Governmental Approval
or consent or authorization of, filing with, notice to or other act by or in
respect of, any other Person is required in connection with extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except (i)
Governmental Approvals, consents, authorizations, filings and notices described
in Part I of Schedule 4.4, which Governmental Approvals, consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect; (ii) the third party consents described in Part II of Schedule
4.4, provided that the failure to obtain any or all of such third party consents
described in such Part II of Schedule 4.4 shall not reasonably be expected to
result in a Material Adverse Effect; and (iii) the filings referred to in
Section 4.19. Each Loan Document has been duly executed and delivered on behalf
of each Loan Party party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
 
4.5           No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder, the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such material Contractual Obligation (other than the Liens created by
the Security Documents), except, in any such case, as set forth in Schedule 4.5.
No Requirement of Law or Contractual Obligation applicable to any Loan Party or
to any of its respective Subsidiaries could reasonably be expected to have a
Material Adverse Effect. The absence of obtaining any Governmental Approvals
described in Schedule 4.4 and the violations of any Requirements of Law
referenced in Schedule 4.5 do not and will not have an adverse effect on any
rights of the Lenders or the Administrative Agent pursuant to the Loan
Documents.
 
4.6           Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
 


 
53

--------------------------------------------------------------------------------

 


4.7           No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing, nor shall either result from the making of a
requested Credit Extension.
 
4.8           Ownership of Property; Liens; Investments. Each Group Member has
title in fee simple to, or a valid leasehold interest in, all of its real
property, and good title to, or a valid leasehold interest in, all of its other
property, and none of such property is subject to any Lien except as permitted
by Section 7.3. No Loan Party owns any Investment except as permitted by Section
7.7.   The Collateral Information Certificate sets forth a complete and accurate
list of all real property owned by each Loan Party as of the date hereof, if
any. The Collateral Information Certificate sets forth a complete and accurate
list of all leases of real property under which any Loan Party is the lessee as
of the date hereof.
 
4.9           Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any such Group Member’s Intellectual
Property, nor does Borrower know of any valid basis for any such claim, unless
such claim could not reasonably be expected to have a Material Adverse Effect.
The use of Intellectual Property by each Group Member, and the conduct of such
Group Member’s business, as currently conducted, does not infringe on or
otherwise violate the rights of any Person, unless such infringement could not
reasonably be expected to have a Material Adverse Effect, and there are no
claims pending or, to the knowledge of Borrower, threatened to such effect.
 
4.10           Taxes. Each Group Member has filed or caused to be filed all
Federal, material state, material local income and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any material assessments made against it or any of its
property and all other material taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); no tax Lien has been filed
(other than Liens permitted pursuant to Section 7.3(a)), and, to the knowledge
of Borrower, no material claim is being asserted, with respect to any such tax,
fee or other charge.
 
4.11           Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent of Borrower,
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.
 
4.12           Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
 
4.13           ERISA.
 
(a)           Each Loan Party and each of its respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;
 
(b)           no ERISA Event has occurred or is reasonably expected to occur;
 
(c)           each Loan Party and each of its respective ERISA Affiliates has
met all applicable requirements under the ERISA Funding Rules with respect to
each Pension Plan, and no waiver of the minimum funding standards under the
ERISA Funding Rules has been applied for or obtained;
 


 
54

--------------------------------------------------------------------------------

 


(d)           as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least sixty percent (60%), and no Loan Party nor any of its
respective ERISA Affiliates knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage to fall
below sixty (60%) as of the most recent valuation date;
 
(e)           as of the most recent valuation date for any Pension Plan, the
amount of outstanding benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed One Million Dollars ($1,000,000);
 
(f)           the execution and delivery of this Agreement and the consummation
and the other transactions contemplated hereunder will not involve any
transaction that is subject to the prohibitions of Section 406 of ERISA or in
connection with which taxes could be imposed pursuant to Section
4975(c)(1)(A)-(D) of the Code;
 
(g)           all liabilities under each Pension Plan are (i) funded to at least
the minimum level required by law, (ii) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent and the
Lenders pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and
 
(h)           (i) no Loan Party is nor will any such Loan Party be a “plan”
within the meaning of Section 4975(e) of the Code; (ii) the respective assets of
the Loan Parties do not and will not constitute “plan assets” within the meaning
of the United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and (iv)
transactions by or with any Loan Party are not and will not be subject to state
statutes applicable to such Loan Party regulating investments of fiduciaries
with respect to governmental plans.
 
4.14           Investment Company Act; Other Regulations. No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth in Schedule 4.5, no such Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board), including the Public
Utility Holding Company Act of 2005 and the Federal Power Act, that may limit
its ability to incur Indebtedness or that may otherwise render all or any
portion of the Obligations unenforceable.
 
4.15           Subsidiaries. Except as disclosed to the Administrative Agent by
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth,  the name and jurisdiction of organization of Borrower and each of
its direct and indirect Subsidiaries and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party, and (b) there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of Borrower, or any Subsidiary of any such Person, except as may
be created by the Loan Documents.
 
4.16           Use of Proceeds. The proceeds of the Term Loans and the Revolving
Loans shall be used to obtain financing (a) in order to refinance the
indebtedness of Borrower existing under the Existing Credit Facility, (b) in
order to facilitate the payment of transactional fees, costs, and expenses
incurred in connection with the Loan Documents and the transactions contemplated
hereby, and (c) for working capital financing and letter of credit facilities
and other general corporate purposes.
 
4.17           Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
 
(a)           Except as disclosed on Schedule 4.17, the facilities and
properties owned, leased or operated by any Group Member (the “Properties”) do
not contain, and, to the knowledge of Borrower, have not previously contained,
any Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or have constituted a violation of, or could give
rise to liability under, any Environmental Law;
 


 
55

--------------------------------------------------------------------------------

 


(b)           no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any such Group
Member (the “Business”), nor does Borrower have knowledge or reason to believe
that any such notice will be received or is being threatened;
 
(c)           no Group Member has transported or disposed of Materials of
Environmental Concern from the Properties in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
has any such Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;
 
(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Borrower, threatened, under any Environmental
Law to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
 
(e)           there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
 
(f)           the Properties and all operations of the Group Members at the
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws in all material respects and,
except as disclosed on Schedule 4.17, to the knowledge of Borrower, there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business;
 
(g)           no Group Member has assumed any liability of any other Person
under Environmental Laws; and
 
(h)           except as set forth in Section 4.3(d), this Section 4.17, and the
first sentence of Section 4.18, no representations or warranties are being made
with respect to matters under or relating to environmental matters.
 
4.18           Accuracy of Information, Etc.. No statement or information
contained in this Agreement, any other Loan Document, or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement, the other Loan Documents (in
each case, as modified or supplemented by other information so furnished),
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of Borrower, and/or Borrower, as applicable, to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents, or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby, or by
the other Loan Documents.
 
4.19           Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and the proceeds thereof. In the case of the
Pledged Stock described in the Guarantee and Collateral Agreement that are
securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8102(a)(15) of the
California UCC or the corresponding code or statute of any other applicable
jurisdiction (“Certificated Securities”), when certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral constituting personal
 


 
56

--------------------------------------------------------------------------------

 


property described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 4.19(a) in appropriate form
are filed in the offices specified on Schedule 4.19(a), the Administrative
Agent, for the benefit of the Secured Parties, shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations, in
each case prior and superior in right to any other Person (except, in the case
of Collateral other than Pledged Stock, Liens permitted by Section 7.3). As of
the Closing Date, no Loan Party that is a limited liability company or
partnership has issued any Capital Stock that is a Certificated Security.
 
4.20           Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness, Obligations and obligations being incurred in
connection herewith and therewith, will be and will continue to be, Solvent.
 
4.21           Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.
 
4.22           Insurance. All insurance maintained by the Loan Parties is in
full force and effect, all premiums have been duly paid, no Loan Party has
received notice of violation or cancellation thereof, and there exists no
default under any requirement of such insurance. Each Loan Party maintains
insurance with financially sound and reputable insurance companies insurance on
all its property (and also with respect to its foreign receivables) in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.
 
4.23           No Casualty. No Loan Party has received any notice of, nor does
any Loan Party have any knowledge of, the occurrence or pendency or
contemplation of any Casualty Event affecting all or any material portion of its
property.
 
4.24           Accounts Receivable.
 
(a)           To the extent any Account is designated in any Borrowing Base
Certificate as an “Eligible Account”, such Account constitutes an Eligible
Account as of the date of such Borrowing Base Certificate.
 
(b)           All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower’s respective books and records are genuine and in all respects
what they purport to be. All sales and other transactions underlying or giving
rise to each Account comply in all material respects with all applicable laws
and governmental rules and regulations. To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts of Borrower are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.
 
4.25           Capitalization. Schedule 4.25 sets forth the beneficial owners of
all Capital Stock of Borrower and its consolidated Subsidiaries, and the amount
of Capital Stock held by each such owner, as of the Closing Date.
 
SECTION 5
CONDITIONS PRECEDENT
 
5.1           Conditions to Initial Extension of Credit. The effectiveness of
this Agreement and the obligation of each Lender to make its initial extension
of credit hereunder shall be subject to the satisfaction, prior to or
concurrently with the making of each such extension of credit on the Closing
Date, of the following conditions precedent:
 
(a)           Loan Documents. The Administrative Agent shall have received each
of the following, each of which shall be in form and substance satisfactory to
the Administrative Agent:
 
(i)           this Agreement, executed and delivered by the Administrative
Agent, Borrower and each Lender listed on Schedule 1.1A;
 


 
57

--------------------------------------------------------------------------------

 
 
(ii)           the Collateral Information Certificate, executed by a Responsible
Officer of the Loan Parties;
 
(iii)           if required by any Term Lender, a Term Loan Note executed by
Borrower in favor of such Term Lender;
 
(iv)           if required by any Revolving Lender with respect to  Borrower, a
Revolving Loan Note executed by Borrower in favor of such Revolving Lender;
 
(v)           if required by the Swingline Lender with respect to Borrower, a
Swingline Loan Note executed by Borrower in favor of such Swingline Lender;
 
(vi)           the Guarantee and Collateral Agreement, executed and delivered by
each Grantor named therein;
 
(vii)           the Borrower Patent and Trademark Security Agreement, executed
by Borrower and the Administrative Agent; and
 
(viii)           each other Security Document, executed and delivered by the
applicable Loan Party thereto.
 
(b)           Pro Forma Financial Statements; Financial Statements; Projections.
The Administrative Agent shall have received (i) the Pro Forma Financial
Statements, (ii) audited annual consolidated financial statements of Borrower as
of December 31, 2011, December 31, 2012 and December 31, 2013, (iii) unaudited
quarterly consolidated financial statements of Borrower as of September 30,
2014, and (iv) unaudited monthly consolidated financial statements of Borrower
as of December  31, 2014.
 
(c)           Approvals. Except for the Governmental Approvals described in
Schedule 4.4, all Governmental Approvals and consents and approvals of, or
notices to, any other Person (including the holders of any Capital Stock issued
by any Loan Party) required in connection with the execution and performance of
the Loan Documents, the continuing operations of the Group Members, the
operations of the Group Members as expected to result from the consummation of
the other transactions contemplated hereby, shall have been obtained and be in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
could reasonably be expected to restrain, prevent or otherwise impose burdensome
conditions on the financing contemplated hereby. The absence of obtaining the
Governmental Approvals described in Schedule 4.4 shall not have an adverse
effect on any rights of the Lenders, the Administrative Agent pursuant to the
Loan Documents.
 
(d)           Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates.
 
(i)           The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date and executed by the director, Secretary,
Managing Member or equivalent officer of such Loan Party, in form and substance
satisfactory to the Administrative Agent, with appropriate insertions and
attachments, including (A) the Operating Documents of such Loan Party, (B) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, (C) where
applicable, a good standing certificate for each Loan Party from its respective
jurisdiction of organization, and (E) with respect to each Loan Party,
certificates of qualification as a foreign corporation issued by each
jurisdiction in which the failure of such Loan Party to be so qualified could
reasonably be expected to result in a Material Adverse Effect.
 
(e)           Responsible Officer’s Certificates.
 
(i)           The Administrative Agent shall have received a certificate signed
by a Responsible Officer of each Loan Party, dated as of the Closing Date and in
form and substance reasonably satisfactory to it, either (A) attaching copies of
all consents, licenses and approvals required in connection with the execution,
delivery and performance by any such Loan Party and the validity against any
such Loan Party of the
 


 
58

--------------------------------------------------------------------------------

 


Loan Documents to which it is party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required.
 
(ii)           The Administrative Agent shall have received a certificate signed
by a Responsible Officer of Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Section 5.1 and Section 5.2 have been satisfied; (B) that each of
the representations and warranties made by each Loan Party in or pursuant to any
Loan Document (i) that is qualified by materiality is true and correct, and (ii)
that is not qualified by materiality, is true and correct in all material
respects, in each case, on and as of such date as if made on and as of the
Closing Date; (C) that there has been no event or circumstance since December
31, 2013, that has had or that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; (D) no Default or
Event of Default has occurred as of the Closing Date after giving effect to the
Loans advanced on the Closing Date; (E) that there is no injunction, writ or
restraining order restraining or prohibiting the consummation of the financing
arrangements and transactions contemplated by the Loan Documents; and (F) that
upon the payment of the funds on the Closing Date, as contemplated by this
Agreement, any Liens of SVB are irrevocably authorized to be released without
any further act by SVB, and upon such release the Equity Interests and other
assets of Borrower shall be free and clean of all Liens, other than Liens
granted to the Administrative Agent pursuant to the Security Documents and other
Liens permitted by Section 7.3.
 
(f)           Patriot Act. The Administrative Agent shall have received, prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act.
 
(g)           Reports. The Administrative Agent shall have received, in form and
substance satisfactory to it, all asset appraisals, field audits, and such other
reports and certifications, as it has reasonably requested.
 
(h)           Existing Credit Facility, Etc. (A) Borrower shall have provided
notice to the Existing Lender (in accordance with the terms of the Existing
Credit Agreement) of its intent to pay all obligations of the Group Members
outstanding under the Existing Credit Agreement and otherwise in connection with
the Existing Credit Facility on the Closing Date, (B) the Administrative Agent
shall have received a copy of the Payoff Letter executed by the Existing Lender
and Borrower, (C) all obligations of the Group Members in respect of the
Existing Credit Facility shall, substantially contemporaneously with the funding
of certain Loan proceeds to the Existing Lender on the Closing Date, have been
paid in full, (D) the Administrative Agent shall be satisfied that all actions
necessary to terminate the agreements evidencing the obligations of the Group
Members in respect of the Existing Credit Facility and the Liens of the Existing
Lender in the assets of the Group Members securing obligations under the
Existing Credit Facility shall have been, or substantially contemporaneously
with the Closing Date, shall be, taken, and (E) the Administrative Agent shall
have received such other documents and information related to the Existing
Credit Facility and the refinancing thereof as it may request.
 
(i)           Collateral Matters.
 
(i)           Lien Searches. The Administrative Agent shall have received the
results of recent lien searches in each of the jurisdictions where any of the
Loan Parties is formed or organized, and such searches shall reveal no Liens on
any of the assets of the Loan Parties, except for Liens permitted by Section
7.3, or Liens to be discharged on or prior to the Closing Date upon release of
the Initial Loan Proceeds to the parties to whom such Initial Loan Proceeds are
to be distributed pursuant to the terms of this Agreement.
 
(ii)           Pledged Stock; Stock Powers; Pledged Notes. The Administrative
Agent shall have received original versions of (A) the certificates (if any)
representing the shares of Capital Stock pledged to the Administrative Agent
(for the ratable benefit of the Secured Parties) pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, and (B) each promissory note (if any) pledged to the Administrative
Agent (for the ratable benefit of the Secured Parties) pursuant to the Guarantee
and Collateral Agreement, endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.
 


 
59

--------------------------------------------------------------------------------

 


(iii)           Filings, Registrations, Recordings, Agreements, Etc.  Each
document (including any UCC financing statements, any Intellectual Property
Security Agreements, any Deposit Account Control Agreements, any Securities
Account Control Agreements, and any landlord access agreements and/or bailee
waivers) required by the Loan Documents or under law or reasonably requested by
the Administrative Agent to be filed, executed registered or recorded to create
in favor of the Administrative Agent (for the ratable benefit of the Secured
Parties) a perfected Lien on the Collateral described therein, prior and
superior in right and priority to any Lien in the Collateral held by any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall have been executed and delivered to the Administrative Agent or, as
applicable, be in proper form for filing, registration or recordation.
 
(iv)           Collateral Audit. The Administrative Agent shall have completed
an initial audit of the Collateral of Borrower.
 
(j)           Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.6 hereof and Section
5.2(b) of the Guaranty and Collateral Agreement, together with evidence
reasonably satisfactory to the Administrative Agent that the insurance policies
of each Loan Party have been endorsed for the purpose of naming the
Administrative Agent (for the ratable benefit of the Secured Parties) as an
“additional insured” or “lender loss payee”, as applicable, with respect to such
insurance policies.
 
(k)           Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid on or prior to the Closing Date, and all reasonable
and documented fees and expenses for which invoices have been presented
(including the reasonable and documented fees and expenses of legal counsel to
the Administrative Agent) for payment on or before the Closing Date.
 
(l)           Legal Opinions. The Administrative Agent shall have received the
executed legal opinion of Cooley LLP, as counsel to the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent and addressing
such matters as the Administrative Agent may reasonably specify.
 
(m)           Sufficiency of Facilities Amounts. The Administrative Agent shall
be satisfied that the amounts of the Facilities available to Borrower shall be
sufficient to meet the ongoing financial needs of Borrower, after giving effect
to the funding of the initial Loans on the Closing Date and the other
transactions contemplated hereby.
 
(n)           Borrowing Notices. The Administrative Agent shall have received,
(i) in respect of the Term Loan to be made on the Closing Date, a completed
Notice of Borrowing executed by Borrower and otherwise complying with the
requirements of Section 2.2, and (ii) in respect of any Revolving Loans to be
made on the Closing Date, a completed Notice of Borrowing executed by Borrower
and otherwise complying with the requirements of Section 2.5.
 
(o)           Closing Date Solvency Certificate. The Administrative Agent shall
have received a Closing Date Solvency Certificate executed by the chief
financial officer of Borrower, substantially in the form of Exhibit C,
certifying that each of the Loan Parties, after giving effect to the
transactions contemplated hereby, is Solvent.
 
(p)           No Material Adverse Effect. There shall not have occurred since
December 31, 2013, any event or condition that has had or could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(q)           No Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Group Member, threatened, that could reasonably be expected to have a
Material Adverse Effect.
 
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions
 


 
60

--------------------------------------------------------------------------------

 


contemplated by the Loan Documents shall have received notice from such Lender
prior to the Closing Date specifying such Lender’s objection thereto and either
such objection shall not have been withdrawn by notice to the Administrative
Agent to that effect on or prior to the Closing Date or, if any extension of
credit on the Closing Date has been requested, such Lender shall not have made
available to the Administrative Agent on or prior to the Closing Date such
Lender’s Revolving Percentage or Term Percentage, as the case may be, of such
requested extension of credit.
 
5.2           Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it hereunder on
any date (including the initial Loans disbursed on the Closing Date but
excluding any conversion of Loans pursuant to Section 2.14(a) and any
continuation of Loans pursuant to Section 2.14(b)) is subject to the
satisfaction of the following conditions precedent:
 
(a)           Representations and Warranties. Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.
 
(b)           Borrowing Base Certificate. Borrower shall have delivered to the
Administrative Agent a duly executed original Borrowing Base Certificate
reflecting information concerning Eligible Accounts and Eligible Inventory.
 
(c)           Availability. With respect to any requests for any Revolving
Extensions of Credit, after giving effect to such Revolving Extension of Credit,
the availability and borrowing limitations specified in Section 2.4 shall be
complied with.
 
(d)           Notices of Borrowing. The Administrative Agent shall have received
a Notice of Borrowing in connection with any such request for extension of
credit which complies with the requirements hereof.
 
(e)           No Default. No Default or Event of Default shall have occurred as
of or on such date or after giving effect to the extensions of credit requested
to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of Borrower
hereunder, each Revolving Loan Conversion and each conversion of a Term Loan
(excluding any conversion of Loans pursuant to Section 2.14(a)) shall constitute
a representation and warranty by Borrower as of the date of such extension of
credit, Revolving Loan Conversion or conversion of a Term Loan, as applicable,
that the conditions contained in this Section 5.2 have been satisfied.
 
SECTION 6
AFFIRMATIVE COVENANTS
 
Borrower hereby agree that, until all Commitments have been terminated and the
principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full (other than
inchoate indemnification obligations and other than obligations under or in
respect of Specified Swap Agreements, to the extent no default or termination
event shall have occurred and be continuing thereunder) and any such Obligations
in respect of such Specified Swap Agreements have been Cash Collateralized to
the satisfaction of any applicable Qualified Counterparty, and all Letters of
Credit have been canceled or have expired and all amounts drawn thereunder have
been reimbursed in full, or otherwise Cash Collateralized to the satisfaction of
the Administrative Agent, the Issuing Lender and the L/C Lenders, as applicable,
Borrower shall, and, where applicable, shall cause each of its Subsidiaries to:
 
6.1           Financial Statements. Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:
 
(a)           as soon as available, but in any event within (i) ninety (90) days
after the end of each Fiscal Year or, (ii) if Borrower has been granted an
extension by the SEC with respect to any Fiscal Year permitting
 


 
61

--------------------------------------------------------------------------------

 


the late filing by Borrower of any annual report on Form 10-K, the earlier of
(x) one hundred eighty (180) days after the end of such Fiscal Year and (y) the
last day of such extension period, a copy of the audited consolidated and
consolidating balance sheet of Borrower and its consolidated Subsidiaries as at
the end of such Fiscal Year and the related audited consolidated and
consolidating statements of income and of cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing and reasonably acceptable to the Administrative Agent;
 
(b)           as soon as available, but in any event within forty-five (45) days
after the end of each Fiscal Quarter, the unaudited consolidated and
consolidating balance sheet of Borrower and its consolidated Subsidiaries as at
the end of such Fiscal Quarter and the related unaudited consolidated and
consolidating statements of income and of cash flows for such Fiscal Quarter and
the portion of the Fiscal Year through the end of such Fiscal Quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);
 
(c)           as soon as available, but in any event within thirty (30) days
after the end of each month, the unaudited consolidated and consolidating
balance sheet of Borrower and its consolidated Subsidiaries as at the end of
such month and the related unaudited consolidated and consolidating statements
of income and of cash flows for such month, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments); and
 
(d)           (i) as soon as available, but in any event within thirty (30) days
after the end of each month and at any other times reasonably requested by the
Administrative Agent, and (ii) prior to any borrowing of Revolving Loans to the
extent the following reports were not delivered with respect to the prior month
in each case under clauses (i) and (ii): (A) a Borrowing Base Certificate
accompanied by such supporting detail and documentation as shall be requested by
the Administrative Agent, (B) accounts receivable agings, aged by invoice date,
(C) accounts payable agings, aged by invoice date, and outstanding or held check
registers, if any, (D) a Deferred Revenue schedule, (E) reconciliations of
accounts receivable agings (aged by invoice date), transactions reports and
general ledger, and (F) an inventory report.
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
 
Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which Borrower posts such
documents, or provides a link thereto, either: (i) on Borrower’s website on the
Internet at the website address listed in Section 10.2; or (ii) when such
documents are posted electronically on Borrower’s behalf on an internet or
intranet website to which Lenders and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any; provided that: (A) Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to Borrower to deliver such paper copies until written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, as
applicable; and (B) Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and shall provide to the Administrative Agent by email electronic
versions (i.e. soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Borrower with any such request by a Lender for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
 
6.2           Certificates; Reports; Other Information. Furnish (or, in the case
of clause (a), use best efforts to furnish) to the Administrative Agent, for
distribution to each Lender (or, in the case of clause (k), to the relevant
Lender):
 


 
62

--------------------------------------------------------------------------------

 


(a)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
 
(b)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the Fiscal Quarter or Fiscal
Year, as the case may be, and (iii) to the extent not previously disclosed to
the Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any Intellectual Property issued to
or acquired by any Loan Party since the date of the most recent report delivered
pursuant to this clause (iii) (or, in the case of the first such report so
delivered, since the Closing Date);
 
(c)           as soon as available, and in any event no later than thirty (30)
days after the end of each Fiscal Year, a detailed consolidated budget for the
following Fiscal Year (including a projected consolidated balance sheet of
Borrower and its Subsidiaries as of the end of each Fiscal Quarter of such
Fiscal Year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such Fiscal Year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;
 
(d)           promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to Borrower’s filings
with the SEC);
 
(e)           within five (5) days after the same are sent, copies of each
annual report, proxy or financial statement or other material report that
Borrower sends to the holders of any class of Borrower’s debt securities or
public equity securities and, within five (5) days after the same are filed,
copies of all annual, regular, periodic and special reports and registration
statements which Borrower may file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
 
(f)           upon request by the Administrative Agent, within five (5) days
after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of the Group Members;
 
(g)           as soon as available, and in any event no later than fifteen (15)
days after the end of each Fiscal Quarter and at any other times the
Administrative Agent or the Lenders believe that an Overadvance may exist, a
Borrowing Base Certificate accompanied by such supporting detail and
documentation as shall be requested by the Administrative Agent in its
reasonable discretion;
 
(h)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a report of a reputable insurance broker with
respect to the insurance coverage required to be maintained pursuant to Section
6.6 and the provisions of the Guarantee and Collateral Agreement, together with
any supplemental reports with respect thereto which the Administrative Agent may
reasonably request; and
 


 
63

--------------------------------------------------------------------------------

 


(i)           promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.
 
6.3           Accounts Receivable.
 
(a)           Schedules and Documents Relating to Accounts. Borrower shall
deliver to the Administrative Agent transaction reports and schedules of
collections, as provided in Section 6.2, on the Administrative Agent’s standard
forms. If requested by the Administrative Agent, Borrower shall furnish the
Administrative Agent with copies of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to any Accounts of Borrower. In addition, Borrower shall deliver
to the Administrative Agent, upon its reasonable request therefor, the originals
of all instruments, chattel paper, security agreements, guarantees and other
documents and property evidencing or securing any Accounts of Borrower, in the
same form as received, with all necessary endorsements, and copies of all credit
memos.
 
(b)           Disputes. Borrower shall promptly notify the Administrative Agent
of all disputes or claims relating to the Accounts of Borrower which allege or
involve an amount in excess of One Hundred Thousand Dollars ($100,000). Borrower
may forgive (completely or partially), compromise, or settle any Account of
Borrower for less than payment in full, or agree to do any of the foregoing at
any time so long as (i) Borrower does so in good faith, in a commercially
reasonable manner, in the ordinary course of business, in arm’s-length
transactions, and reports the same to the Administrative Agent in the regular
reports provided to the Administrative Agent; (ii) no Default or Event of
Default has occurred and is continuing at such time; and (iii) after taking into
account all such discounts, settlements and forgiveness, the aggregate amount of
the Revolving Extensions of Credit then outstanding will not exceed the
Available Revolving Commitments in effect at such time.
 
(c)           Collection of Accounts. Borrower shall have the right to collect
all payments in respect of its Accounts other than during the existence of an
Event of Default (during which time the Administrative Agent may, in its sole
discretion, collect any such Accounts of Borrower); provided that Borrower shall
collect all payments in respect of any Accounts of Borrower through, and shall
otherwise deposit all proceeds of such Accounts in, the Borrower Designated
Deposit Account:
 
(A)           if no Default or Event of Default then exists, any such cash
collections deposited into the Borrower Designated Deposit Account may be
accessed by Borrower and otherwise swept nightly to another Controlled Account
of Borrower; and
 
(B)           if a Default or an Event of Default then exists, any such cash
collections deposited into the Borrower Designated Deposit Account shall be
applied as otherwise provided in this Agreement (including as provided in
Section 8.3).
 
To the extent that (I) any amount of any such payments or collections remains in
the Borrower Designated Deposit Account after the application by the
Administrative Agent thereof to the payment in full or Cash Collateralization of
the Obligations then outstanding under the Revolving Facility, (II) no Default
or Event of Default then exists, and (III) such remaining amount is not
otherwise required to be applied to the other Obligations of Borrower pursuant
to any other Section of this Agreement, then such remaining amount shall be
returned by the Administrative Agent to Borrower.
 
(d)           Returns. Upon the request of the Administrative Agent, Borrower
shall promptly provide the Administrative Agent with an Inventory return
history.
 
(e)           Verification. The Administrative Agent may, from time to time,
verify directly with the respective Account Debtors of Borrower the validity,
amount and other matters relating to the Accounts of Borrower, either in the
name of Borrower or the Administrative Agent or such other name as the
Administrative Agent may choose.
 
(f)           No Liability. The Administrative Agent shall not be responsible or
liable for any shortage or discrepancy in, damage to, or loss or destruction of,
any goods, the sale or other disposition of which gives rise to an Account, or
for any error, act, omission, or delay of any kind occurring in the settlement,
failure to settle,
 


 
64

--------------------------------------------------------------------------------

 


collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall the Administrative
Agent be deemed to be responsible for any of Borrower’s obligations under any
contract or agreement giving rise to an Account of Borrower. Nothing herein
shall, however, relieve the Administrative Agent from liability for its own
gross negligence or willful misconduct.
 
6.4           Payment of Obligations; Taxes. Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its material obligations (including all material Taxes and material Other Taxes
imposed by law on an applicable Loan Party) of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.
 
6.5           Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
rights, privileges and franchises necessary or desirable in the normal conduct
of its business or necessary for the performance by such Person of its
Obligations under any Loan Document except, in each case, as otherwise permitted
by Section 7.4, and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) comply with all Contractual Obligations (including with respect to
leasehold interests of Borrower) and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; (c) comply with all Governmental
Approvals, and any term, condition, rule, filing or fee obligation, or other
requirement related thereto, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (d) use
commercially reasonable efforts to obtain the Governmental Approvals described
in Schedule 4.5 as promptly as is possible. Without limiting the generality of
the foregoing, Borrower shall, and shall cause each of its ERISA Affiliates to:
(1) maintain each Pension Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code or other Federal or state law; (2)
cause each Pension Plan to maintain its qualified status under Section 401(a) of
the Code; (3) make all required contributions to any Pension Plan; (4) not
become a party to any Multiemployer Plan; (5) ensure that all liabilities under
each Pension Plan are either (x) funded to at least the minimum level required
by law or, if higher, to the level required by the terms governing such Pension
Plan; (y) insured with a reputable insurance company; or (z) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (6) ensure that the
contributions or premium payments to or in respect of each Pension Plan are and
continue to be promptly paid at no less than the rates required under the rules
of such Pension Plan and in accordance with the most recent actuarial advice
received in relation to such Pension Plan and applicable law.
 
6.6           Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted, and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
 
6.7           Inspection of Property; Books and Records; Discussions.
 
(a)           Keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities.
 
(b)           Permit representatives and independent contractors of the
Administrative Agent and any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers, directors and employees of the Group Members and with
their independent certified public accountants.
 
6.8           Notices. Give prompt written notice to each of the Administrative
Agent and each Lender of:
 
(a)           the occurrence of any Default or Event of Default;
 


 
65

--------------------------------------------------------------------------------

 


(b)           any (i) default or event of default under any Contractual
Obligation of any Group Member, or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
 
(c)           any litigation or proceeding affecting any Group Member (i) in
which the amount involved is One Million Dollars ($1,000,000) or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought
against any Group Member, or (iii) which relates to any Loan Document;
 
(d)            knowledge of Borrower of the occurrence of any of the following
events affecting any Loan Party or any of its respective ERISA Affiliates (but
in no event more than ten (10) days after such event), the occurrence of any of
the following events, and shall provide the Administrative Agent with a copy of
any notice with respect to such event that may be required to be filed with a
Governmental Authority and any notice delivered by a Governmental Authority to
Borrower or any of its respective ERISA Affiliates, as applicable, with respect
to such event, if such event could reasonably be expected to result in liability
in excess of One Million Dollars ($1,000,000) of any Loan Party or any of ERISA
Affiliate: (A) an ERISA Event, (B) the adoption of any new Pension Plan by
Borrower or any of its respective ERISA Affiliates, (C) the adoption of any
amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (D) the commencement of contributions by Borrower or
any its respective ERISA Affiliates to any Pension Plan that is subject to Title
IV of ERISA or Section 412 of the Code; and
 
(i)           (A) upon the reasonable request of the Administrative Agent, the
giving, sending or filing thereof, or the receipt thereof, copies of (A) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Borrower or any of its respective ERISA Affiliates with the IRS with respect
to each Pension Plan, and (B) all notices received by Borrower or any of its
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event that could reasonably be expected to result in a liability in excess
of One Million Dollars ($1,000,000) of any Loan Party or any ERISA Affiliate;
 
(e)           (i) any Asset Sale undertaken by any Group Member, (ii) any
issuance by any Group Member of any Capital Stock, (iii) any incurrence by any
Group Member of any Indebtedness (other than Indebtedness constituting Loans) in
a principal amount equaling or exceeding One Hundred Thousand Dollars
($100,000), and (iv) with respect to any such Asset Sale, issuance of Capital
Stock or incurrence of Indebtedness, the amount of any Net Cash Proceeds
received by such Group Member in connection therewith;
 
(f)           any material change in accounting policies or financial reporting
practices by any Loan Party; and
 
(g)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.
 
6.9           Environmental Laws.
 
(a)           Except as could not reasonably be expected to have a Material
Adverse Effect, comply in all respects with, and ensure compliance in all
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all respects with and maintain, and
ensure that all tenants and subtenants obtain and comply in all respects with
and maintain, all licenses, approvals, notifications, registrations or permits
required by applicable Environmental Laws.
 
(b)           Except as could not reasonably be expected to have a Material
Adverse Effect, conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all respects with all lawful orders
and directives of all Governmental Authorities regarding Environmental Laws.
 


 
66

--------------------------------------------------------------------------------

 


6.10           Deposit and Securities Accounts. Maintain Borrower’s and its
Subsidiaries’ (i) primary Deposit Accounts and Securities Accounts with Lenders
or with Lenders’ Affiliates, and (ii) Deposit Accounts and Securities Accounts
in the People’s Republic of China, with EWB or with EWB’s Affiliates.
 
6.11           Audits. At reasonable times, upon one (1) Business Day’s prior
notice (provided that no notice shall be required if an Event of Default has
occurred and is continuing), the Administrative Agent, or its agents, shall have
the right to inspect the Collateral and the right to audit and copy any Loan
Party’s books and records including ledgers, federal and state tax returns,
records regarding assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information. The foregoing inspections and audits shall be at
Borrower’s expense, and the charge therefor shall be Eight Hundred Fifty Dollars
($850) per person per day (or such higher amount as shall represent the
Administrative Agent’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses. Such inspections and audits shall not be
undertaken more frequently than once every twelve (12) months, unless an Event
of Default has occurred and is continuing.  The first such exam shall be
completed within ninety (90) days of the Closing Date.
 
6.12           Additional Collateral, Etc..
 
(a)           With respect to any property (to the extent included in the
definition of Collateral and not constituting Excluded Assets) acquired after
the Closing Date by any Loan Party (other than (x) any property described in
Sections 6.12(b), (c) or (d)) as to which the Administrative Agent, for the
benefit of the Secured Parties, does not have a perfected Lien, promptly (and in
any event within three (3) Business Days) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent may reasonably deem
necessary or advisable to evidence that such Loan Party is a Guarantor and to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
necessary or advisable in the opinion of the Administrative Agent to grant to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority (except as expressly permitted by Section 7.3) Lien in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.
 
(b)           With respect to any new direct or indirect Material Domestic
Subsidiary created or acquired after the Closing Date by any Loan Party
(including pursuant to a Permitted Acquisition and including any Immaterial
Subsidiary of any Loan Party existing as of the Closing Date which becomes a
Material Domestic Subsidiary of such Loan Party after the Closing Date),
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority security interest and
Lien in the Capital Stock of such new Material Domestic Subsidiary that is owned
directly or indirectly by such Loan Party, (ii) deliver to the Administrative
Agent such documents and instruments as may be required to grant, perfect,
protect and ensure the priority of such security interest, including but not
limited to, the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Material Domestic
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement, (B)
to take such actions as are necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent for the ratable
benefit of the Secured Parties a perfected first priority security interest and
Lien in the Collateral described in the Guarantee and Collateral Agreement, with
respect to such new Material Domestic Subsidiary, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent, and (C) to deliver to the Administrative
Agent a certificate of such Material Domestic Subsidiary, in form reasonably
satisfactory to the Administrative Agent, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
 
(c)           With respect to any new Material First Tier Foreign Subsidiary
created or acquired after the Closing Date by any Loan Party, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement, as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest and Lien in the Capital
Stock of such new Material First Tier Foreign Subsidiary that is owned by any
such Loan Party
 


 
67

--------------------------------------------------------------------------------

 


(provided that in no event shall more than sixty-six percent (66%) of the total
outstanding voting Capital Stock of any such new Material First Tier Foreign
Subsidiary be required to be so pledged), (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock (if certificated),
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, and take such other action
(including, as applicable, the delivery of any Foreign Pledge Documents
reasonably requested by the Administrative Agent) as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
(d)           Each Loan Party shall use commercially reasonable efforts to
obtain a landlord’s agreement or bailee letter, as applicable, from the lessor
of its headquarters location and from the lessor of or the bailee related to any
other location where in excess of One Hundred Thousand Dollars ($100,000) of
Collateral is stored or located, which agreement or letter, in any such case,
shall contain a waiver or subordination of all Liens or claims that the landlord
or bailee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent. With respect to such locations leased or owned as of the Closing Date and
thereafter, if the Administrative Agent has not received a landlord’s agreement
or bailee letter as of the Closing Date (or, if later, as of the date such
location is acquired or leased), the Eligible Inventory at that location shall,
in the Administrative Agent’s discretion, be excluded from the Borrowing Base or
be subject to such Reserves as may be established by the Administrative Agent in
its reasonable credit judgment. After the Closing Date, no real property or
warehouse space shall be leased by any Loan Party and no Inventory shall be
shipped to a processor or converter under arrangements established after the
Closing Date, without the prior written consent of the Administrative Agent
(which consent, in the Administrative Agent’s discretion, may be conditioned
upon the exclusion from the Borrowing Base of Inventory at that location or the
establishment of Reserves acceptable to the Administrative Agent) or unless and
until a reasonably satisfactory landlord agreement or bailee letter, as
appropriate, shall first have been obtained with respect to such location. Each
Loan Party shall pay and perform its material obligations under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located.
 
6.13           Insider Subordinated Indebtedness. Cause any Insider Indebtedness
owing by any Loan Party to become Insider Subordinated Indebtedness (a) on or
prior to the Closing Date, in respect of any such Insider Indebtedness in
existence as of the Closing Date or (b) contemporaneously with the incurrence
thereof, in respect of any such Insider Indebtedness incurred at any time after
the Closing Date.
 
6.14           Use of Proceeds. Use the proceeds of each Credit Extension only
for the purposes specified in Section 4.16.
 
6.15           Designated Senior Indebtedness. Cause the Loan Documents and all
of the Obligations to be deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.
 
6.16           Further Assurances. Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.
 
SECTION 7
NEGATIVE COVENANTS
 
Borrower hereby agrees that, until all Commitments have been terminated and the
principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full (other than
inchoate indemnification obligations and other than obligations under or in
respect of Specified Swap Agreements, to the extent no default or termination
event shall have occurred and be continuing thereunder) and any such Obligations
in respect of such Specified Swap Agreements have been Cash Collateralized to
the satisfaction of any applicable Qualified Counterparty, and all Letters of
Credit have been canceled or have expired and all amounts drawn thereunder have
been reimbursed in full, or otherwise Cash Collateralized to the satisfaction of
the Administrative Agent, the Issuing Lender and the L/C Lenders, as applicable,
Borrower shall not, nor shall Borrower permit any of its Subsidiaries, as
applicable, to, directly or indirectly:
 


 
68

--------------------------------------------------------------------------------

 


7.1           Financial Condition Covenants.
 
(a)           Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the last day of any Fiscal Quarter (and with
respect to the period of four (4) consecutive Fiscal Quarters then ending),
commencing with the first Fiscal Quarter of the 2015 Fiscal Year, to be less
than 1.25:1.00.
 
(b)           Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio, tested as of the last day of any Fiscal Quarter (and with respect to the
period of four (4) consecutive Fiscal Quarters then ending), commencing with the
first Fiscal Quarter of the 2015 Fiscal Year, to exceed 3.50:1.00.
 
7.2           Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)           Indebtedness of (i) any Loan Party (other than Borrower) owing to
any other Loan Party, and (ii) any Subsidiary (which is not a Guarantor) to any
other Subsidiary (which is not a Guarantor);
 
(c)           Guarantee Obligations incurred in the ordinary course of business
by Borrower, its Subsidiaries of obligations of Borrower or any Wholly Owned
Guarantor, to the extent that the underlying primary Indebtedness to which such
Guarantee Obligations relate is itself permitted hereunder;
 
(d)           Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any Permitted Refinancing Indebtedness in respect thereof;
 
(e)           Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed Seven Million Dollars ($7,000,000) at any one
time outstanding and any Permitted Refinancing Indebtedness in respect thereof;
 
(f)           Surety Indebtedness and any other Indebtedness in respect of
letters of credit, banker’s acceptances or similar arrangements, provided that
the aggregate amount of any such Indebtedness outstanding at any time shall not
exceed Five Million Dollars ($5,000,000);
 
(g)           Subordinated Indebtedness in an aggregate amount not exceeding
Five Million Dollars ($5,000,000) at any time;
 
(h)           unsecured Indebtedness of the Loan Parties and their respective
Subsidiaries in an aggregate principal amount, for all such Indebtedness taken
together, not to exceed Five Million Dollars ($5,000,000) at any one time
outstanding;
 
(i)           obligations (contingent or otherwise) of the Loan Parties or any
of their respective Subsidiaries existing or arising under any Specified Swap
Agreement, provided that such obligations are (or were) entered into by such
Person in accordance with Section 7.14 and not for purposes of speculation; and
 
(j)           Indebtedness of a Person (other than a Loan Party or one of their
respective Subsidiaries which constituted a Subsidiary prior to the consummation
of the applicable merger referenced below) existing at the time such Person is
merged with or into a Loan Party or a Subsidiary or becomes a Subsidiary,
provided that (i) such Indebtedness was not, in any case, incurred by such other
Person in connection with, or in contemplation of, such merger or acquisition,
(ii) such merger or acquisition constitutes a Permitted Acquisition, and (iii)
with respect to any such Person who becomes a Subsidiary, (A) such Subsidiary is
the only obligor in respect of such Indebtedness, and (B) to the extent such
Indebtedness is permitted to be secured hereunder, only the assets of such
Subsidiary secure such Indebtedness.
 


 
69

--------------------------------------------------------------------------------

 


7.3           Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a)           Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the applicable Group Member in conformity
with GAAP;
 
(b)           carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than thirty (30) days or that are being
contested in good faith by appropriate proceedings;
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);
 
(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Group Member;
 
(f)           Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d); provided that (i) no such
Lien covers any additional property after the Closing Date, (ii) the amount of
Indebtedness secured or benefitted thereby is not increased, (iii) the direct or
any contingent obligor with respect thereto is not changed, and (iv) any renewal
or extension of the obligations secured thereby is permitted by Section 7.2(d);
 
(g)           Liens securing Indebtedness incurred pursuant to Section 7.2(e) to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, and (iii) the amount of
Indebtedness secured thereby is not increased;
 
(h)           Liens created pursuant to the Security Documents;
 
(i)           any interest or title of a lessor or licensor under any lease or
license entered into by a Group Member in the ordinary course of its business
and covering only the assets so leased or licensed;
 
(j)           judgment Liens that do not constitute a Default or an Event of
Default under Section 8.1(h);
 
(k)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash, Cash Equivalents, securities, commodities and other
funds on deposit in one or more accounts maintained by a Group Member, in each
case arising in the ordinary course of business in favor of banks, other
depositary institutions, securities or commodities intermediaries or brokerages
with which such accounts are maintained securing amounts owing to such banks or
financial institutions with respect to cash management and operating account
management or are arising under Section 4208 or Section 4210 of the UCC on items
in the course of collection;
 
(l)           (i) cash deposits and Liens on cash and Cash Equivalents pledged
to secure Indebtedness permitted under Section 7.2(f), (ii) Liens securing
reimbursement obligations with respect to letters of credit permitted by Section
7.2(f) that encumber documents and other property relating to such letters of
credit, and (iii) Liens securing Specified Swap Obligations permitted by Section
7.2(i);
 
(m)           Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with a Loan Party or becomes a
Subsidiary of a Loan Party or acquired by a Loan Party; provided that (i) such
Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii)
 


 
70

--------------------------------------------------------------------------------

 


such Liens do not extend to any assets other than those of such Person, and
(iii) the applicable Indebtedness secured by such Lien is permitted under
Section 7.2;
 
(n)           the replacement, extension or renewal of any Lien permitted by
clauses (m) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Indebtedness secured thereby; and
 
(o)           Liens not otherwise permitted by this Section 7.3 so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to all
Group Members) Five Million Dollars ($5,000,000) at any one time.
 
7.4           Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
(a)           any Subsidiary of a Loan Party may be merged or consolidated with
or into a Loan Party (provided that such Loan Party shall be the continuing or
surviving corporation);
 
(b)           any Subsidiary of Borrower may Dispose of any or all of its assets
(i) to Borrower or any Wholly Owned Guarantor (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 7.5; and
 
(c)           any Investment expressly permitted by Section 7.7 may be
structured as a merger, consolidation or amalgamation.
 
7.5           Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary of Borrower,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
 
(a)           Dispositions of obsolete or worn out property in the ordinary
course of business;
 
(b)           Dispositions of Inventory in the ordinary course of business;
 
(c)           Dispositions permitted by clause (i) of Section 7.4(b);
 
(d)           the sale or issuance of the Capital Stock of any Subsidiary of
Borrower to Borrower or to any Wholly Owned Guarantor;
 
(e)           the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;
 
(f)           the non-exclusive licensing of patents, trademarks, copyrights,
and other Intellectual Property rights in the ordinary course of business;
 
(g)           the Disposition of property (i) from any Loan Party (other than
Borrower) to any other Loan Party, and (ii) from any Subsidiary that is not a
Guarantor to any other Group Member;
 
(h)           Dispositions of property subject to a Casualty Event;
 
(i)           leases or subleases of Real Property;
 
(j)           the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof; provided that any such sale or discount is undertaken in
accordance with Section 6.3(b);
 


 
71

--------------------------------------------------------------------------------

 


(k)           any abandonment, cancellation, non-renewal or discontinuance of
use or maintenance of Intellectual Property (or rights relating thereto) of any
Group Member that Borrower determines in good faith is desirable in the conduct
of such Group Member’s business and not materially disadvantageous to the
interests of the Lenders; and
 
(l)           Dispositions of other property having a fair market value not to
exceed Five Million Dollars ($5,000,000) in the aggregate for any Fiscal Year,
provided that at the time of any such Disposition, no Default or Event of
Default shall have occurred and be continuing or would result from such
Disposition; and provided further that the Net Cash Proceeds thereof are used to
prepay the Term Loans in accordance with Section 2.13;
 
provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.
 
7.6           Restricted Payments. Make any payment or prepayment of principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance (including in-substance or legal defeasance), sinking fund or similar
payment with respect to, any Subordinated Indebtedness, declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Default or Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
 
(a)           any Subsidiary of any Group Member may make Restricted Payments to
any Loan Party;
 
(b)           each Loan Party may, purchase common stock or common stock options
from present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee; provided
that the aggregate amount of payments made under this subsection (b) shall not
exceed One Million Dollars ($1,000,000) during any Fiscal Year;
 
(c)           Each Group Member may purchase, redeem or otherwise acquire
Capital Stock issued by it (i) in an amount not to exceed, when aggregated with
all such purchases, redemptions and acquisitions undertaken by all Group Members
pursuant to this clause (i) at any time during the term of this Agreement, Ten
Million Dollars ($10,000,000), and (ii) with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Capital Stock; provided that any such issuance is otherwise permitted hereunder
(including by Section 7.5(d));
 
(d)           (i) each Group Member may make repurchases of Capital Stock deemed
to occur upon exercise of stock options or warrants if such repurchased Capital
Stock represents a portion of the exercise price of such options or warrants,
and (ii) repurchases of Capital Stock deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);
 
(e)           each Group Member may deliver its common Capital Stock upon
conversion of any convertible Indebtedness having been issued by such Group
Member; provided that such Indebtedness is otherwise permitted by Section 7.2;
and
 
(f)           the Loan Parties and their Subsidiaries may make Restricted
Payments not otherwise permitted by one of the foregoing clauses of this Section
7.6; provided that the aggregate amount of all such Restricted Payments made
pursuant to this clause (f) during the term hereof shall not exceed Five Million
Dollars ($5,000,000).
 
7.7           Investments. Make any advance, loan, extension of credit (by way
of guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 


 
72

--------------------------------------------------------------------------------

 


(a)           extensions of trade credit in the ordinary course of business;
 
(b)           Investments in cash and Cash Equivalents;
 
(c)           Guarantee Obligations permitted by Section 7.2;
 
(d)           loans and advances to employees of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed Two Million
Dollars ($2,000,000) at any one time outstanding;
 
(e)           intercompany Investments by any Group Member in Borrower or any
other Person that, prior to such investment, is a Wholly Owned Guarantor;
 
(f)           Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;
 
(g)           Investments received in settlement of amounts due to any Group
Member effected in the ordinary course of business or owing to such Group Member
as a result of Insolvency Proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;
 
(h)           (i) Investments constituting Permitted Acquisitions, and (ii)
Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (A) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (B) with respect to any such Person which
becomes a Subsidiary as a result of such Permitted Acquisition, such Subsidiary
remains the only holder of such Investment;
 
(i)           in addition to Investments otherwise expressly permitted by this
Section, Investments by the Group Members the aggregate amount of all of which
Investments (valued at cost) does exceed Five Million Dollars ($5,000,000);
 
(j)           deposits made to secure the performance of leases, licenses or
contracts in the ordinary course of business, and other deposits made in
connection with the incurrence of Liens permitted under Section 7.3;
 
(k)           the licensing or contribution of Intellectual Property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business;
 
(l)           promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.5, to the extent not
exceeding the limits specified therein with respect to the receipt of non-cash
consideration in connection with such Dispositions; and
 
(m)           purchases or other acquisitions by any Group Member of the Capital
Stock in a Person that, upon the consummation thereof, will be a Subsidiary
(including as a result of a merger or consolidation) or all or substantially all
of the assets of, or assets constituting one or more business units of, any
Person (each, a “Permitted Acquisition”); provided that, with respect to each
such purchase or other acquisition:
 
(i)           the newly-created or acquired Subsidiary shall be (x) in the same
or a related line of business as that conducted by Borrower on the date hereof,
or (y) in a business that is ancillary to and in furtherance of the line of
business as that conducted by Borrower on the date hereof;
 
(ii)           all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;
 
(iii)           no Loan Party shall, as a result of or in connection with any
such purchase or acquisition, assume or incur any direct or contingent
liabilities (whether relating to environmental, tax, litigation or other
matters) that, as of the date of such purchase or acquisition, could reasonably
be expected to result in the existence or incurrence of a Material Adverse
Effect;
 


 
73

--------------------------------------------------------------------------------

 


(iv)           Borrower shall give the Administrative Agent at least twenty (20)
Business Days’ prior written notice of any such purchase or acquisition;
 
(v)           Borrower shall provide to the Administrative Agent as soon as
available but in any event not later than five (5) Business Days after the
execution thereof, a copy of any executed purchase agreement or similar
agreement with respect to any such purchase or acquisition;
 
(vi)           any such newly-created or acquired Subsidiary shall comply with
the requirements of Section 6.12, except to the compliance with Section 6.12 is
prohibited by pre-existing Contractual Obligations or Requirements of Law
binding upon such Subsidiary or its properties;
 
(vii)           immediately before and immediately after giving effect to any
such purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, Borrower shall be in compliance with each of the
covenants set forth in Section 7.1, based upon financial statements delivered to
the Administrative Agent which give effect, on a Pro Forma Basis, to such
acquisition or other purchase;
 
(viii)           Borrower shall not, based upon the knowledge of Borrower as of
the date any such acquisition or other purchase is consummated, reasonably
expect such acquisition or other purchase to result in a Default or an Event of
Default under Section 8.1(c), at any time during the term of this Agreement, as
a result of a breach of any of the financial covenants set forth in Section 7.1;
 
(ix)           no Indebtedness is assumed or incurred in connection with any
such purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2(j);
 
(x)           such purchase or acquisition shall not constitute an Unfriendly
Acquisition;
 
(xi)           except for the Permitted Acquisition currently contemplated and
reflected in the Borrower’s Pro Forma Financial Statements as of the Closing
Date and the Asset Acquisition Agreement, which such Permitted Acquisition shall
not be subject to the limitations of this clause (xi), the aggregate amount of
the cash consideration paid (A) by a Group Member in connection with any
particular Permitted Acquisition shall not exceed Five Million Dollars
($5,000,000), and (B) by all Group Members in connection with all such Permitted
Acquisitions consummated after the Closing Date shall not exceed Ten Million
Dollars ($10,000,000); and
 
(xii)           Borrower shall have delivered to the Administrative Agent, at
least five (5) Business Days prior to the date on which any such purchase or
other acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition.
 
7.8           ERISA. Borrower shall not, and shall not permit any of its ERISA
Affiliates to: (a) terminate any Pension Plan so as to result in any material
liability to such Loan Party or any of their ERISA Affiliates, (b) permit to
exist any ERISA Event, or any other event or condition, which presents the risk
of a material liability to any of their ERISA Affiliates, (c) make a complete or
partial withdrawal (within the meaning of ERISA Section 4201) from any
Multiemployer Plan so as to result in any material liability to such Loan Party
or any of their ERISA Affiliates, (d) enter into any new Pension Plan or modify
any existing Pension Plan so as to increase its obligations thereunder which
could result in any material liability to any such ERISA Affiliate, (e) permit
the present value of all nonforfeitable accrued benefits under any Pension Plan
(using the actuarial assumptions utilized by the PBGC upon termination of a
Pension Plan) materially to exceed the fair market value of Pension Plan assets
allocable to such benefits, all determined as of the most recent valuation date
for each such Pension Plan, or (f) engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
the Administrative Agent or any Lender of any of its rights under this
Agreement, any Note or the other Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA
or Section 4975 of the Code.
 


 
74

--------------------------------------------------------------------------------

 


7.9           Optional Payments and Modifications of Certain Preferred Stock and
Debt Instruments. (a) Amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Preferred Stock (i) that would move to an earlier date the
scheduled redemption date or increase the amount of any scheduled redemption
payment or increase the rate or move to an earlier date any date for payment of
dividends thereon, or (ii) that would be otherwise materially adverse to any
Lender or any other Secured Party; or (b) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Indebtedness permitted by Section 7.2 (other
than Indebtedness pursuant to any Loan Document) that would shorten the maturity
or increase the amount of any payment of principal thereof or the rate of
interest thereon or shorten any date for payment of interest thereon or that
would be otherwise materially adverse to any Lender or any other Secured Party.
 
7.10           Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Borrower or any Wholly Owned Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.
 
7.11           Sale Leaseback Transactions. Enter into any Sale Leaseback
Transaction.
 
7.12           Swap Agreements. Enter into any Swap Agreement, except Specified
Swap Agreements which are entered into by a Group Member to (a) hedge or
mitigate risks to which such Group Member has actual exposure (other than those
in respect of Capital Stock), or (b) effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of such Group Member.
 
7.13           Accounting Changes. Make any change in its (a) accounting
policies or reporting practices, except as required by GAAP, or (b) Fiscal Year.
 
7.14           Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) customary restrictions on the assignment of leases,
licenses and other agreements, (d) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of a Loan Party, so long as (i) any such
prohibition contained in any such agreement applies solely with respect to the
creation, incurrence, assumption or sufferance by such Subsidiary of a Lien upon
Excluded Assets, and (ii) such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary or, in any such case, that is
set forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement applies only to such Subsidiary and does not otherwise expand in any
material respect the scope of any restriction or condition contained therein,
and (e) any restriction pursuant to any document, agreement or instrument
governing or relating to any Lien permitted under Sections 7.3(c), (m), (n) and
(p) or any agreement or option to Dispose any asset of any Group Member, the
Disposition of which is permitted by any other provision of this Agreements (in
each case, provided that any such restriction relates only to the assets or
property subject to such Lien or being Disposed).
 
7.15           Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of any Loan Party to (a) make Restricted Payments
in respect of any Capital Stock of such Subsidiary held by, or to pay any
Indebtedness owed to, any other Group Member, (b) make loans or advances to, or
other Investments in, any other Group Member, or (c) transfer any of its assets
to any other Group Member, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with a Disposition permitted
hereby of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iii) customary restrictions on the assignment of leases, licenses
and other agreements, (iv) restrictions of the nature referred to in clause (c)
above under agreements
 


 
75

--------------------------------------------------------------------------------

 


governing purchase money liens or Capital Lease Obligations otherwise permitted
hereby which restrictions are only effective against the assets financed
thereby, (v) any agreement in effect at the time any Subsidiary becomes a
Subsidiary of such Loan Party, so long as such agreement applies only to such
Subsidiary, was not entered into solely in contemplation of such Person becoming
a Subsidiary or in each case that is set forth in any agreement evidencing any
amendments, restatements, supplements, modifications, extensions, renewals and
replacements of the foregoing, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement does not expand in
any material respect the scope of any restriction or condition contained
therein, or (vi) any restriction pursuant to any document, agreement or
instrument governing or relating to any Lien permitted under Section 7.3(c),
(m), (n) and (o) (provided that any such restriction relates only to the assets
or property subject to such Lien or being Disposed).
 
7.16           Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.
 
7.17           Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.
 
7.18           Prohibited Document Amendments; Certification of Certain Equity
Interests. Take any action to certificate any Equity Interests having been
pledged to the Administrative Agent (for the ratable benefit of the Lenders)
which were uncertificated at the time so pledged, in any such case, without
first obtaining the Administrative Agent’s prior written consent to do so and
undertaking to the reasonable satisfaction of the Administrative Agent all such
actions as may reasonably be requested by the Administrative Agent to continue
the perfection of its Liens (held for the ratable benefit of the Lenders) in any
such newly certificated Equity Interests.
 
7.19           Amendments to Organizational Agreements and Material Contracts.
(a) Amend or permit any amendments to any Loan Party’s organizational documents;
or (b) amend or permit any amendments to, or terminate or waive any provision
of, any material Contractual Obligation if such amendment, termination, or
waiver would be adverse to Administrative Agent or the Lenders in any material
respect.
 
7.20           Use of Proceeds. Use the proceeds of any extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board, or
(b) finance an Unfriendly Acquisition.
 
7.21           Subordinated Debt.
 
(a)           Amendments. Amend, modify, supplement, waive compliance with, or
consent to noncompliance with, any Subordinated Debt Document, unless the
amendment, modification, supplement, waiver or consent (i) does not adversely
affect the applicable Loan Party’s ability to pay and perform each of its
Obligations at the time and in the manner set forth herein and in the other Loan
Documents and is not otherwise adverse to the Administrative Agent and the
Lenders, and (ii) is in compliance with the subordination provisions therein and
any subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders.
 
(b)           Payments. Make any voluntary or optional payment, prepayment or
repayment on, redemption, exchange or acquisition for value of, or any sinking
fund or similar payment with respect to, any Subordinated Debt, except as
permitted by the subordination provisions in the applicable Subordinated Debt
Documents and any subordination agreement with respect thereto in favor of the
Administrative Agent and the Lenders.
 


 
76

--------------------------------------------------------------------------------

 
 
SECTION 8
EVENTS OF DEFAULT
 
8.1           Events of Default. The occurrence of any of the following shall
constitute an Event of Default:
 
(a)           Borrower shall fail to pay any amount of principal of any Loan
when due in accordance with the terms hereof (including Section 2.8); or
Borrower shall fail to pay any amount of interest on any Loan or any other
amount payable hereunder or under any other Loan Document, within three (3)
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof;
 
(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
(i) if qualified by materiality, shall be incorrect or misleading when made or
deemed made, or (ii) if not qualified by materiality, shall be incorrect or
misleading in any material respect when made or deemed made;
 
(c)           any Loan Party shall default in the observance or performance of
any agreement contained in Section 2.8, Section 6.1, Section 6.3(c), clause (i)
or (ii) of Section 6.5(a), Section 6.6(b), Section 6.8(a), Section 6.10 or
Section 7 of this Agreement;
 
(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document to
which it is party (other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of thirty (30)
days thereafter;
 
(e)           any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to (x) cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable or (y)
to cause, with the giving of notice if required, any Group Member to purchase or
redeem or make an offer to purchase or redeem such Indebtedness prior to its
stated maturity; provided that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate Five Million Dollars
($5,000,000);
 
(f)           (i) any Group Member shall commence any case, proceeding or other
action (a) under the Bankruptcy Code or any other Debtor Relief Law seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (b) seeking appointment of a receiver, trustee,
custodian, conservator, judicial manager or other similar official for it or for
all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (a) results in the entry of an order
for relief or any such adjudication or appointment, or (b) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against any Group Member any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or
 


 
77

--------------------------------------------------------------------------------

 


(v) any Group Member shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due;
 
(g)           There shall occur one or more ERISA Events which individually or
in the aggregate results in or otherwise is associated with liability of any
Loan Party or any ERISA Affiliate thereof in excess of Five Million Dollars
($5,000,000) during the term of this Agreement; or there exists an amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities) which exceeds Five Million Dollars ($5,000,000);
 
(h)           There is entered against any Group Member (i) one or more final
judgments or orders for the payment of money involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of Five Million Dollars
($5,000,000) or more, or (ii) one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within forty-five (45) days from the entry thereof;
 
(i)           (i) any of the Security Documents shall cease, for any reason, to
be in full force and effect (other than pursuant to the terms thereof), or any
Loan Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby;
 
(i)           there shall be commenced against any Loan Party any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged or stayed or bonded pending appeal within
thirty (30) days from the entry thereof; or
 
(ii)           any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or
 
(j)           the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
with respect to any Guarantor or any Loan Party shall so assert;
 
(k)           a Change of Control shall occur;
 
(l)           Any Loan Document not otherwise referenced in Section 8.1(i) or
(j), at any time after its execution and delivery and for any reason other than
as expressly permitted hereunder or thereunder or the satisfaction if full of
the Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or any further liability or
obligation under any Loan Document to which it is a party, or purports to
revoke, terminate or rescind any such Loan Document;
 
(m)           any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or could reasonably be expected to have, a
Material Adverse Effect, or (B) materially adversely affects the legal
qualifications of any Group Member to hold any material Governmental Approval in
any applicable jurisdiction and such revocation, rescission, suspension,
modification or nonrenewal could reasonably be expected to materially adversely
affect the status of or legal qualifications of any Group Member to hold any
material Governmental Approval in any other jurisdiction;
 
(n)           any restriction or requirement not in effect on the Closing Date
shall have been imposed, whether by legislative enactment, decree, regulation,
order or otherwise, which limits the availability or the transfer of foreign
exchange by any Loan Party for the purpose of performing any of such Loan
Party’s respective
 


 
78

--------------------------------------------------------------------------------

 


obligations under the Loan Documents unless Borrower shall have delivered to the
Administrative Agent, by no later than the earlier of the date occurring thirty
(30) days after the Administrative Agent’s request therefor and the date on
which Borrower becomes aware of the imposition of any such restriction or
requirement, evidence satisfactory to the Administrative Agent that foreign
exchange will be made available to such Loan Party for the purpose of performing
its respective Obligations under the Loan Documents; or
 
(o)           a Material Adverse Effect shall occur.
 
8.2           Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
 
(a)           if such event is an Event of Default specified in clause (i),
(ii), (iii) or (iv) of paragraph (f) of Section 8.1 with respect to Borrower,
the Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall automatically immediately become due and payable,
and
 
(b)           if such event is any other Event of Default, any of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to Borrower declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to Borrower, declare the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents to be due
and payable forthwith, whereupon the same shall immediately become due and
payable; and (iii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall exercise on behalf of itself, the Lenders and the Issuing Lender all
rights and remedies available to it, the Lenders and the Issuing Lender under
the Loan Documents. With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph (b), Borrower shall Cash Collateralize an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit.  Amounts so Cash Collateralized by Borrower shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of Credit
and the unused portion thereof after all such Letters of Credit shall have
expired or been fully drawn upon, if any, shall be applied to repay other
obligations of Borrower hereunder and under the other Loan Documents in
accordance with Section 8.3. In addition, Borrower shall also Cash Collateralize
the full amount of any Swingline Loans then outstanding.  After all such Letters
of Credit shall have expired or been fully drawn upon and all amounts drawn
thereunder have been reimbursed in full and all other Obligations and the other
Loan Parties (including any such Obligations relating to Swingline Loans) shall
have been paid in full, the balance, if any, of the funds having been so Cash
Collateralized shall be returned to Borrower (or such other Person as may be
lawfully entitled thereto), as their interests may appear. Except as expressly
provided above in this Section 8.2, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by Borrower.
 
8.3           Application of Funds. After the exercise of remedies provided for
in Section 8.2, any amounts received by the Administrative Agent on account of
the Obligations shall be applied by the Administrative Agent in the following
order:
 
First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.20,
2.21 and 2.22) payable to the Administrative Agent in its capacity as such
(including interest thereon);
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Lender and
amounts payable under Sections 2.20, 2.21 and 2.22) and any Qualified
Counterparties, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 


 
79

--------------------------------------------------------------------------------

 


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Revolving Loans, and to payment of
premiums and other fees (including any interest thereon) under any Specified
Swap Agreements, ratably among the Lenders, the Issuing Lender and any Qualified
Counterparties in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts and other termination payment
obligations under any Specified Swap Agreements, ratably among the Lenders, the
Issuing Lender and any applicable Qualified Counterparties in proportion to the
respective amounts described in this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;
 
Sixth, to the payment of all other Obligations that are then due and payable to
the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date;
 
Seventh, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, ratably among them in proportion to the respective amounts described
in this clause “Seventh” payable to them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to Borrower or as otherwise
required by Law.
 
Subject to Sections 2.25(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.
 
SECTION 9
THE ADMINISTRATIVE AGENT
 
9.1           Appointment and Authority.
 
(a)           Each of the Lenders hereby irrevocably appoints EWB to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
 
(b)           The provisions of this Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
(c)           The Administrative Agent shall also act as the collateral agent
under the Loan Documents, and the Issuing Lender and each of the Lenders (in
their respective capacities as a Lender and, as
 


 
80

--------------------------------------------------------------------------------

 


applicable, Qualified Counterparty) hereby irrevocably (i) authorizes the
Administrative Agent to enter into all other Loan Documents, as applicable,
including the Guarantee and Collateral Agreement, any Subordination Agreements
and any other Security Documents, and (ii) appoints and authorizes the
Administrative Agent to act as the agent of the Secured Parties for purposes of
acquiring, holding and enforcing Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. The Administrative Agent, as
collateral agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.2 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Section 9 and Section 10 (including Section 9.7, as though
such co-agents, sub-agents and attorneys-in-fact were the collateral agent under
the Loan Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Administrative Agent is further
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders, from time to time to take any action, or
permit the any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent to take any action, with respect to any Collateral or the
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon any Collateral granted pursuant to any Loan Document.
 
9.2           Delegation of Duties. The Administrative Agent may perform  its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform  its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Facilities provided for herein as well as
activities as the Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.
 
9.3           Exculpatory Provisions. The Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:
 
(a)           be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;
 
(b)           have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)           except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its Affiliates that is communicated to or obtained by any Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.
 


 
81

--------------------------------------------------------------------------------

 


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
 
9.4           Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (which may be counsel for any of the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.
 
9.5           Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice in writing from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall not consent to the
waiver of or commence enforcement of remedies set forth in the Loan Documents
with respect to such Default or Event of Default without the consent of Required
Lenders, except in an emergency or other exigent circumstances if Administrative
Agent determines it is necessary to protect or preserve the Collateral or
Lenders’ security interest therein, or other rights and remedies under the Loan
Documents, in which case Administrative Agent may take such action as it
determines necessary after informing Lenders of the intended course of
action.    
 
9.6           Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys in fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Group Member or any Affiliate of a Group Member, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of an investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their Affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related
 


 
82

--------------------------------------------------------------------------------

 


Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their Affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Group Member or
any affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.
 
9.7           Indemnification. Each of the Lenders agrees to indemnify each of
the Administrative Agent, the Issuing Lender and the Swingline Lender and each
of its Related Parties in its capacity as such (to the extent not reimbursed by
Borrower or any other Loan Party pursuant to a Loan Document and without
limiting the obligation of Borrower or any other Loan Party to do so) according
to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent or such other Person in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent or such other Person under or in connection with any of
the foregoing and any other amounts not reimbursed by Borrower or such other
Loan Party; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from the Administrative Agent’s or such other Person’s gross
negligence or willful misconduct, and that with respect to such unpaid amounts
owed to any Issuing Lender or Swingline Lender solely in its capacity as such,
only the Revolving Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Lenders’
Revolving Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought). The agreements in this Section 9.7
shall survive the payment of the Loans and all other amounts payable hereunder
and the termination or expiration of the Loan Documents.
 
9.8           Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with Borrower
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
9.9           Successor Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
State of California, or an Affiliate of any such bank with an office in the
State of California. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
 


 
83

--------------------------------------------------------------------------------

 


(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to Borrower
and such Person remove such Person as Administrative Agent and, in consultation
with Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
 
(c)           Commencing as of the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent), and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section 9.9. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.9). The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Section 9 and Section
10.5 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as the Administrative Agent.
 
9.10           Collateral and Guaranty Matters.
 
(a)           The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,
 
(i)           to release any Lien on any Collateral or other property granted to
or held by the Administrative Agent under any Loan Document (i) upon termination
of the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit and Specified Swap Agreements (other than Letters of Credit and Specified
Swap Agreements the Obligations in respect of which have been Cash
Collateralized in accordance with the terms hereof or as to which other
arrangements satisfactory to the Administrative Agent, the applicable Issuing
Lender or any Qualified Counterparty shall have been made), (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) subject to Section 10.1, if approved, authorized
or ratified in writing by the Required Lenders;
 
(ii)           to subordinate any Lien on any Collateral or other property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.3(g) and
(i); and
 
(iii)           to release any Guarantor from its obligations under the
Guarantee and Collateral Agreement if such Person ceases to be a Subsidiary of
Borrower as a result of a transaction permitted under the Loan Documents.
 
(b)           Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
 


 
84

--------------------------------------------------------------------------------

 


(c)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
9.11           Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or any Obligation in respect of any Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, the Obligations in
respect of any Letter of Credit and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable to have
the claims of the Lenders and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections 2.9
and 10.5) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
9.12           No Other Duties, Etc.
 
. Anything herein to the contrary notwithstanding, none of the “Bookrunners”,
“Arrangers” or “Syndication Agents” listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender, the Issuing Lender or the Swingline Lender hereunder.
 
SECTION 10
MISCELLANEOUS
 
10.1           Amendments and Waivers.
 
(a)           Neither this Agreement, nor any other Loan Document (other than
any L/C Related Document), nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1. The Required Lenders and each Loan Party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party to the relevant Loan Document may, from
time to time, (i) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder, or (ii)
waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of
 


 
85

--------------------------------------------------------------------------------

 


any Loan, extend the scheduled date of any amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or any fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment or Term Commitment, in each
case without the written consent of each Lender directly affected thereby; (B)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their obligations under the
Guarantee and Collateral Agreement (unless all or substantially all of the
Guarantors cease to be Subsidiaries of the Loan Parties pursuant to transactions
permitted by the Loan Documents), in each case without the written consent of
all Lenders; (D) (i) amend, modify or waive the pro rata requirements of Section
2.19 in a manner that adversely affects Revolving Lenders without the written
consent of each Revolving Lender or (ii) amend, modify or waive the pro rata
requirements of Section 2.19 in a manner that adversely affects Term Lenders or
the L/C Lenders without the written consent of each Term Lender and/or, as
applicable, each L/C Lender; (E) reduce the percentage specified in the
definition of Majority Revolving Lenders without the written consent of all
Revolving Lenders or reduce the percentage specified in the definition of
Majority Term Lenders without the written consent of all Term Lenders; (F)
amend, modify or waive any provision of Section 9 without the written consent of
the Administrative Agent; (G) amend, modify or waive any provision of Section
2.6 or Section 2.7 without the written consent of the Swingline Lender; (H)
amend, modify or waive any provision of Section 3 without the written consent of
the Issuing Lender; or (I) (i) amend or modify the application of payments set
forth in Section 8.3 in a manner that adversely affects Revolving Lenders
without the written consent of the Majority Revolving Lenders, (ii) amend or
modify the application of prepayments set forth in Section 2.13 or the
application of payments set forth in Section 8.3 in a manner that adversely
affects Term Lenders or the L/C Lenders without the written consent of the
Majority Term Lenders and, as applicable, the L/C Lenders, or (iii) amend or
modify the application of payments set forth in Section 8.3 in a manner that
adversely affects the Issuing Lender or any Qualified Counterparty, as
applicable. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent, the Issuing Lender, any
Qualified Counterparties and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon. Notwithstanding the foregoing, the Issuing Lender may
amend any of the L/C Documents without the consent of the Administrative Agent
or any other Lender.
 
(b)           Notwithstanding anything to the contrary contained in Section
10.1(a), if Borrower or any other Loan Party, as applicable, requests that this
Agreement or any of the other Loan Documents be amended or otherwise modified in
a manner which would require the consent of all of the Lenders and such
amendment or other modification is agreed to by Borrower and/or such other Loan
Party, as applicable, the Required Lenders and the Administrative Agent, then,
with the consent of Borrower and/or such other Loan Party, as applicable, the
Administrative Agent and the Required Lenders, this Agreement or such other Loan
Document may be amended without the consent of the Lender or Lenders who are
unwilling to agree to such amendment or other modification (each, a “Minority
Lender”), to provide for:
 
(i)           the termination of the Commitment of each such Minority Lender;
 
(ii)           the assumption of the Loans and Commitment of each such Minority
Lender by one or more Replacement Lenders pursuant to the provisions of Section
2.24; and
 
(iii)           the payment of all interest, fees and other obligations payable
or accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Document as Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.
 
(c)           Notwithstanding any provision herein to the contrary but subject
to the proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required
 


 
86

--------------------------------------------------------------------------------

 


Lenders, the Administrative Agent and Borrower, (i) to add one or more
additional credit or term loan facilities to this Agreement and to permit all
such additional extensions of credit and all related obligations and liabilities
arising in connection therewith and from time to time outstanding thereunder to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders, the Majority Revolving Lenders or the Majority Term Lenders,
as applicable.
 
10.2           Notices.
 
(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three (3) Business
Days after being deposited in the mail, postage prepaid, or, in the case of
facsimile or electronic mail notice, when received, addressed as follows in the
case of Borrower and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:
 
Borrower:
c/o Ultra Clean Technology Systems and Service, Inc.
26426 Corporate Avenue
Hayward, CA 94545
Attention: K.C. “Casey” Eichler
Facsimile No.: (510) 576-4401
Telephone No.: (510) 576-4704
Email: ceichler@uct.com
 
With a copy to:
 
c/o Ultra Clean Technology Systems and Service, Inc.
26426 Corporate Avenue
Hayward, CA 94545
Attention: Marty Estkowski
Telephone No.: (510) 576-4702
Email: mestkowski@uct.com
 
and with a copy (which shall not constitute notice) to:
 
Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304
Attn: John Hale
Facsimile No.: (650) 849-7400
Email: jhale@cooley.com
 
Administrative Agent:
 
East West Bank
555 Montgomery Street, 9th Floor
San Francisco, CA 94111
Attention: Alexis Coyle
Facsimile No.:   (415) 989-0103
Telephone No.: (415) 315-2749
Email: alexis.coyle@eastwestbank.com
 





 
87

--------------------------------------------------------------------------------

 
 

 
and with a copy (which shall not constitute notice) to:
 
DLA Piper LLP (US)
2000 University Avenue
East Palo Alto, CA 94303
Attention: Craig Tighe
Facsimile No.: (650) 687-1202
Email: craig.tighe@dlapiper.com
 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent, Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its email address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.
 
(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
 
(d)            Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender and the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).
 
(i)           The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Borrower or to
the other Loan Parties, any Lender or any other Person for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of Borrower’s, any other Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing
Lender by means of electronic communications pursuant to this Section, including
through the Platform.
 
10.3           No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
 


 
88

--------------------------------------------------------------------------------

 


10.4           Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.
 
10.5           Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses. Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent in preparing the Loan Documents for execution and delivery
on the Closing Date, to the extent that such fees through the Closing Date do
not exceed One Hundred Thousand Dollars ($100,000)), and shall pay all fees and
time charges and disbursements for attorneys who may be employees of the
Administrative Agent, in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of (x) any common counsel for the Administrative Agent and the
Issuing Lender, and (y) one common counsel for the Lenders), and shall pay all
fees and time charges for attorneys who may be employees of the Administrative
Agent or any Lender, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.5, or (B) in connection with the
Loans made or Letters of Credit issued or participated in hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)           Indemnification by Borrower. Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including Borrower or any other Loan Party) other than such Indemnitee
and its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 10.5(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
 
(c)           Reimbursement by Lenders. To the extent that Borrower (or any
other Loan Party pursuant to any other Loan Document) for any reason fails
indefeasibly to pay any amount required under Section 10.5(a) or Section 10.5(b)
to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing
 


 
89

--------------------------------------------------------------------------------

 


Lender, the Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender, the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on the Revolving Lenders’ Revolving
Percentages (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) provided, further, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this Section 10.5(c) are subject to the provisions of Sections
2.1, 2.4 and 2.21(e).
 
(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, Borrower shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in Section 10.5(b)
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e)           Payments. All amounts due under this Section 10.5 shall be payable
promptly after demand therefor.
 
(f)           Survival. Each party’s obligations under this Section 10.5  shall
survive the termination of the Loan Documents and payment of the Obligations.
 
10.6           Successors and Assigns; Participations and Assignments.
 
(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with Section 10.6(b), (ii) by
way of participation in accordance with Section 10.6(d), or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
Section10.6(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.6(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in Section
 


 
90

--------------------------------------------------------------------------------

 


10.6(b)(i)(B) in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)           in any case not described in Section 10.6(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than Five Million Dollars ($5,000,000), in the case of
any assignment in respect of the Revolving Facility, or One Million Dollars
($1,000,000), in the case of any assignment in respect of the Term Loan
Facility, unless each of the Administrative Agent and, so long as no Default or
Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
 
(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
 
(iii)           Required Consents. No consent shall be required for any
assignment except to the extent required by Section 10.6(b)(i)(B) and, in
addition:
 
(A)           the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or an Event of
Default has occurred and is continuing at the time of such assignment, or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof and provided,
further, that Borrower’s consent to any transfer made to an Eligible Syndication
Transferee shall not be required during the primary syndication of the
Facilities (which, for the avoidance of doubt, shall constitute the period
commencing on the Closing Date and ending on the first date on which each of EWB
and CNB has been able to reduce the amount of its respective Commitments to an
amount not exceeding Twenty Million Dollars ($20,000,000), in each case, by
means of one or more assignments to new Lenders);
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Facility or any unfunded Commitments with respect to the
Term Loan Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund;
 
(C)           the consent of the Issuing Lender and the Swingline Lender shall
be required for any assignment in respect of the Revolving Facility; and
 
(D)           the consent of Borrower shall be required for any assignment to a
direct competitor of Borrower, unless a Default or Event of Default exists at
the time of such assignment.
 
(iv)           Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of Three Thousand Five Hundred
Dollars ($3,500); provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent any such administrative questionnaire as the Administrative
Agent may request.
 
(v)           No Assignment to Certain Persons. No such assignment shall be made
to (A) a Loan Party or any of any Loan Party’s Affiliates or Subsidiaries or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this Section 10.6(b).
 


 
91

--------------------------------------------------------------------------------

 
 
(vi)           No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
 
(vii)           Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Percentage. Notwithstanding the
foregoing, if any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.20, 2.21, 2.22 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.6(c).
 
(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of Borrower, shall maintain at one of its offices in California a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person or any Loan Party or any of any Loan
Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) Borrower, the Administrative Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnities under Sections 2.21(e) and 9.7 with respect
to any payments made by such Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such
 


 
92

--------------------------------------------------------------------------------

 


Participant and for which the consent of such Lender is required (as described
in Section 10.1). Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.20, 2.21 and 2.22 (subject to the requirements and
limitations therein, including the requirements under Section 2.21(f) (it being
understood that the documentation required under Section 2.21(f) shall be
delivered to such Participant)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.6(b); provided
that such Participant (A) agrees to be subject to the provisions of Section 2.22
as if it were an assignee under Section 10.6(b); and (B) shall not be entitled
to receive any greater payment under Sections 2.20 or 2.21, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at Borrower’s request and expense, to use reasonable
efforts to cooperate with Borrower to effectuate the provisions of Section 2.24
with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.19(k) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other Obligations (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
(e)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(f)           Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in this Section 10.6.
 
(g)           Each Lender, upon execution and delivery hereof or upon succeeding
to an interest in the Commitments or Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments, loans or
investments such as the Commitments and Loans; and (iii) it will make or invest
in its Commitments and Loans for its own account in the ordinary course of its
business and without a view to distribution of such Commitments and Loans within
the meaning of the Securities Act or the Exchange Act, or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Commitments and Loans or any interests
therein shall at all times remain within its exclusive control).
 
10.7           Adjustments; Set-off.
 
(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or Collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such Collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such Collateral ratably with each of the Lenders;
 


 
93

--------------------------------------------------------------------------------

 


provided that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
 
(b)           Upon (i) the occurrence and during the continuance of any Event of
Default, and (ii) its obtaining the Administrative Agent’s prior written
consent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to Borrower or any other Loan Party,
any such notice being expressly waived by Borrower and each other Loan Party, to
the fullest extent permitted by applicable law, to set off and apply deposits
(general or special, time or demand, provisional or final), in any currency, at
any time held or owing, and any other credits, indebtedness, claims or
obligations, in any currency, in each case whether direct or indirect, absolute
or contingent, matured or unmatured, at any time held or owing by such Lender,
its Affiliates or any branch or agency thereof to or for the credit or the
account of Borrower or any other Loan Party, as the case may be, against  the
Obligations, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender different from the branch, office or Affiliate
holding such deposit or obligated on such Indebtedness; provided, that if any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.25 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff. Each Lender
agrees to notify Borrower and the Administrative Agent promptly after any such
setoff and application made by such Lender or any of its Affiliates; provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Lender and its Affiliates under this
Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.
 
10.8           Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other Person, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
10.9           Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10           Counterparts; Electronic Execution of Assignments.
 
(a)           This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic mail
 


 
94

--------------------------------------------------------------------------------

 


transmission shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with Borrower and the Administrative Agent.
 
(b)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
 
10.11           Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.11, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited under or in connection with any Insolvency Proceeding,
as determined in good faith by the Administrative Agent or the Issuing Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
 
10.12           Integration. This Agreement and the other Loan Documents
represent the entire agreement of Borrower, the other Loan Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
10.13           GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES.
 
10.14           Submission to Jurisdiction; Waivers. Borrower hereby irrevocably
and unconditionally:
 
(a)           submits to the exclusive jurisdiction of the State and Federal
courts in the Northern District of the State of California; provided that
nothing in this Agreement shall be deemed to operate to preclude the
Administrative Agent or any Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Administrative Agent or such Lender. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10.2 and that service so made shall be deemed completed upon the earlier
to occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid;
 
(b)           WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL;
 
(c)           AGREES, WITHOUT INTENDING IN ANY WAY TO LIMIT ITS AGREEMENT TO
WAIVE ITS RIGHT TO A TRIAL BY JURY, that if the above waiver of the right to a
trial by jury is not enforceable, all disputes or controversies of any nature
arising under the Loan Documents at any time shall be decided by a reference to
a private judge, mutually selected by Borrower, the Administrative Agent and the
Lenders (or, if they cannot agree, by the Presiding Judge in the Northern
District of the State of California) appointed in
 


 
95

--------------------------------------------------------------------------------

 


accordance with California Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in the Northern
District of the State of California; and Borrower hereby submits to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the in the
Northern District of the State of California for such relief. The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings.
Borrower shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. Borrower agrees that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of the Administrative Agent or any Lender
at any time to exercise self-help remedies, foreclose against collateral, or
obtain provisional remedies. The private judge shall also determine all issues
relating to the applicability, interpretation and enforceability of this
paragraph; and
 
(d)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
10.15           Acknowledgements. Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Borrower or any other Loan Party arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on one hand, and
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Borrower and the Lenders.
 
10.16           Releases of Guarantees and Liens.
 
(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by Borrower having the effect of releasing any Collateral (1) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 10.1 or
(2) under the circumstances described in Section 10.16(b).
 
(b)           At such time as the Loans and the other Obligations under the Loan
Documents (other than inchoate indemnity obligations and obligations under or in
respect of Specified Swap Agreements, to the extent no default or termination
event shall have occurred thereunder) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
 
10.17           Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be
 


 
96

--------------------------------------------------------------------------------

 


disclosed (a) to its Affiliates and to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential to the extent that the Administrative Agent and Lenders are
required to under this Section 10.17); (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding (provided that the
Administrative Agent and/or such Lender shall provide prior written notice to
Borrower to the extent not prohibited by applicable law); (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.17, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to Borrower and the Obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating Borrower or its Subsidiaries or the Facilities or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the Facilities; (h) with the
consent of Borrower; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.17, or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than
Borrower.
 
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any Person, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to it relating to such tax treatment and tax structure. However,
any such information relating to the tax treatment or tax structure is required
to be kept confidential to the extent necessary to comply with any applicable
federal or state securities laws.
 
For purposes of this Section 10.17, “Information” means all information received
from Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.17
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
10.18           Automatic Debits. With respect to any principal, interest, fee,
or any other cost or expense (including attorney costs of the Administrative
Agent or any Lender payable by Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, Borrower hereby
irrevocably authorizes the Administrative Agent to debit any Deposit Account of
Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such Deposit Accounts does not exceed such
principal, interest, fee or other cost or expense.  If there are insufficient
funds in such Deposit Accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.
 
10.19           Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any
 


 
97

--------------------------------------------------------------------------------

 


judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from Borrower or
any other Loan Party in the Agreement Currency, Borrower and each other Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to Borrower or other Loan Party, as applicable
(or to any other Person who may be entitled thereto under applicable law).
 
10.20           Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any other party) hereby notifies Borrower that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the names and addresses and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify Borrower in
accordance with the Patriot Act. Borrower will, and will cause each of its
Subsidiaries to, provide, to the extent commercially reasonable or required by
any Requirement of Law, such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.
 


 
[Signature page follows]


 
98

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 
Borrower:
     
ULTRA CLEAN HOLDINGS, INC.
as Borrower
      By:
/s/ Kevin C. Eichler
    Name:   Kevin C. Eichler     Title:
Chief Financial Officer, Executive
Vice President and Secretary
 


 
Signature Page 1 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 
ADMINISTRATIVE AGENT:
     
EAST WEST BANK,
as the Administrative Agent
      By:
/s/ Alexis Coyle
    Name:  Alexis Coyle     Title: Managing Director  




 
Signature Page 2 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 
LENDERS:
     
EAST WEST BANK
as Issuing Lender, Swingline Lender and as
a Lender
      By: /s/ Alexis Coyle     Name:  Alexis Coyle     Title: Managing Director
 

 


 
Signature Page 3 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 
LENDERS:
     
CITY NATIONAL BANK
as Issuing Lender and as a Lender
      By:
/s/ Ted Bojorquez
    Name:   Ted Bojorquez     Title: Senior Vice President  


 
 
 
Signature Page 4 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.1A
COMMITMENTS AND AGGREGATE EXPOSURE PERCENTAGES
 
TERM COMMITMENTS
Lender
Term Commitment
Term Percentage
East West Bank
$20,000,000
50.000000000%
City National Bank
$20,000,000
50.000000000%
Total
$40,000,000
100.000000000%
REVOLVING COMMITMENTS
Lender
Revolving Commitment
Revolving Percentage
East West Bank
$20,000,000
50.000000000%
City National Bank
$20,000,000
50.000000000%
Total
$40,000,000
100.000000000%
L/C COMMITMENT
Lender
L/C Commitment
L/C Percentage
East West Bank
$10,000,000
50.000000000%
City National Bank
$10,000,000
50.000000000%
Total
$20,000,000
100.000000000%
SWINGLINE COMMITMENT
Lender
Swingline Commitment
Exposure Percentage
East West Bank
$5,000,000
100.000000000%
Total
$5,000,000
100.000000000%



 
 
Schedule 1.1A

--------------------------------------------------------------------------------